UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04149 _ Franklin Tax-Free Trust (Exact name of registrant as specified in charter) _ One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) _ Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: _ 2/28 Date of reporting period: _ 08/31/14 Item 1. Reports to Stockholders. Franklin Templeton Investments Gain From Our Perspective ® At Franklin Templeton Investments, were dedicated to one goal: delivering exceptional asset management for our clients. By bringing together multiple, world-class investment teams in a single firm, were able to offer specialized expertise across styles and asset classes, all supported by the strength and resources of one of the worlds largest asset managers. This has helped us to become a trusted partner to individual and institutional investors across the globe. Focus on Investment Excellence At the core of our firm, youll find multiple independent investment teamseach with a focused area of expertisefrom traditional to alternative strategies and multi-asset solutions. And because our portfolio groups operate autonomously, their strategies can be combined to deliver true style and asset class diversification. All of our investment teams share a common commitment to excellence grounded in rigorous, fundamental research and robust, disciplined risk management. Decade after decade, our consistent, research-driven processes have helped Franklin Templeton earn an impressive record of strong, long-term results. 1. As of 12/31/13. Clients are represented by the total number of shareholder accounts. Global Perspective Shaped by Local Expertise In todays complex and interconnected world, smart investing demands a global perspective. Franklin Templeton pioneered international investing over 60 years ago, and our expertise in emerging markets spans more than a quarter of a century. Today, our investment professionals are on the ground across the globe, spotting investment ideas and potential risks firsthand. These locally based teams bring in-depth understanding of local companies, economies and cultural nuances, and share their best thinking across our global research network. Strength and Experience Franklin Templeton is a global leader in asset management serving clients in over 150 countries. 1 We run our business with the same prudence we apply to asset management, staying focused on delivering relevant investment solutions, strong long-term results and reliable, personal service. This approach, focused on putting clients first, has helped us to become one of the most trusted names in financial services. Not FDIC Insured | May Lose Value | No Bank Guarantee Contents Shareholder Letter 1 Semiannual Report Municipal Bond Market Overview 3 Investment Strategy and Managers Discussion 4 Franklin Double Tax-Free Income Fund 5 Franklin Federal Intermediate-Term Tax-Free Income Fund 11 Franklin Federal Limited-Term Tax-Free Income Fund 17 Franklin High Yield Tax-Free Income Fund 23 Franklin Insured Tax-Free Income Fund 29 Franklin Massachusetts Tax-Free Income Fund 35 Franklin New Jersey Tax-Free Income Fund 42 Financial Highlights and Statements of Investments 49 Financial Statements Notes to Financial Statements Shareholder Information franklintempleton.com Semiannual Report Municipal Bond Market Overview For the six months ended August 31, 2014, municipal bond market performance remained strong as prices rose. The Barclays Municipal Bond Index, which tracks investment-grade municipal securities, generated a +4.19% total return for the period. 1,2 In comparison, the Barclays U.S. Treasury Index posted a +1.96% six-month return. 1,2 During the same period, the Barclays Insured Municipal Bond Index produced a +5.59% total return, and the Barclays 10-Year Municipal Bond Index delivered a +4.03% total return. A decline in issuance contributed to municipal market strength throughout this reporting period. The decreased supply did not deter individual or institutional investor appetite as buyers found attractive the higher relative yields offered by this asset class. Investors seeking tax-free income seemed to recognize the value municipal bonds offered despite current, low interest rates. Throughout the period, demand for tax-exempt income remained strong, and municipal bond fund inflows reversed the outflows of the prior year. At the beginning of 2014, the Federal Reserve Board (Fed) began to modestly reduce the pace of its bond buying program. The municipal bond market showed little reaction initially. Economic data during this reporting period continued to indicate positive trends such as lower unemployment and a stronger housing market. Despite the pockets of positive news, the Fed Chair remained concerned that low wage growth and workforce participation were evidence that the labor market might be weaker than reported and therefore left interest rates low. This commitment to lower interest rates combined with lower levels of new-issue municipal bond supply compared with the previous year helped support a rise in municipal bond prices during the reporting period. Certain credit events continued to challenge the municipal bond market during the period under review. Independent credit rating agencies Standard & Poors, Moodys Investors Service and Fitch Ratings downgraded Puerto Rico general obligation debt to below investment grade. The City of Chicago suffered a further downgrade by Moodys. The City of Detroit, after filing for the largest municipal bankruptcy in U.S. history, remained in litigation with creditors. In addition, reports from rating agencies and research organizations mentioned underfunded pensions that could affect the fiscal stability of several states and large municipalities. Bonds issued by municipalities involved in such stories have often experienced price erosion in secondary trading, but the extent of price erosion and the contagion to related issues have been unpredictable. Fallout from such headlines during the reporting period was no exception. On June 28, 2014, Puerto Rico Governor Alejandro García-Padilla signed into law The Public Corporation Debt Enforcement and Recovery Act. By virtue of its status as a U.S. territory, Puerto Rico, as well as its public agencies, corporations and cities, cannot file for bankruptcy under the U.S. Bankruptcy Code. The governors stated intent for this law was to provide an organized, legal framework for Puerto Ricos public corporations to restructure their debt should they become insolvent. With passage of the act, the market anticipated a significant likelihood that at least one of Puerto Ricos public corporations would file under the new act. Franklin Templeton Investments joined in a lawsuit filed in Puerto Rico challenging the constitutionality of the act. At period-end, no Puerto Rico public corporation had filed to reorganize under the act. Market reaction to the new law increased volatility within this sector, but despite the negative reaction, during this reporting period, Puerto Rico bonds overall delivered a +2.31% total return, as measured by the Barclays Puerto Rico Municipal Bond Index. Franklin Templeton also joined a creditors committee made up of bondholders of the Puerto Rico Electric Power Authority (PREPA) with the goal of achieving a negotiated market-based, long-term solution to PREPAs liquidity and structural issues. At period-end, we maintained our positive view of the municipal bond market. We believe municipal bonds continue to be an attractive asset class among fixed income securities, and we intend to follow our solid discipline of investing to maximize income while seeking value in the municipal bond market. The foregoing information reflects our analysis, opinions and portfolio holdings as of August 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. 2. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. franklintempleton.com Semiannual Report | 3 Investment Strategy and Managers Discussion Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities while balancing risk and return within each Funds range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. We do not use leverage or derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. Managers Discussion Based on the combination of our value-oriented philosophy of investing primarily for income and a positive-sloping municipal yield curve, in which yields for longer term bonds are higher than those for shorter term bonds, we favored the use of longer term bonds. Consistent with our strategy, we generally sought to purchase bonds with good call features from 15 to 30 years in maturity for the long-term funds, 10 to 15 years for the intermediate-term fund, and five years or less for the limited-term fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. We invite you to read your Fund report for more detailed performance and portfolio information. Thank you for your participation in Franklin Tax-Free Trust. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of August 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 4 | Semiannual Report franklintempleton.com Franklin Double Tax-Free Income Fund We are pleased to bring you Franklin Double Tax-Free Income Fund’s semiannual report for the period ended August 31, 2014. The Fund closed to all new investments (other than reinvestment of dividends or capital gains distributions) at the close of the market on August 1, 2012. Your Fund’s Goal and Main Investments Franklin Double Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and state personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its net assets in securities that pay interest free from such taxes. 1 The Fund focuses on municipal securities issued by U.S. territories such as Puerto Rico, Guam and the U.S. Virgin Islands, and currently invests primarily in Puerto Rico municipal securities. Credit Quality Breakdown* 8/31/14 % of Total Ratings Long-Term Investments AAA 5.12 % AA 9.95 % A 13.42 % BBB 36.54 % Below Investment Grade 34.97 % *Securities, except for those labeled Not Rated, are assigned ratings by one or more Nationally Recognized Statistical Credit Rating Organizations (NRSROs), such as Standard & Poor’s, Moody’s and Fitch, that can be considered by the investment manager as part of its independent securities analysis. When ratings from multiple agencies are available, the highest is used, consistent with the portfolio investment process. Ratings reflect an NRSRO’s opinion of an issuer’s creditworthiness and typically range from AAA or Aaa (highest) to D (lowest). The Below Investment Grade category consists of bonds rated below BBB-. The Refunded category generally consists of refunded bonds secured by U.S. government or other high-quality securities. The Not Rated category consists of ratable securities that have not been rated by an NRSRO. Cash and equivalents (defined as bonds with stated maturities, or redemption features, of seven days or less), as well as short-term bonds (defined as bonds maturing in more than seven days but less than one year), are excluded from this breakdown. Performance Overview The Fund’s Class A share price, as measured by net asset value, increased from $9.72 on February 28, 2014, to $9.82 on August 31, 2014. The Fund’s Class A shares paid dividends totaling 27.51 cents per share for the same period. 2 The Performance Summary beginning on page 7 shows that at the end of this reporting period the Fund’s Class A shares’ distribution rate was 5.22%, based on an annualization of the 4.46 cent per share August dividend and the maximum offering price of $10.26 on August 31, 2014. An investor in the 2014 maximum federal income tax bracket of 39.60% (plus 3.8% Medicare tax) would need to earn a distribution rate of 9.22% from a taxable investment to match the Fund’s Class A tax-free distribution rate. For the Fund’s Class C and Advisor shares’ performance, please see the Performance Summary. Dividend distributions were affected by lower interest rates during the period. This and other factors resulted in reduced income for the portfolio and caused dividends to be lower at the end of the period. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Dividend Distributions* 3/1/14–8/31/14 Dividend per Share (cents) Month Class A Class C Advisor Class March 4.61 4.22 4.68 April 4.61 4.22 4.68 May 4.61 4.22 4.68 June 4.61 4.17 4.68 July 4.61 4.17 4.68 August 4.46 4.02 4.53 Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Manager’s Discussion We used various investment strategies during the six months under review as we sought to maximize tax-free income for shareholders. Puerto Rico’s municipal bond market is widely traded because of its federal and state tax-exemption advantages. Certain municipal issuers in Puerto Rico have continued 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 52. franklintempleton.com Semiannual Report | 5 FRANKLIN DOUBLE TAX-FREE INCOME FUND to experience significant financial difficulties. In February 2014, Standard & Poors, Moodys Investors Service and Fitch Ratings downgraded their respective ratings of Puerto Ricos general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as they are not rated investment grade by at least one U.S. nationally recognized rating service. In June 2014, Puerto Rico enacted legislation to allow certain Puerto Rico public corporations to seek protection from creditors and to restructure their debt should they become insolvent. Under this legislation, an insolvent public corporations debt holders, such as the Fund, could lose certain of their rights and likely would not receive timely payments of principal and interest. Shortly after the legislations passage, rating agencies further downgraded the ratings of Puerto Rico and many of its public corporations and authorities. Rating actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience volatility during the reporting period. Portfolio Breakdown 8/31/14 % of Total Long-Term Investments* Tax-Supported % Other Revenue % Utilities % Transportation % Higher Education % Subject to Government Appropriations % General Obligation % Refunded % Hospital & Health Care % Housing % *Does not include short-term investments and other net assets. Franklin Double Tax-Free Income Fund was the first mutual fund to offer both state and federal income tax exemptions in most states. We do this by focusing on investments in U.S. territories such as Puerto Rico, the U.S. Virgin Islands and Guam. This can be particularly appealing to residents of states where income from their own municipal securities may be fully taxable. The Fund held 49 different positions across 10 different sectors as of August 31, 2014. Issuers represented in the portfolio comprised Puerto Rico (64.6% of the Funds total long-term investments), Guam (24.8%) and the U.S. Virgin Islands (10.6%). Thank you for your continued participation in Franklin Double Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of August 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 6 | Semiannual Report franklintempleton.com FRANKLIN DOUBLE TAX-FREE INCOME FUND Performance Summary as of August 31, 2014 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance tables do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class (Symbol) 8/31/14 2/28/14 Change A (FPRTX) $ $ +$ C (FPRIX) $ $ +$ Advisor (FDBZX) $ $ +$ Distributions (3/1/148/31/14) Dividend Share Class Income A $ C $ Advisor $ franklintempleton.com Semiannual Report | 7 FRANKLIN DOUBLE TAX-FREE INCOME FUND PERFORMANCE SUMMARY Performance as of 8/31/14 Cumulative total return excludes sales charges. Average annual total returns include maximum sales charges. Class A: 4.25% maximum initial sales charge; Class C: 1% contingent deferred sales charge in first year only; Advisor Class: no sales charges. Cumulative Average Annual Average Annual Total Annual Share Class Total Return 1 Total Return 2 Total Return (9/30/14) 3 Operating Expenses 4 A 0.67 % 6-Month + 3.93 % -0.47 % 1-Year + 2.68 % -1.69 % -0.20 % 5-Year + 11.04 % + 1.24 % + 0.43 % 10-Year + 28.96 % + 2.13 % + 2.23 % C 1.23 % 6-Month + 3.54 % + 2.54 % 1-Year + 2.13 % + 1.16 % + 2.62 % 5-Year + 7.98 % + 1.55 % + 0.74 % 10-Year + 21.97 % + 2.01 % + 2.11 % Advisor 5 0.58 % 6-Month + 3.97 % + 3.97 % 1-Year + 2.87 % + 2.87 % + 4.25 % 5-Year + 11.77 % + 2.25 % + 1.40 % 10-Year + 29.82 % + 2.64 % + 2.74 % Distribution Taxable Equivalent 30 -Day Taxable Equivalent 30-Day Share Class Rate 6 Distribution Rate 7 Standardized Yield 8 Standardized Yield 7 A 5.22 % 9.22 % 4.75 % 8.39 % C 4.89 % 8.64 % 4.42 % 7.81 % Advisor 5.52 % 9.75 % 5.06 % 8.94 % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800) 342-5236 . 8 | Semiannual Report franklintempleton.com FRANKLIN DOUBLE TAX-FREE INCOME FUND PERFORMANCE SUMMARY All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund currently invests principally in Puerto Rico municipal bonds, it is subject to greater risk as those securities have been impacted by recent adverse economic and market changes. This along with adverse economic and regulatory changes in other U.S. territories may cause the Funds share price to decline. The Fund is classified as a nondiversified fund, because it may invest a greater portion of its assets in the municipal securities of one issuer than a diversified fund. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 5. Effective 7/15/09, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/15/09, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 7/15/09, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/15/09 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +15.76% and +2.89%. 6. Distribution rate is based on an annualization of the respective classs August dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 8/31/14. 7. Taxable equivalent distribution rate and yield assume the 2014 maximum federal income tax rate of 39.60% plus 3.8% Medicare tax. 8. The 30-day standardized yield for the 30 days ended 8/31/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. franklintempleton.com Semiannual Report | 9 FRANKLIN DOUBLE TAX-FREE INCOME FUND Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribu- tion and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Beginning Account Ending Account Expenses Paid During Share Class Value 3/1/14 Value 8/31/14 Period* 3/1/148/31/14 A Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ C Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Advisor Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.76%; C: 1.31%; and Advisor: 0.66%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. 10 | Semiannual Report franklintempleton.com Franklin Federal Intermediate-Term Tax-Free Income Fund We are pleased to bring you Franklin Federal Intermediate-Term Tax-Free Income Fund’s semiannual report for the period ended August 31, 2014. Your Fund’s Goal and Main Investments Franklin Federal Intermediate-Term Tax-Free Income Fund seeks to provide as high a level of income exempt from federal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 The Fund maintains a dollar-weighted average portfolio maturity (the time in which the debt must be repaid) of three to 10 years. Credit Quality Breakdown* 8/31/14 % of Total Ratings Long-Term Investments AAA 10.72 % AA 67.41 % A 17.64 % BBB 2.48 % Below Investment Grade 0.46 % Refunded 1.28 % Not Rated 0.01 % *Securities, except for those labeled Not Rated, are assigned ratings by one or more Nationally Recognized Statistical Credit Rating Organizations (NRSROs), such as Standard & Poor’s, Moody’s and Fitch, that can be considered by the investment manager as part of its independent securities analysis. When ratings from multiple agencies are available, the highest is used, consistent with the portfolio investment process. Ratings reflect an NRSRO’s opinion of an issuer’s creditworthiness and typically range from AAA or Aaa (highest) to D (lowest). The Below Investment Grade category consists of bonds rated below BBB-. The Refunded category generally consists of refunded bonds secured by U.S. government or other high-quality securities. The Not Rated category consists of ratable securities that have not been rated by an NRSRO. Cash and equivalents (defined as bonds with stated maturities, or redemption features, of seven days or less), as well as short-term bonds (defined as bonds maturing in more than seven days but less than one year), are excluded from this breakdown. Performance Overview The Fund’s Class A share price, as measured by net asset value, increased from $12.21 on February 28, 2014, to $12.41 on August 31, 2014. The Fund’s Class A shares paid dividends totaling 16.43 cents per share for the same period. 2 The Performance Summary beginning on page 13 shows that at the end of this reporting period the Fund’s Class A shares’ distribution rate was 2.57%, based on an annualization of the 2.72 cent per share August dividend and the maximum offering price of $12.70 on August 31, 2014. An investor in the 2014 maximum federal income tax bracket of 39.60% (plus 3.8% Medicare tax) would need to earn a distribution rate of 4.54% from a taxable investment to match the Fund’s Class A tax-free distribution rate. For the Fund’s Class C and Advisor shares’ performance, please see the Performance Summary. Dividend distributions were affected by lower interest rates during the period. This and other factors resulted in reduced income for the portfolio and caused dividends to be lower at the end of the period. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Dividend Distributions* 3/1/14–8/31/14 Dividend per Share (cents) Month Class A Class C Advisor Class March 2.83 2.28 2.93 April 2.72 2.17 2.82 May 2.72 2.17 2.82 June 2.72 2.16 2.82 July 2.72 2.16 2.82 August 2.72 2.16 2.82 Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Manager’s Discussion We used various investment strategies during the six months under review as we sought to maximize tax-free income for shareholders. Puerto Rico’s municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from Standard & Poor’s, 1. Dividends are generally subject to state and local taxes, if any. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 57. franklintempleton.com Semiannual Report | 11 FRANKLIN FEDERAL INTERMEDIATE-TERM TAX-FREE INCOME FUND Moody’s Investors Service and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Rico’s general obligation (GO) debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers. Shortly after Puerto Rico enacted legislation related to bankruptcy protection for public corporations, the rating agencies further downgraded ratings of Puerto Rico and many of its public corporations and authorities. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealth’s financial position and future financing endeavors caused the Puerto Rico bond market to experience volatility during the reporting period. Portfolio Breakdown 8/31/14 % of Total Long-Term Investments* General Obligation 21.2 % Utilities 20.5 % Transportation 16.5 % Subject to Government Appropriations 16.2 % Tax-Supported 8.5 % Hospital & Health Care 7.3 % Other Revenue 5.0 % Higher Education 3.0 % Refunded 1.8 % Housing 0.0 %** *Does not include short-term investments and other net assets. **Rounds to less than 0.1%. The Fund also held various Detroit GO bonds during the reporting period. In light of the fact that the bonds are included in the City’s plan of adjustment under Chapter 9 bankruptcy, it is important to note that the Detroit GO bonds held in the Fund are insured or are backed by Michigan State Distributable Aid revenues. Municipal bond insurance guarantees the timely payment of principal and interest of the insured bond. Thank you for your continued participation in Franklin Federal Intermediate-Term Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of August 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 12 | Semiannual Report franklintempleton.com FRANKLIN FEDERAL INTERMEDIATE-TERM TAX-FREE INCOME FUND Performance Summary as of August 31, 2014 Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance tables do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class (Symbol) 8/31/14 2/28/14 Change A (FKITX) $ 12.41 $ 12.21 +$ 0.20 C (FCITX) $ 12.44 $ 12.24 +$ 0.20 Advisor (FITZX) $ 12.44 $ 12.24 +$ 0.20 Distributions (3/1/14–8/31/14) Dividend Share Class Income A $ 0.1643 C $ 0.1310 Advisor $ 0.1703 franklintempleton.com Semiannual Report | 13 FRANKLIN FEDERAL INTERMEDIATE-TERM TAX-FREE INCOME FUND PERFORMANCE SUMMARY Performance as of 8/31/14 Cumulative total return excludes sales charges. Average annual total returns include maximum sales charges. Class A: 2.25% maximum initial sales charge; Class C: 1% contingent deferred sales charge in first year only; Advisor Class: no sales charges. Cumulative Average Annual Average Annual Total Annual Share Class Total Return 1 Total Return 2 Total Return (9/30/14) 3 Operating Expenses 4 A 0.65 % 6-Month + 3.00 % + 0.69 % 1-Year + 8.17 % + 5.75 % + 3.41 % 5-Year + 27.99 % + 4.58 % + 3.79 % 10-Year + 50.79 % + 3.95 % + 3.89 % C 1.20 % 6-Month + 2.72 % + 1.72 % 1-Year + 7.57 % + 6.57 % + 4.24 % 5-Year + 24.56 % + 4.49 % + 3.70 % 10-Year + 42.71 % + 3.62 % + 3.56 % Advisor 5 0.55 % 6-Month + 3.05 % + 3.05 % 1-Year + 8.35 % + 8.35 % + 6.00 % 5-Year + 28.77 % + 5.19 % + 4.39 % 10-Year + 51.95 % + 4.27 % + 4.21 % Distribution Taxable Equivalent 30 -Day Taxable Equivalent 30-Day Share Class Rate 6 Distribution Rate 7 Standardized Yield 8 Standardized Yield 7 A 2.57 % 4.54 % 1.42 % 2.51 % C 2.08 % 3.67 % 0.91 % 1.61 % Advisor 2.72 % 4.81 % 1.56 % 2.76 % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800) 342-5236 . 14 | Semiannual Report franklintempleton.com FRANKLIN FEDERAL INTERMEDIATE-TERM TAX-FREE INCOME FUND PERFORMANCE SUMMARY All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 5. Effective 12/1/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 12/1/08, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 12/1/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 12/1/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +42.03% and +6.29%. 6. Distribution rate is based on an annualization of the respective classs August dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 8/31/14. 7. Taxable equivalent distribution rate and yield assume the 2014 maximum federal income tax rate of 39.60% plus 3.8% Medicare tax. 8. The 30-day standardized yield for the 30 days ended 8/31/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. franklintempleton.com Semiannual Report | 15 FRANKLIN FEDERAL INTERMEDIATE-TERM TAX-FREE INCOME FUND Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribu- tion and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Beginning Account Ending Account Expenses Paid During Share Class Value 3/1/14 Value 8/31/14 Period* 3/1/148/31/14 A Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ C Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Advisor Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.66%; C: 1.21%; and Advisor: 0.56%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. 16 | Semiannual Report franklintempleton.com Franklin Federal Limited-Term Tax-Free Income Fund This semiannual report for Franklin Federal Limited-Term Tax-Free Income Fund covers the period ended August 31, 2014. Your Funds Goal and Main Investments Franklin Federal Limited-Term Tax-Free Income Fund seeks to provide as high a level of income exempt from federal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 The Fund maintains a dollar-weighted average portfolio maturity (the time in which the debt must be repaid) of five years or less. Credit Quality Breakdown* 8/31/14 % of Total Ratings Long-Term Investments AAA % AA % A % BBB % Below Investment Grade % Refunded % *Securities, except for those labeled Not Rated, are assigned ratings by one or more Nationally Recognized Statistical Credit Rating Organizations (NRSROs), such as Standard & Poors, Moodys and Fitch, that can be considered by the investment manager as part of its independent securities analysis. When ratings from multiple agencies are available, the highest is used, consistent with the portfolio investment process. Ratings reflect an NRSROs opinion of an issuers creditworthiness and typically range from AAA or Aaa (highest) to D (lowest). The Below Investment Grade category consists of bonds rated below BBB-. The Refunded category generally consists of refunded bonds secured by U.S. government or other high-quality securities. The Not Rated category consists of ratable securities that have not been rated by an NRSRO. Cash and equivalents (defined as bonds with stated maturities, or redemption features, of seven days or less), as well as short-term bonds (defined as bonds maturing in more than seven days but less than one year), are excluded from this breakdown. Performance Overview For the period from February 28, 2014, through August 31, 2014, the Funds Class A share price, as measured by net asset value, began and ended at $10.51. The Funds Class A shares paid dividends totaling 5.26 cents per share for the same period. 2 The Performance Summary beginning on page 19 shows that at the end of this reporting period the Funds Class A shares distribution rate was 1.02%, based on an annualization of the 0.91 cent per share August dividend and the maximum offering price of $10.75 on August 31, 2014. An investor in the 2014 maximum federal income tax bracket of 39.60% (plus 3.8% Medicare tax) would need to earn a distribution rate of 1.80% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Advisor Class shares performance, please see the Performance Summary. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Dividend Distributions* 3/1/148/31/14 Dividend per Share (cents) Month Class A Advisor Class March April May June July August Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Managers Discussion We used various investment strategies during the six months under review as we sought to maximize tax-free income for shareholders. Puerto Ricos municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from Standard & Poors, Moodys Investors Service and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Ricos general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers. Shortly after Puerto Rico 1. Dividends are generally subject to state and local taxes, if any. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 76. franklintempleton.com Semiannual Report | 17 FRANKLIN FEDERAL LIMITED-TERM TAX-FREE INCOME FUND enacted legislation related to bankruptcy protection for public corporations, the rating agencies further downgraded ratings of Puerto Rico and many of its public corporations and authorities. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience volatility during the reporting period. Portfolio Breakdown 8/31/14 % of Total Long-Term Investments* General Obligation % Transportation % Utilities % Subject to Government Appropriations % Tax-Supported % Other Revenue % Higher Education % Refunded % Hospital & Health Care % Housing % Corporate-Backed % *Does not include short-term investments and other net assets. Consistent with our investment strategy, we invested in bonds we believed could provide the most relative value from an income perspective. Seeking a dollar-weighted average portfolio maturity of five years or less, we concentrated in the one- to five-year range in an effort to insulate investors against bond market volatility. As a result of our strategy, we believe the Fund was positioned to be less sensitive to changes in short-term interest rates, and to preserve capital and produce tax-free income. Thank you for your continued participation in Franklin Federal Limited-Term Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of August 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 18 | Semiannual Report franklintempleton.com FRANKLIN FEDERAL LIMITED-TERM TAX-FREE INCOME FUND Performance Summary as of August 31, 2014 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance tables do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class (Symbol) 8/31/14 2/28/14 Change A (FFTFX) $ $ $ Advisor (FTFZX) $ $ $ Distributions (3/1/148/31/14) Dividend Share Class Income A $ Advisor $ franklintempleton.com Semiannual Report | 19 FRANKLIN FEDERAL LIMITED-TERM TAX-FREE INCOME FUND PERFORMANCE SUMMARY Performance as of 8/31/14 1 Cumulative total return excludes sales charges. Average annual total returns include maximum sales charges. Class A: 2.25% maximum initial sales charge; Advisor Class: no sales charges. Total Annual Operating Expenses 5 Cumulative Average Annual Average Annual Share Class Total Return 2 Total Return 3 Total Return (9/30/14) 4 (with waiver) (without waiver) A 0.63 % 0.84 % 6-Month + 0.50 % -1.74 % 1-Year + 1.82 % -0.47 % -0.87 % 5-Year + 11.95 % + 1.81 % + 1.57 % 10-Year + 29.39 % + 2.38 % + 2.36 % Advisor 6 0.48 % 0.69 % 6-Month + 0.58 % + 0.58 % 1-Year + 1.97 % + 1.97 % + 1.65 % 5-Year + 12.43 % + 2.37 % + 2.15 % 10-Year + 29.94 % + 2.65 % + 2.64 % Taxable Equivalent 30-Day Standardized Yield 9 30-Day Standardized Yield 8 Distribution Taxable Equivalent Share Class Rate 7 Distribution Rate 8 (with waiver) (without waiver) (with waiver) (without waiver) A 1.02 % 1.80 % 0.24 % 0.03 % 0.42 % 0.05 % Advisor 1.19 % 2.10 % 0.39 % 0.19 % 0.69 % 0.34 % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800) 342-5236 . 20 | Semiannual Report franklintempleton.com FRANKLIN FEDERAL LIMITED-TERM TAX-FREE INCOME FUND PERFORMANCE SUMMARY All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class A: Prior to 2/1/06, these shares were offered without an initial sales charge; thus actual total returns would have differed. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has an expense reduction contractually guaranteed through at least 6/30/15. Fund investment results reflect the expense reduction, to the extent applicable; without this reduction, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 5. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 6. Effective 2/1/11, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 2/1/11, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 2/1/11, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 2/1/11 (commencement of sales), the cumulative and average annual total return of Advisor Class shares were +8.49% and +2.30%. 7. Distribution rate is based on an annualization of the respective classs August dividend and the maximum offering price (NAV for Advisor Class) per share on 8/31/14. 8. Taxable equivalent distribution rate and yield assume the 2014 maximum federal income tax rate of 39.60% plus 3.8% Medicare tax. 9. The 30-day standardized yield for the 30 days ended 8/31/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. franklintempleton.com Semiannual Report | 21 FRANKLIN FEDERAL LIMITED-TERM TAX-FREE INCOME FUND Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribu- tion and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Beginning Account Ending Account Expenses Paid During Share Class Value 3/1/14 Value 8/31/14 Period* 3/1/148/31/14 A Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Advisor Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month annualized expense ratio, net of expense waivers, annualized for each class (A: 0.61% and Advisor: 0.46%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. 22 | Semiannual Report franklintempleton.com Franklin High Yield Tax-Free Income Fund We are pleased to bring you Franklin High Yield Tax-Free Income Fund’s semiannual report for the period ended August 31, 2014. Your Fund’s Goals and Main Investments Franklin High Yield Tax-Free Income Fund seeks to provide a high current yield exempt from federal income taxes by investing at least 80% of its net assets in securities that pay interest free from such taxes. 1 Its secondary goal is capital appreciation to the extent possible and consistent with the Fund’s principal investment goal. Credit Quality Breakdown* 8/31/14 % of Total Ratings Long-Term Investments AAA 5.26 % AA 25.67 % A 25.63 % BBB 23.05 % Below Investment Grade 11.98 % Refunded 0.83 % Not Rated 7.58 % *Securities, except for those labeled Not Rated, are assigned ratings by one or more Nationally Recognized Statistical Credit Rating Organizations (NRSROs), such as Standard & Poor’s, Moody’s and Fitch, that can be considered by the investment manager as part of its independent securities analysis. When ratings from multiple agencies are available, the highest is used, consistent with the portfolio investment process. Ratings reflect an NRSRO’s opinion of an issuer’s creditworthiness and typically range from AAA or Aaa (highest) to D (lowest). The Below Investment Grade category consists of bonds rated below BBB-. The Refunded category generally consists of refunded bonds secured by U.S. government or other high-quality securities. The Not Rated category consists of ratable securities that have not been rated by an NRSRO. Cash and equivalents (defined as bonds with stated maturities, or redemption features, of seven days or less), as well as short-term bonds (defined as bonds maturing in more than seven days but less than one year), are excluded from this breakdown. Performance Overview The Fund’s Class A share price, as measured by net asset value, increased from $10.15 on February 28, 2014, to $10.53 on August 31, 2014. The Fund’s Class A shares paid dividends totaling 24.14 cents per share for the same period. 2 The Performance Summary beginning on page 25 shows that at the end of this reporting period the Fund’s Class A shares’ distribution rate was 4.13%, based on an annualization of the 3.79 cent per share August dividend and the maximum offering price of $11.00 on August 31, 2014. An investor in the 2014 maximum federal income tax bracket of 39.60% (plus 3.8% Medicare tax) would need to earn a distribution rate of 7.30% from a taxable investment to match the Fund’s Class A tax-free distribution rate. For the Fund’s Class C and Advisor shares’ performance, please see the Performance Summary. Dividend distributions were affected by lower interest rates during the period. This and other factors resulted in reduced income for the portfolio and caused dividends to be lower at the end of the period. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Dividend Distributions* 3/1/14–8/31/14 Dividend per Share (cents) Month Class A Class C Advisor Class March 4.19 3.73 4.27 April 4.19 3.73 4.27 May 4.19 3.73 4.27 June 3.89 3.42 3.97 July 3.89 3.42 3.97 August 3.79 3.32 3.87 Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Manager’s Discussion We used various investment strategies during the six months under review as we sought to maximize tax-free income for shareholders. Puerto Rico’s municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from Standard & Poor’s, Moody’s Investors Service and Fitch Ratings. In February 2014, 1. Dividends are generally subject to state and local taxes, if any. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 90. franklintempleton.com Semiannual Report | 23 FRANKLIN HIGH YIELD TAX-FREE INCOME FUND these credit rating firms downgraded their respective ratings of Puerto Ricos general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers. Shortly after Puerto Rico enacted legislation related to bankruptcy protection for public corporations, the rating agencies further downgraded the ratings of Puerto Rico and many of its public corporations and authorities. The Fund is not required to sell securities that have been downgraded to below investment grade, and may invest in municipal securities in any rating category. Rating actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience volatility during the reporting period. Portfolio Breakdown 8/31/14 % of Total Long-Term Investments* Utilities % Transportation % Hospital & Health Care % Tax-Supported % General Obligation % Subject to Government Appropriations % Refunded % Corporate-Backed % Other Revenue % Higher Education % Housing % *Does not include short-term investments and other net assets. The Fund continued to generate high, current, tax-free income for its shareholders during the reporting period. Consistent with our strategy, the Fund did not use leverage or credit derivatives to boost short-term returns, and we were careful to not overexpose the portfolio to any one credit sector. Thank you for your continued participation in Franklin High Yield Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of August 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 24 | Semiannual Report franklintempleton.com FRANKLIN HIGH YIELD TAX-FREE INCOME FUND Performance Summary as of August 31, 2014 Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance tables do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class (Symbol) 8/31/14 2/28/14 Change A (FRHIX) $ 10.53 $ 10.15 +$ 0.38 C (FHYIX) $ 10.71 $ 10.31 +$ 0.40 Advisor (FHYVX) $ 10.57 $ 10.18 +$ 0.39 Distributions (3/1/14–8/31/14) Dividend Share Class Income A $ 0.2414 C $ 0.2135 Advisor $ 0.2462 franklintempleton.com Semiannual Report | 25 FRANKLIN HIGH YIELD TAX-FREE INCOME FUND PERFORMANCE SUMMARY Performance as of 8/31/14 Cumulative total return excludes sales charges. Average annual total returns include maximum sales charges. Class A: 4.25% maximum initial sales charge; Class C: 1% contingent deferred sales charge in first year only; Advisor Class: no sales charges. Cumulative Average Annual Average Annual Total Annual Share Class Total Return 1 Total Return 2 Total Return (9/30/14) 3 Operating Expenses 4 A 0.63 % 6-Month + 6.19 % + 1.68 % 1-Year + 13.98 % + 9.13 % + 6.97 % 5-Year + 41.59 % + 6.28 % + 4.87 % 10-Year + 64.49 % + 4.65 % + 4.64 % C 1.18 % 6-Month + 6.00 % + 5.00 % 1-Year + 13.48 % + 12.48 % + 10.05 % 5-Year + 37.89 % + 6.64 % + 5.20 % 10-Year + 55.89 % + 4.54 % + 4.52 % Advisor 5 0.53 % 6-Month + 6.31 % + 6.31 % 1-Year + 14.14 % + 14.14 % + 11.78 % 5-Year + 42.42 % + 7.33 % + 5.89 % 10-Year + 65.92 % + 5.19 % + 5.18 % Distribution Taxable Equivalent 30 -Day Taxable Equivalent 30-Day Share Class Rate 6 Distribution Rate 7 Standardized Yield 8 Standardized Yield 7 A 4.13 % 7.30 % 3.16 % 5.58 % C 3.72 % 6.57 % 2.77 % 4.89 % Advisor 4.39 % 7.76 % 3.43 % 6.06 % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800) 342-5236 . 26 | Semiannual Report franklintempleton.com FRANKLIN HIGH YIELD TAX-FREE INCOME FUND PERFORMANCE SUMMARY All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Investments in lower rated bonds include higher risk of default and loss of principal. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 5. Effective 1/3/06, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 1/3/06, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 1/3/06, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 1/3/06 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +52.34% and +4.98%. 6. Distribution rate is based on an annualization of the respective classs August dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 8/31/14. 7. Taxable equivalent distribution rate and yield assume the 2014 maximum federal income tax rate of 39.60% plus 3.8% Medicare tax. 8. The 30-day standardized yield for the 30 days ended 8/31/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. franklintempleton.com Semiannual Report | 27 FRANKLIN HIGH YIELD TAX-FREE INCOME FUND Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribu- tion and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Beginning Account Ending Account Expenses Paid During Share Class Value 3/1/14 Value 8/31/14 Period* 3/1/148/31/14 A Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ C Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Advisor Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.66%; C: 1.21%; and Advisor: 0.56%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. 28 | Semiannual Report franklintempleton.com Franklin Insured Tax-Free Income Fund We are pleased to bring you Franklin Insured Tax-Free Income Funds semiannual report for the period ended August 31, 2014. The Fund closed to all new investments (other than reinvestment of dividends or capital gains distributions) at the close of the market on March 1, 2013. Your Funds Goal and Main Investments Franklin Insured Tax-Free Income Fund seeks to provide as high a level of income exempt from federal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 The Fund invests predominantly in insured municipal securities. 2 Credit Quality Breakdown* 8/31/14 % of Total Ratings Long-Term Investments AAA % AA % A % BBB % Refunded % Not Rated % *Securities, except for those labeled Not Rated, are assigned ratings by one or more Nationally Recognized Statistical Credit Rating Organizations (NRSROs), such as Standard & Poors, Moodys and Fitch, that can be considered by the investment manager as part of its independent securities analysis. When ratings from multiple agencies are available, the highest is used, consistent with the portfolio investment process. Ratings reflect an NRSROs opinion of an issuers creditworthiness and typically range from AAA or Aaa (highest) to D (lowest). The Below Investment Grade category consists of bonds rated below BBB-. The Refunded category generally consists of refunded bonds secured by U.S. government or other high-quality securities. The Not Rated category consists of ratable securities that have not been rated by an NRSRO. Cash and equivalents (defined as bonds with stated maturities, or redemption features, of seven days or less), as well as short-term bonds (defined as bonds maturing in more than seven days but less than one year), are excluded from this breakdown. Performance Overview The Funds Class A share price, as measured by net asset value, increased from $12.02 on February 28, 2014, to $12.37 on August 31, 2014. The Funds Class A shares paid dividends totaling 24.92 cents per share for the same period. 3 The Performance Summary beginning on page 31 shows that at the end of this reporting period the Funds Class A shares distribution rate was 3.87%, based on an annualization of the 4.17 cent per share August dividend and the maximum offering price of $12.92 on August 31, 2014. An investor in the 2014 maximum federal income tax bracket of 39.60% (plus 3.8% Medicare tax) would need to earn a distribution rate of 6.84% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Dividend Distributions* 3/1/148/31/14 Dividend per Share (cents) Month Class A Class C Advisor Class March April May June July August Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Managers Discussion We used various investment strategies during the six months under review as we sought to maximize tax-free income for shareholders. Puerto Ricos municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from Standard & Poors, Moodys Investors Service and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective 1. Dividends are generally subject to state and local taxes, if any. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. Fund shares are not insured by any U.S. or other government agency. They are subject to market risks and will fluctuate in value. 3. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 116. franklintempleton.com Semiannual Report | 29 FRANKLIN INSURED TAX-FREE INCOME FUND ratings of Puerto Ricos general obligation (GO) debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers. Shortly after Puerto Rico enacted legislation related to bankruptcy protection for public corporations, the rating agencies further downgraded ratings of Puerto Rico and many of its public corporations and authorities. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience volatility during the reporting period. During the reporting period, the Fund also held various Detroit GO and Department of Water and Sewer bonds. In light of the fact that both types of bonds are at least partially included in the Citys plan of adjustment under Chapter 9 bankruptcy, it is important to note that all the Detroit GO bonds and Department of Water and Sewer bonds held in the Fund are insured. Municipal bond insurance guarantees the timely payment of principal and interest of the insured bond. Portfolio Breakdown 8/31/14 % of Total Long-Term Investments* Utilities % Hospital & Health Care % Subject to Government Appropriations % Transportation % General Obligation % Higher Education % Tax-Supported % Other Revenue % Refunded % Housing % *Does not include short-term investments and other net assets. We limited Fund purchases during the period to bonds insured by Assured Guaranty and Build America Mutual and non-insured bonds rated AA or higher by an independent credit rating agency. Since the 2008 financial crisis, rating agencies have lowered or withdrawn their ratings on most municipal bond insurers, and certain municipal bond insurers have withdrawn from the market or ceased writing new policies. Insurance penetration in the municipal bond market has greatly decreased, with fewer qualified bond insurers (rated BBB or better) offering insurance on new issues of municipal securities. These circumstances led to a decrease in the supply of insured municipal securities and a consolidation among municipal bond insurers, thereby concentrating the insurance company credit risk with respect to securities in the Funds portfolio among fewer municipal bond insurers. Accordingly, effective at the close of the market on March 1, 2013, the Fund was closed to all new investments (other than reinvestment of dividends or capital gain distributions). Thank you for your continued participation in Franklin Insured Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of August 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 30 | Semiannual Report franklintempleton.com FRANKLIN INSURED TAX-FREE INCOME FUND Performance Summary as of August 31, 2014 Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance tables do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class (Symbol) 8/31/14 2/28/14 Change A (FTFIX) $ 12.37 $ 12.02 +$ 0.35 C (FRITX) $ 12.54 $ 12.18 +$ 0.36 Advisor (FINZX) $ 12.37 $ 12.01 +$ 0.36 Distributions (3/1/14–8/31/14) Dividend Share Class Income A $ 0.2492 C $ 0.2150 Advisor $ 0.2546 franklintempleton.com Semiannual Report | 31 FRANKLIN INSURED TAX-FREE INCOME FUND PERFORMANCE SUMMARY Performance as of 8/31/14 Cumulative total return excludes sales charges. Average annual total returns include maximum sales charges. Class A: 4.25% maximum initial sales charge; Class C: 1% contingent deferred sales charge in first year only; Advisor Class: no sales charges. Cumulative Average Annual Average Annual Total Annual Share Class Total Return 1 Total Return 2 Total Return (9/30/14) 3 Operating Expenses 4 A 0.61 % 6-Month + 5.03 % + 0.59 % 1-Year + 11.58 % + 6.86 % + 4.95 % 5-Year + 29.55 % + 4.40 % + 3.66 % 10-Year + 53.13 % + 3.90 % + 3.89 % C 1.16 % 6-Month + 4.75 % + 3.75 % 1-Year + 10.99 % + 9.99 % + 7.94 % 5-Year + 26.05 % + 4.74 % + 4.00 % 10-Year + 45.12 % + 3.79 % + 3.78 % Advisor 5 0.51 % 6-Month + 5.16 % + 5.16 % 1-Year + 11.77 % + 11.77 % + 9.67 % 5-Year + 30.19 % + 5.42 % + 4.67 % 10-Year + 54.06 % + 4.42 % + 4.41 % Distribution Taxable Equivalent 30 -Day Taxable Equivalent 30-Day Share Class Rate 6 Distribution Rate 7 Standardized Yield 8 Standardized Yield 7 A 3.87 % 6.84 % 2.61 % 4.61 % C 3.44 % 6.08 % 2.19 % 3.87 % Advisor 4.13 % 7.30 % 2.83 % 5.00 % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800) 342-5236 . 32 | Semiannual Report franklintempleton.com FRANKLIN INSURED TAX-FREE INCOME FUND PERFORMANCE SUMMARY All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 5. Effective 7/1/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/1/08, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 7/1/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/1/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +35.44% and +5.04%. 6. Distribution rate is based on an annualization of the respective classs August dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 8/31/14. 7. Taxable equivalent distribution rate and yield assume the 2014 maximum federal income tax rate of 39.60% plus 3.8% Medicare tax. 8. The 30-day standardized yield for the 30 days ended 8/31/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. franklintempleton.com Semiannual Report | 33 FRANKLIN INSURED TAX-FREE INCOME FUND Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribu- tion and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Beginning Account Ending Account Expenses Paid During Share Class Value 3/1/14 Value 8/31/14 Period* 3/1/148/31/14 A Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ C Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Advisor Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.61; C: 1.17%; and Advisor: 0.52%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. 34 | Semiannual Report franklintempleton.com Franklin Massachusetts Tax-Free Income Fund We are pleased to bring you Franklin Massachusetts Tax-Free Income Funds semiannual report for the period ended August 31, 2014. Your Funds Goal and Main Investments Franklin Massachusetts Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and Massachusetts personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 Credit Quality Breakdown* 8/31/14 % of Total Ratings Long-Term Investments AAA % AA % A % Refunded % *Securities, except for those labeled Not Rated, are assigned ratings by one or more Nationally Recognized Statistical Credit Rating Organizations (NRSROs), such as Standard & Poors, Moodys and Fitch, that can be considered by the investment manager as part of its independent securities analysis. When ratings from multiple agencies are available, the highest is used, consistent with the portfolio investment process. Ratings reflect an NRSROs opinion of an issuers creditworthiness and typically range from AAA or Aaa (highest) to D (lowest). The Below Investment Grade category consists of bonds rated below BBB-. The Refunded category generally consists of refunded bonds secured by U.S. government or other high-quality securities. The Not Rated category consists of ratable securities that have not been rated by an NRSRO. Cash and equivalents (defined as bonds with stated maturities, or redemption features, of seven days or less), as well as short-term bonds (defined as bonds maturing in more than seven days but less than one year), are excluded from this breakdown. Performance Overview The Funds Class A share price, as measured by net asset value, increased from $11.42 on February 28, 2014, to $11.83 on August 31, 2014. The Funds Class A shares paid dividends totaling 21.74 cents per share for the same period. 2 The Performance Summary beginning on page 38 shows that at the end of this reporting period the Funds Class A shares distribution rate was 3.48%, based on an annualization of the 3.58 cent per share August dividend and the maximum offering price of $12.36 on August 31, 2014. An investor in the 2014 maximum combined effective federal and Massachusetts personal income tax bracket of 46.54% (including 3.8% Medicare tax) would need to earn a distribution rate of 6.51% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. Dividend distributions were affected by lower interest rates during the period. This and other factors resulted in reduced income for the portfolio and caused dividends to be lower at the end of the period. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Dividend Distributions* 3/1/148/31/14 Dividend per Share (cents) Month Class A Class C Advisor Class March April May June July August Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Commonwealth Update During the six months under review, Massachusetts experienced relatively steady economic growth that outpaced the nations. With its labor market performing well, the commonwealth continued to enjoy high per-capita personal income levels and a solid income growth rate. For the reporting period, Massachusetts gained jobs in most sectors, led by education and health services, financial activities, and other services. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 130. franklintempleton.com Semiannual Report | 35 FRANKLIN MASSACHUSETTS TAX-FREE INCOME FUND This positive employment trend led the unemployment rate to decline from 6.5% in February 2014 to 5.8% at period-end, which was lower than the 6.1% national rate. 3 The commonwealth ended fiscal year 2014 on June 30 with higher-than-projected revenues as higher tax settlements and bonus payments offset lower income tax payments. Although the budget stability fund (BSF) at 2014 fiscal year-end decreased from the prior fiscal year, the reduction was less than budgeted. The enacted fiscal year 2015 budget was projected to use fewer BSF resources if capital gains revenues met the commonwealths forecast. The budget included spending increases in education and transportation. It also continued to expand Medicaid under the Affordable Care Act, although the commonwealth expected federal funds and cost-control measures to offset expansion costs. In addition to including minor tax and revenue changes, the 2015 budget revised the treatment of one-time nontax judgments and settlements. In independent credit rating agency Standard & Poors (S&Ps) view, the commonwealths lower use of nonrecurring resources to balance the budget improved structural alignment. Massachusettss debt levels ranked among the nations highest, with net tax-supported debt at 9.0% of personal income and $4,999 per capita, compared with the 2.6% and $1,054 national medians. 4 In issuing a rating of AA+ and stable outlook on Massachusettss general obligation bonds, S&P cited the commonwealths strong budget performance, including a focus on structural solutions to maintain budget balance; ongoing progress in improving financial, debt and budget management; and healthy BSF balance. 5 Furthermore, S&P cited the commonwealths diverse economy, high wealth and income levels, and active management of postretirement liabilities as positive factors. However, S&P viewed the commonwealths high debt level and large unfunded pension and other postemployment liabilities as mitigating considerations. The stable outlook reflected S&Ps expectation that Massachusetts will continue to proactively manage its budget and improve structural budget performance. Managers Discussion We used various investment strategies during the six months under review as we sought to maximize tax-free income for shareholders. Puerto Ricos municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from S&P, Moodys Investors Service and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Ricos general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers. Shortly after Puerto Rico enacted legislation related to bankruptcy protection for public corporations, the rating agencies further downgraded ratings of Puerto Rico and many of its public corporations and authorities. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to Puerto Ricos financial position and future financing endeavors caused its bond market to experience volatility during the reporting period. Portfolio Breakdown 8/31/14 % of Total Long-Term Investments* Higher Education % Other Revenue % Tax-Supported % Transportation % Housing % Hospital & Health Care % General Obligation % Utilities % Refunded % *Does not include short-term investments and other net assets. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, 2014 State Debt Medians: Appetite for Borrowing Remains Weak, 5/22/14. 5. This does not indicate S&Ps rating of the Fund. 36 | Semiannual Report franklintempleton.com FRANKLIN MASSACHUSETTS TAX-FREE INCOME FUND Thank you for your continued participation in Franklin Massachusetts Tax-Free Income Fund. We believe our conser- vative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of August 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no repre- sentation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. franklintempleton.com Semiannual Report | 37 FRANKLIN MASSACHUSETTS TAX-FREE INCOME FUND Performance Summary as of August 31, 2014 Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance tables do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class (Symbol) 8/31/14 2/28/14 Change A (FMISX) $ 11.83 $ 11.42 +$ 0.41 C (FMAIX) $ 11.96 $ 11.53 +$ 0.43 Advisor (n/a) $ 11.83 $ 11.41 +$ 0.42 Distributions (3/1/14–8/31/14) Dividend Share Class Income A $ 0.2174 C $ 0.1856 Advisor $ 0.2231 38 | Semiannual Report franklintempleton.com FRANKLIN MASSACHUSETTS TAX-FREE INCOME FUND PERFORMANCE SUMMARY Performance as of 8/31/14 Cumulative total return excludes sales charges. Average annual total returns include maximum sales charges. Class A: 4.25% maximum initial sales charge; Class C: 1% contingent deferred sales charge in first year only; Advisor Class: no sales charges. Cumulative Average Annual Average Annual Total Annual Share Class Total Return 1 Total Return 2 Total Return (9/30/14) 3 Operating Expenses 4 A 0.66 % 6-Month + 5.54 % + 1.02 % 1-Year + 12.22 % + 7.41 % + 4.40 % 5-Year + 25.81 % + 3.79 % + 3.01 % 10-Year + 49.18 % + 3.63 % + 3.56 % C 1.21 % 6-Month + 5.37 % + 4.37 % 1-Year + 11.69 % + 10.69 % + 7.56 % 5-Year + 22.57 % + 4.15 % + 3.35 % 10-Year + 41.34 % + 3.52 % + 3.44 % Advisor 5 0.56 % 6-Month + 5.68 % + 5.68 % 1-Year + 12.33 % + 12.33 % + 9.25 % 5-Year + 26.55 % + 4.82 % + 4.02 % 10-Year + 49.95 % + 4.13 % + 4.07 % Distribution Taxable Equivalent 30 -Day Taxable Equivalent 30-Day Share Class Rate 6 Distribution Rate 7 Standardized Yield 8 Standardized Yield 7 A 3.48 % 6.51 % 2.32 % 4.34 % C 3.06 % 5.72 % 1.89 % 3.54 % Advisor 3.72 % 6.96 % 2.53 % 4.73 % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800) 342-5236 . franklintempleton.com Semiannual Report | 39 FRANKLIN MASSACHUSETTS TAX-FREE INCOME FUND PERFORMANCE SUMMARY All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 5. Effective 7/1/09, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/1/09, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 7/1/09, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/1/09 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +31.02% and +5.37%. 6. Distribution rate is based on an annualization of the respective classs August dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 8/31/14. 7. Taxable equivalent distribution rate and yield assume the published rates as of 6/20/14 for the maximum combined effective federal and Massachusetts personal income tax rate of 46.54%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 8. The 30-day standardized yield for the month ended 8/31/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 40 | Semiannual Report franklintempleton.com FRANKLIN MASSACHUSETTS TAX-FREE INCOME FUND Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribu- tion and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Beginning Account Ending Account Expenses Paid During Share Class Value 3/1/14 Value 8/31/14 Period* 3/1/148/31/14 A Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ C Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Advisor Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.67%; C: 1.22%; and Advisor: 0.57%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. franklintempleton.com Semiannual Report | 41 Franklin New Jersey Tax-Free Income Fund We are pleased to bring you Franklin New Jersey Tax-Free Income Fund’s semiannual report for the period ended August 31, 2014. Your Fund’s Goal and Main Investments Franklin New Jersey Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and New Jersey personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its net assets in securities that pay interest free from such taxes. 1 Credit Quality Breakdown* 8/31/14 % of Total Ratings Long-Term Investments AAA 7.05 % AA 42.46 % A 34.81 % BBB 10.35 % Below Investment Grade 1.65 % Refunded 3.68 % *Securities, except for those labeled Not Rated, are assigned ratings by one or more Nationally Recognized Statistical Credit Rating Organizations (NRSROs), such as Standard & Poor’s, Moody’s and Fitch, that can be considered by the investment manager as part of its independent securities analysis. When ratings from multiple agencies are available, the highest is used, consistent with the portfolio investment process. Ratings reflect an NRSRO’s opinion of an issuer’s creditworthiness and typically range from AAA or Aaa (highest) to D (lowest). The Below Investment Grade category consists of bonds rated below BBB-. The Refunded category generally consists of refunded bonds secured by U.S. government or other high-quality securities. The Not Rated category consists of ratable securities that have not been rated by an NRSRO. Cash and equivalents (defined as bonds with stated maturities, or redemption features, of seven days or less), as well as short-term bonds (defined as bonds maturing in more than seven days but less than one year), are excluded from this breakdown. Performance Overview The Fund’s Class A share price, as measured by net asset value, increased from $11.76 on February 28, 2014, to $11.98 on August 31, 2014. The Fund’s Class A shares paid dividends totaling 24.35 cents per share for the same period. 2 The Performance Summary beginning on page 45 shows that at the end of this reporting period the Fund’s Class A shares’ distribution rate was 3.83%, based on an annualization of the 3.99 cent per share August dividend and the maximum offering price of $12.51 on February 28, 2014. An investor in the 2014 maximum combined effective federal and New Jersey personal income tax bracket of 48.82% (including 3.8% Medicare tax) would need to earn a distribution rate of 7.48% from a taxable investment to match the Fund’s Class A tax-free distribution rate. For the Fund’s Class C and Advisor shares’ performance, please see the Performance Summary. Dividend distributions were affected by lower interest rates during the period. This and other factors resulted in reduced income for the portfolio and caused dividends to be lower at the end of the period. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Dividend Distributions* 3/1/14–8/31/14 Dividend per Share (cents) Month Class A Class C Advisor Class March 4.06 3.54 4.16 April 4.06 3.54 4.16 May 4.06 3.54 4.16 June 4.09 3.55 4.19 July 4.09 3.55 4.19 August 3.99 3.45 4.09 Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. State Update New Jersey’s broad, diverse economy grew at a slower rate than the nation’s during the six months under review, as the state’s housing market and employment growth remained relatively weak. The state gained jobs for the six-month period, driven by three of its largest private sectors — trade, transportation and utilities; professional and business services; and leisure and hospitality — which somewhat offset losses in many sectors. New Jersey’s unemployment rate declined from 1. For state personal income taxes, the 80% minimum is measured by total Fund assets. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 135. 42 | Semiannual Report franklintempleton.com FRANKLIN NEW JERSEY TAX-FREE INCOME FUND 7.1% in February 2014 to 6.6% at period-end, compared to the 6.1% national average. 3 Web-based retailer Amazons development of two distribution centers in the state, combined with several large public and private construction projects, offer an optimistic economic outlook. The developments would create new employment opportunities, mitigating the negative effects of the closure of four Atlantic City casinos and workforce reduction at Merck & Co. New Jersey maintained high per-capita state product and wealth levels despite the recent challenges. The state experienced a larger-than-expected fiscal-year 2014 revenue shortfall that created a significant gap for fiscal year 2015. To bridge the gap and to compensate for lower baseline revenues and projected revenue growth, the governor reduced the states pension contribution and vetoed the legislatures approved personal and business tax increases. Additionally, the enacted budget closed certain tax loopholes and included other nonrecurring measures such as debt restructuring and legal settlements to fund recurring expenditures, continuing a trend of structurally imbalanced budgets. The budgets small projected surplus, according to independent credit rating agency Standard & Poors (S&Ps) assessment, provided the state with little flexibility to account for revenue shortfalls or higher spending. New Jerseys debt levels remained among the nations highest, with net tax-supported debt at 7.3% of personal income and $3,989 per capita, compared with the 2.6% and $1,054 national medians. 4 During the reporting period, S&P, Moodys Investors Service and Fitch Ratings downgraded their respective ratings on New Jerseys general obligation (GO) debt to A+/A1 from AA-/Aa3. 5 Reasons for the downgrade included the states ongoing structurally imbalanced budgets; large, growing pension costs and other postemployment benefit obligations; and weakened financial position. In early June, S&P placed its A+ rating on New Jerseys GO debt on negative CreditWatch after the state announced a larger-than-expected revenue shortfall for 2014 fiscal year-to-date and the governor decided to balance fiscal years 2014 and 2015 budgets by reducing pension payments below the states pension reform law requirement. 5 S&P also noted that the state could face short-term liquidity pressures resulting from lawsuits about the pension payment changes. Shortly after period-end, S&P downgraded New Jerseys GO debt rating to A and removed it from CreditWatch. 5 In revising the rating outlook to stable, S&P indicated an expectation that New Jersey would retain a strong ability to fund its debts despite a potential for continued structural budget imbalance and reliance on nonrecurring measures at or near current levels. Portfolio Breakdown 8/31/14 % of Total Long-Term Investments* Higher Education % Transportation % Subject to Government Appropriations % Hospital & Health Care % Refunded % Tax-Supported % Other Revenue % Utilities % Housing % General Obligation % *Does not include short-term investments and other net assets. Managers Discussion We used various investment strategies during the six months under review as we sought to maximize tax-free income for shareholders. Puerto Ricos municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from S&P, Moodys and Fitch. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Ricos general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers. Shortly after Puerto Rico enacted legislation related to bankruptcy protection for public corporations, the rating agencies further downgraded ratings of Puerto Rico and many of its public corporations and authorities. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience volatility during the reporting period. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, 2014 State Debt Medians: Appetite for Borrowing Remains Weak, 5/22/14. 5. These do not indicate ratings of the Fund. franklintempleton.com Semiannual Report | 43 FRANKLIN NEW JERSEY TAX-FREE INCOME FUND Thank you for your continued participation in Franklin New Jersey Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of August 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 44 | Semiannual Report franklintempleton.com FRANKLIN NEW JERSEY TAX-FREE INCOME FUND Performance Summary as of August 31, 2014 Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance tables do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class (Symbol) 8/31/14 2/28/14 Change A (FRNJX) $ 11.98 $ 11.76 +$ 0.22 C (FNIIX) $ 12.11 $ 11.89 +$ 0.22 Advisor (FNJZX) $ 11.98 $ 11.77 +$ 0.21 Distributions (3/1/14–8/31/14) Dividend Share Class Income A $ 0.2435 C $ 0.2117 Advisor $ 0.2495 franklintempleton.com Semiannual Report | 45 FRANKLIN NEW JERSEY TAX-FREE INCOME FUND PERFORMANCE SUMMARY Performance as of 8/31/14 Cumulative total return excludes sales charges. Average annual total returns include maximum sales charges. Class A: 4.25% maximum initial sales charge; Class C: 1% contingent deferred sales charge in first year only; Advisor Class: no sales charges. Cumulative Average Annual Average Annual Total Annual Share Class Total Return 1 Total Return 2 Total Return (9/30/14) 3 Operating Expenses 4 A 0.63 % 6-Month + 3.98 % -0.42 % 1-Year + 8.96 % + 4.31 % + 2.69 % 5-Year + 24.51 % + 3.58 % + 2.82 % 10-Year + 51.15 % + 3.77 % + 3.71 % C 1.18 % 6-Month + 3.66 % + 2.66 % 1-Year + 8.28 % + 7.28 % + 5.63 % 5-Year + 21.08 % + 3.90 % + 3.14 % 10-Year + 43.01 % + 3.64 % + 3.60 % Advisor 5 0.53 % 6-Month + 3.95 % + 3.95 % 1-Year + 8.97 % + 8.97 % + 7.39 % 5-Year + 25.12 % + 4.58 % + 3.82 % 10-Year + 52.06 % + 4.28 % + 4.23 % Distribution Taxable Equivalent 30 -Day Taxable Equivalent 30-Day Share Class Rate 6 Distribution Rate 7 Standardized Yield 8 Standardized Yield 7 A 3.83 % 7.48 % 2.56 % 5.00 % C 3.42 % 6.68 % 2.14 % 4.18 % Advisor 4.10 % 8.01 % 2.84 % 5.55 % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800) 342-5236 . 46 | Semiannual Report franklintempleton.com FRANKLIN NEW JERSEY TAX-FREE INCOME FUND PERFORMANCE SUMMARY All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 5. Effective 7/1/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/1/08, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 7/1/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/1/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +31.93% and +4.60%. 6. Distribution rate is based on an annualization of the respective classs August dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 8/31/14. 7. Taxable equivalent distribution rate and yield assume the published rates as of 6/20/14 for the maximum combined effective federal and New Jersey personal income tax rate of 48.82%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 8. The 30-day standardized yield for the 30 days ended 8/31/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. franklintempleton.com Semiannual Report | 47 FRANKLIN NEW JERSEY TAX-FREE INCOME FUND Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribu- tion and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Beginning Account Ending Account Expenses Paid During Share Class Value 3/1/14 Value 8/31/14 Period* 3/1/148/31/14 A Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ C Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Advisor Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.63%; C: 1.18%; and Advisor: 0.53%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. 48 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST Financial Highlights Franklin Double Tax-Free Income Fund Six Months Ended August 31, 2014 Year Ended February 28, (unaudited) a Class A Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 9.72 $ 12.15 $ 12.31 $ 11.12 $ 11.56 $ 10.54 Income from investment operations b : Net investment income c 0.26 0.52 0.49 0.52 0.52 0.51 Net realized and unrealized gains (losses) 0.12 (2.44 ) (0.18 ) 1.20 (0.44 ) 1.02 Total from investment operations 0.38 (1.92 ) 0.31 1.72 0.08 1.53 Less distributions from net investment income (0.28 ) (0.51 ) (0.47 ) (0.53 ) (0.52 ) (0.51 ) Net asset value, end of period $ 9.82 $ 9.72 $ 12.15 $ 12.31 $ 11.12 $ 11.56 Total return d 3.93 % (16.00 )% 2.58 % 15.85 % 0.56 % 14.78 % Ratios to average net assets e Expenses 0.76 % 0.67 % 0.66 % 0.67 % 0.67 % 0.69 % Net investment income 5.38 % 4.77 % 3.96 % 4.49 % 4.42 % 4.64 % Supplemental data Net assets, end of period (000’s) $ 220,790 $ 282,254 $ 601,374 $ 643,529 $ 523,391 $ 507,856 Portfolio turnover rate 0.38 % 9.95 % 12.60 % 6.73 % 12.85 % 18.53 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | 49 FRANKLIN TAX-FREE TRUST FINANCIAL HIGHLIGHTS Franklin Double Tax-Free Income Fund (continued) Six Months Ended August 31, 2014 Year Ended February 28, (unaudited) a Class C Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 9.77 $ 12.20 $ 12.37 $ 11.17 $ 11.61 $ 10.58 Income from investment operations b : Net investment income c 0.24 0.46 0.42 0.46 0.45 0.45 Net realized and unrealized gains (losses) 0.10 (2.44 ) (0.19 ) 1.21 (0.44 ) 1.03 Total from investment operations 0.34 (1.98 ) 0.23 1.67 0.01 1.48 Less distributions from net investment income (0.25 ) (0.45 ) (0.40 ) (0.47 ) (0.45 ) (0.45 ) Net asset value, end of period $ 9.86 $ 9.77 $ 12.20 $ 12.37 $ 11.17 $ 11.61 Total return d 3.54 % (16.40 )% 1.91 % 15.26 % (0.01 )% 14.21 % Ratios to average net assets e Expenses 1.31 % 1.23 % 1.21 % 1.22 % 1.22 % 1.24 % Net investment income 4.83 % 4.21 % 3.41 % 3.94 % 3.87 % 4.09 % Supplemental data Net assets, end of period (000’s) $ 41,969 $ 51,180 $ 116,050 $ 116,229 $ 95,163 $ 90,262 Portfolio turnover rate 0.38 % 9.95 % 12.60 % 6.73 % 12.85 % 18.53 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. 50 | Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN TAX-FREE TRUST FINANCIAL HIGHLIGHTS Franklin Double Tax-Free Income Fund (continued) Six Months Ended August 31, 2014 Year Ended February 28, (unaudited) a b Advisor Class Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 9.74 $ 12.17 $ 12.33 $ 11.13 $ 11.57 $ 10.78 Income from investment operations c : Net investment income d 0.27 0.53 0.50 0.54 0.53 0.33 Net realized and unrealized gains (losses) 0.11 (2.44 ) (0.17 ) 1.20 (0.44 ) 0.78 Total from investment operations 0.38 (1.91 ) 0.33 1.74 0.09 1.11 Less distributions from net investment income (0.28 ) (0.52 ) (0.49 ) (0.54 ) (0.53 ) (0.32 ) Net asset value, end of period $ 9.84 $ 9.74 $ 12.17 $ 12.33 $ 11.13 $ 11.57 Total return e 3.97 % (15.90 )% 2.68 % 16.04 % 0.67 % 10.38 % Ratios to average net assets f Expenses 0.66 % 0.58 % 0.56 % 0.57 % 0.57 % 0.59 % Net investment income 5.48 % 4.86 % 4.06 % 4.59 % 4.52 % 4.74 % Supplemental data Net assets, end of period (000’s) $ 4,740 $ 5,355 $ 14,637 $ 13,766 $ 4,104 $ 2,538 Portfolio turnover rate 0.38 % 9.95 % 12.60 % 6.73 % 12.85 % 18.53 % a For the year ended February 29. b For the period July 15, 2009 (effective date) to February 28, 2010. c The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. d Based on average daily shares outstanding. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | 51 FRANKLIN TAX-FREE TRUST Statement of Investments, August 31, 2014 (unaudited) Franklin Double Tax-Free Income Fund Principal Amount Value Municipal Bonds 94.8% U.S. Territories 94.8% Guam 23.5% Guam Education Financing Foundation COP, 5.00%, 10/01/23 $ 2,500,000 $ 2,535,800 Guam Government Business Privilege Tax Revenue, Series A, 5.25%, 1/01/36 5,000,000 5,409,650 5.125%, 1/01/42 11,900,000 12,718,720 Guam Government Hotel Occupancy Tax Revenue, Refunding, Series A, 6.50%, 11/01/40 10,380,000 11,843,995 Guam Government Limited Obligation Revenue, Section 30, Series A, 5.625%, 12/01/29 3,850,000 4,213,402 5.75%, 12/01/34 8,430,000 9,229,248 Guam International Airport Authority Revenue, General, Refunding, Series B, AGMC Insured, 5.50%, 10/01/33 2,000,000 2,280,280 5.75%, 10/01/43 3,000,000 3,450,360 Guam Power Authority Revenue, Refunding, Series A, 5.50%, 10/01/40 10,000,000 11,207,700 62,889,155 Puerto Rico 61.2% Children’s Trust Fund Tobacco Settlement Revenue, Asset-Backed, Refunding, 5.50%, 5/15/39 5,000,000 4,583,500 Puerto Rico Commonwealth GO, Public Improvement, Refunding, Series A, 6.00%, 7/01/40 5,000,000 3,847,900 Series C, 6.00%, 7/01/39 2,500,000 1,935,275 Puerto Rico Commonwealth Highways and Transportation Authority Highway Revenue, Series Y, Pre -Refunded, 5.50%, 7/01/36 11,850,000 12,982,030 Puerto Rico Commonwealth Infrastructure Financing Authority Special Tax Revenue, Series B, 5.00%, 7/01/37 17,250,000 10,372,425 Puerto Rico Convention Center District Authority Hotel Occupancy Tax Revenue, Series A, AMBAC Insured, 5.00%, 7/01/31 12,000,000 10,272,360 a Puerto Rico Electric Power Authority Power Revenue, Series XX, 5.75%, 7/01/36 15,000,000 8,194,800 5.25%, 7/01/40 12,750,000 6,950,153 Puerto Rico HFAR, Capital Fund Modernization Program, Puerto Rico Public Housing Projects, Refunding, 5.125%, 12/01/27 4,750,000 4,979,663 Puerto Rico Industrial Tourist Educational Medical and Environmental Control Facilities Financing Authority Educational Facilities Revenue, University Plaza Project, Series A, NATL Insured, 5.00%, 7/01/33 5,975,000 5,148,717 Puerto Rico Industrial Tourist Educational Medical and Environmental Control Facilities Financing Authority Industrial Revenue, Guaynabo Municipal Government Center Project, 5.625%, 7/01/15 900,000 869,409 Guaynabo Municipal Government Center Project, 5.625%, 7/01/22 3,160,000 2,517,951 Guaynabo Warehouse for Emergencies Project, Series A, 5.15%, 7/01/19 700,000 592,144 Guaynabo Warehouse for Emergencies Project, Series A, 5.20%, 7/01/24 4,120,000 3,087,198 Puerto Rico Industrial Tourist Educational Medical and Environmental Control Facilities Financing Authority Revenue, Ana G. Mendez University System Project, Refunding, 5.375%, 12/01/21 1,570,000 1,540,829 Ana G. Mendez University System Project, Refunding, 5.00%, 4/01/27 4,000,000 3,562,360 Ana G. Mendez University System Project, Refunding, 5.125%, 4/01/32 2,000,000 1,710,540 Ana G. Mendez University System Project, Refunding, 5.375%, 4/01/42 3,005,000 2,477,923 Cogeneration Facility, AES Puerto Rico Project, 6.625%, 6/01/26 5,970,000 5,435,924 Hospital Auxilio Mutuo Obligated Group, Refunding, Series A, 6.00%, 7/01/33 7,050,000 7,444,518 Inter American University of Puerto Rico Project, NATL Insured, 4.375%, 10/01/25 1,000,000 931,160 Inter American University of Puerto Rico Project, NATL Insured, 4.50%, 10/01/29 3,750,000 3,401,175 Inter American University of Puerto Rico Project, Refunding, 5.00%, 10/01/31 1,000,000 925,210 52 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Double Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) U.S. Territories (continued) Puerto Rico (continued) Puerto Rico Infrastructure Financing Authority Revenue, Ports Authority Project, Series B, 5.00%, 12/15/22 $ $ 5.25%, 12/15/26 6.00%, 12/15/26 Puerto Rico PBA Guaranteed Revenue, Government Facilities, Refunding, Series M, 6.25%, 7/01/21 Series P, 6.50%, 7/01/30 Series P, 6.75%, 7/01/36 Puerto Rico Public Finance Corp. Revenue, Commonwealth Appropriation, Refunding, Series B, 5.50%, 8/01/31 Puerto Rico Sales Tax FICO Sales Tax Revenue, Capital Appreciation, first subordinate, Series A, zero cpn. to 8/01/19, 6.25% thereafter, 8/01/33 first subordinate, Series A, 6.50%, 8/01/44 Senior Series C, 5.25%, 8/01/40 Series A, 5.25%, 8/01/57 University of Puerto Rico Revenue, University System, Refunding, Series P, 5.00%, 6/01/24 6/01/26 U.S. Virgin Islands 10.1% Virgin Islands PFAR, Virgin Islands Matching Fund Loan Note, Cruzan Project, Series A, 6.00%, 10/01/39 Diageo Project, Series A, 6.75%, 10/01/37 Virgin Islands Port Authority Marine Revenue, Series A, AGMC Insured, 5.00%, 9/01/23 Total Municipal Bonds (Cost $290,852,701) 94.8% Other Assets, less Liabilities 5.2% Net Assets 100.0% $ See Abbreviations on page 162. a At August 31, 2014, pursuant to the Funds policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | 53 FRANKLIN TAX-FREE TRUST Financial Highlights Franklin Federal Intermediate-Term Tax-Free Income Fund Six Months Ended August 31, 2014 Year Ended February 28, (unaudited) a Class A Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 12.21 $ 12.59 $ 12.39 $ 11.43 $ 11.59 $ 10.99 Income from investment operations b : Net investment income c 0.16 0.34 0.34 0.38 0.40 0.43 Net realized and unrealized gains (losses) 0.20 (0.38 ) 0.19 0.97 (0.15 ) 0.61 Total from investment operations 0.36 (0.04 ) 0.53 1.35 0.25 1.04 Less distributions from net investment income (0.16 ) (0.34 ) (0.33 ) (0.39 ) (0.41 ) (0.44 ) Net asset value, end of period $ 12.41 $ 12.21 $ 12.59 $ 12.39 $ 11.43 $ 11.59 Total return d 3.00 % (0.29 )% 4.35 % 12.02 % 2.12 % 9.61 % Ratios to average net assets e Expenses 0.66 % 0.65 % 0.65 % 0.66 % 0.66 % 0.67 % Net investment income 2.63 % 2.81 % 2.71 % 3.23 % 3.45 % 3.76 % Supplemental data Net assets, end of period (000’s) $ 1,771,871 $ 1,747,118 $ 2,252,973 $ 1,832,750 $ 1,492,832 $ 1,390,805 Portfolio turnover rate 1.71 % 9.30 % 1.81 % 6.01 % 10.11 % 3.68 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. 54 | Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN TAX-FREE TRUST FINANCIAL HIGHLIGHTS Franklin Federal Intermediate-Term Tax-Free Income Fund (continued) Six Months Ended August 31, 2014 Year Ended February 28, (unaudited) a Class C Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 12.24 $ 12.62 $ 12.42 $ 11.46 $ 11.61 $ 11.01 Income from investment operations b : Net investment income c 0.13 0.27 0.27 0.32 0.34 0.36 Net realized and unrealized gains (losses) 0.20 (0.38 ) 0.19 0.97 (0.15 ) 0.61 Total from investment operations 0.33 (0.11 ) 0.46 1.29 0.19 0.97 Less distributions from net investment income (0.13 ) (0.27 ) (0.26 ) (0.33 ) (0.34 ) (0.37 ) Net asset value, end of period $ 12.44 $ 12.24 $ 12.62 $ 12.42 $ 11.46 $ 11.61 Total return d 2.72 % (0.83 )% 3.77 % 11.38 % 1.63 % 8.98 % Ratios to average net assets e Expenses 1.21 % 1.20 % 1.20 % 1.21 % 1.21 % 1.22 % Net investment income 2.08 % 2.26 % 2.16 % 2.68 % 2.90 % 3.21 % Supplemental data Net assets, end of period (000’s) $ 452,341 $ 453,176 $ 548,013 $ 445,913 $ 357,180 $ 257,249 Portfolio turnover rate 1.71 % 9.30 % 1.81 % 6.01 % 10.11 % 3.68 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | 55 FRANKLIN TAX-FREE TRUST FINANCIAL HIGHLIGHTS Franklin Federal Intermediate-Term Tax-Free Income Fund (continued) Six Months Ended August 31, 2014 Year Ended February 28, (unaudited) a Advisor Class Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 12.24 $ 12.61 $ 12.41 $ 11.45 $ 11.60 $ 11.00 Income from investment operations b : Net investment income c 0.17 0.36 0.35 0.40 0.41 0.44 Net realized and unrealized gains (losses) 0.20 (0.38 ) 0.20 0.96 (0.14 ) 0.61 Total from investment operations 0.37 (0.02 ) 0.55 1.36 0.27 1.05 Less distributions from net investment income (0.17 ) (0.35 ) (0.35 ) (0.40 ) (0.42 ) (0.45 ) Net asset value, end of period $ 12.44 $ 12.24 $ 12.61 $ 12.41 $ 11.45 $ 11.60 Total return d 3.05 % (0.11 )% 4.45 % 12.10 % 2.30 % 9.70 % Ratios to average net assets e Expenses 0.56 % 0.55 % 0.55 % 0.56 % 0.56 % 0.57 % Net investment income 2.73 % 2.91 % 2.81 % 3.33 % 3.55 % 3.86 % Supplemental data Net assets, end of period (000’s) $ 2,094,920 $ 1,798,459 $ 1,146,322 $ 792,857 $ 435,837 $ 144,745 Portfolio turnover rate 1.71 % 9.30 % 1.81 % 6.01 % 10.11 % 3.68 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. 56 | Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN TAX-FREE TRUST Statement of Investments, August 31, 2014 (unaudited) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds 92.3% Alabama 2.6% Alabama State Public School and College Authority Revenue, Capital Improvement, Refunding, Series A, 5.00%, 5/01/19 $ $ Series B, 5.00%, 1/01/27 Chatom IDB Gulf Opportunity Zone Revenue, PowerSouth Energy Cooperative, Refunding, Series A, Assured Guaranty, 5.00%, 8/01/20 8/01/21 8/01/22 East Alabama Health Care Authority Health Care Facilities Revenue, Mandatory Put 9/01/18, Series A, 5.25%, 9/01/36 Series B, 5.50%, 9/01/33 Huntsville Health Care Authority Revenue, Series A, NATL Insured, Pre-Refunded, 5.00%, 6/01/17 Jefferson County GO, Capital Improvement wts., Series A, NATL Insured, 5.00%, 4/01/17 Jefferson County Revenue, Limited Obligation School wts., Series A, 5.25%, 1/01/16 Shelby County Board of Education Revenue, Capital Outlay School wts., 5.00%, 2/01/22 2/01/23 2/01/24 2/01/25 University of Alabama General Revenue, Series A, NATL Insured, Pre-Refunded, 5.00%, 7/01/15 Alaska 0.1% Matanuska-Susitna Borough Lease Revenue, Goose Creek Correctional Center Project, Assured Guaranty, 5.00%, 9/01/19 Arizona 4.8% Arizona Health Facilities Authority Revenue, Banner Health, Series A, 5.00%, 1/01/22 Series D, 5.50%, 1/01/22 Series D, 5.00%, 1/01/23 Arizona School Facilities Board COP, 5.25%, 9/01/19 Refunding, Series A-3, Assured Guaranty, 5.00%, 9/01/19 Arizona State Board of Regents Arizona State University System Revenue, Series C, 5.75%, 7/01/20 7/01/21 Arizona State COP, Department of Administration, Series A, AGMC Insured, 5.00%, 10/01/19 Series A, AGMC Insured, 5.25%, 10/01/21 Series A, AGMC Insured, 5.25%, 10/01/22 Series B, AGMC Insured, 5.00%, 10/01/20 Arizona State Health Facilities Authority Hospital Revenue, Phoenix Childrens Hospital, Refunding, Series A, 5.00%, 2/01/27 Arizona State Transportation Board Highway Revenue, Subordinated, Refunding, Series A, 5.00%, 7/01/24 7/01/25 Arizona State University COP, Research Infrastructure Projects, AMBAC Insured, Pre-Refunded, 5.25%, 9/01/16 Glendale IDA Hospital Revenue, John C. Lincoln Health Network, Refunding, Series B, 5.00%, 12/01/18 Maricopa County Hospital Revenue, Sun Health Corp., Pre-Refunded, 5.00%, 4/01/18 franklintempleton.com Semiannual Report | 57 FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Arizona (continued) Phoenix Civic Improvement Corp. Airport Revenue, junior lien, Series A, 5.00%, 7/01/19 $ 1,900,000 $ 2,219,960 7/01/20 1,300,000 1,533,766 7/01/21 4,200,000 4,912,110 Pima County Regional Transportation Excise Tax Revenue, Pima County Regional Transportation Fund, 5.00%, 6/01/24 3,385,000 4,131,866 6/01/26 7,180,000 8,631,365 Pima County Sewer System Revenue, Series A, AGMC Insured, 5.00%, 7/01/24 2,250,000 2,695,185 Series B, 5.00%, 7/01/24 6,030,000 7,123,722 Series B, 5.00%, 7/01/25 4,500,000 5,207,805 Scottsdale IDA Hospital Revenue, Scottsdale Healthcare, Refunding, Series A, 5.00%, 9/01/21 4,000,000 4,357,000 University Medical Center Corp. Hospital Revenue, Tucson, 6.00%, 7/01/24 2,000,000 2,304,440 206,107,197 Arkansas 0.2% Arkansas State Development Finance Authority Revenue, State Agencies Facilities, Arkansas Department of Correction Project, Series B, AGMC Insured, Pre-Refunded, 5.00%, 11/01/17 1,955,000 2,064,226 11/01/19 1,065,000 1,124,501 Fort Smith Sales and Use Tax Revenue, Refunding and Improvement, 5.00%, 5/01/23 5,000,000 5,850,950 9,039,677 California 9.3% California State GO, Refunding, 5.00%, 8/01/21 20,000,000 22,097,600 Refunding, 5.25%, 9/01/25 15,000,000 18,090,000 Refunding, 5.00%, 10/01/25 15,000,000 18,018,900 Various Purpose, 5.50%, 4/01/21 20,000,000 23,955,200 Various Purpose, 5.25%, 10/01/23 25,050,000 30,822,772 Various Purpose, 5.25%, 10/01/24 9,780,000 11,910,280 Various Purpose, 5.25%, 10/01/25 5,000,000 6,037,700 Various Purpose, XLCA Insured, 5.00%, 11/01/22 4,805,000 5,455,309 California State Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series L, 5.125%, 7/01/22 5,275,000 5,467,063 Providence Health and Services, Series C, 6.00%, 10/01/18 500,000 599,800 Scripps Health, Series A, 5.00%, 10/01/21 5,000,000 5,644,800 Sutter Health, Refunding, Series B, 5.00%, 8/15/22 4,000,000 4,708,920 Sutter Health, Refunding, Series B, 5.25%, 8/15/23 13,000,000 15,405,780 California State Public Works Board Lease Revenue, Various Capital Projects, Series A, 5.00%, 10/01/20 2,000,000 2,394,700 Series A, 5.25%, 10/01/22 3,300,000 4,055,535 Series A, 5.25%, 10/01/23 5,365,000 6,553,455 Series A, 5.25%, 10/01/24 3,000,000 3,642,420 Series A, 5.25%, 10/01/25 3,000,000 3,620,430 Series G, Sub Series G-1, 5.25%, 10/01/18 5,605,000 6,561,157 Series G, Sub Series G-1, 5.25%, 10/01/19 10,000,000 11,955,500 Series G, Sub Series G-1, 5.00%, 10/01/21 15,055,000 17,524,321 Series I, 5.00%, 11/01/18 4,000,000 4,653,600 Series I, 5.25%, 11/01/20 5,000,000 5,910,900 58 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) California (continued) California Statewide CDA Revenue, Enloe Medical Center, Series A, California Mortgage Insured, 5.25%, 8/15/19 $ 1,990,000 $ 2,281,555 Enloe Medical Center, Series A, California Mortgage Insured, 5.375%, 8/15/20 1,650,000 1,877,139 Sutter Health, Refunding, Series A, 5.25%, 8/15/24 4,000,000 4,723,000 El Dorado Irrigation District COP, Refunding, Series A, Assured Guaranty, 5.00%, 8/01/22 2,610,000 2,945,620 5.25%, 8/01/23 2,860,000 3,242,325 Livermore-Amador Valley Water Management Agency Sewer Revenue, Refunding, 5.00%, 8/01/24 5,660,000 6,452,343 8/01/25 4,765,000 5,390,406 Los Angeles Department of Water and Power Revenue, Power System, Refunding, Series A, 5.00%, 7/01/26 11,025,000 13,212,911 Series B, 5.25%, 7/01/24 17,000,000 20,217,930 Los Angeles Municipal Improvement Corp. Lease Revenue, Capital Equipment, Refunding, Series A, Assured Guaranty, 5.00%, 4/01/17 3,215,000 3,573,280 5.25%, 4/01/18 2,495,000 2,875,961 5.25%, 4/01/19 3,180,000 3,750,079 Los Angeles USD, GO, Election of 2004, Series F, FGIC Insured, Pre-Refunded, 5.00%, 7/01/24 6,700,000 7,275,262 Election of 2005, Series F, 5.00%, 7/01/22 5,675,000 6,735,714 Orange County Airport Revenue, 5.00%, 7/01/20 3,465,000 4,064,410 7/01/21 7,545,000 8,754,313 San Diego Community College District GO, Refunding, 5.00%, 8/01/25 21,370,000 25,863,684 San Francisco City and County COP, Multiple Capital Improvement Projects, Series A, 5.00%, 4/01/25 4,000,000 4,542,720 5.25%, 4/01/26 2,500,000 2,855,850 San Joaquin Hills Transportation Corridor Agency Toll Road Revenue, Capital Appreciation, Refunding, Series A, 5.65%, 1/15/17 3,000,000 3,065,940 San Jose RDA Tax Allocation, Merged Area, Refunding, Series D, Assured Guaranty, 5.00%, 8/01/21 10,000,000 10,685,200 8/01/22 10,000,000 10,538,500 Tulare Joint UHSD, GO, Election of 2004, Series A, NATL Insured, 5.00%, 8/01/16 2,870,000 2,936,153 Tuolumne Wind Project Authority Revenue, Tuolumne Co. Project, Series A, 5.25%, 1/01/23 8,000,000 9,164,800 Val Verde USD, COP, Centralized Support Services and District Office Facilities Project, FGIC Insured, ETM, 5.00%, 1/01/15 1,000,000 1,015,720 403,126,957 Colorado 1.8% Adams County PCR, Public Service Co. of Colorado Project, Refunding, Series A, NATL Insured, 4.375%, 9/01/17 17,000,000 17,588,710 Denver City and County Airport System Revenue, Subordinate, Series B, 5.25%, 11/15/26 5,000,000 5,933,500 11/15/27 4,250,000 5,028,430 Denver City and County Excise Tax Revenue, Refunding, Series A, AGMC Insured, 5.00%, 9/01/20 10,090,000 11,816,096 E -470 Public Highway Authority Senior Revenue, Series D, Sub Series D-1, NATL Insured, 5.50%, 9/01/24 8,000,000 8,290,400 Public Authority for Colorado Energy Natural Gas Purchase Revenue, 5.75%, 11/15/18 3,440,000 3,768,451 Regional Transportation District COP, Refunding, Series A, 5.00%, 6/01/26 14,000,000 16,408,560 Regional Transportation District Sales Tax Revenue, FasTracks Project, Series A, 5.00%, 11/01/25 5,870,000 7,023,338 75,857,485 franklintempleton.com Semiannual Report | 59 FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Connecticut 1.1% Connecticut State GO, Series E, 5.00%, 8/15/25 $ 11,295,000 $ 13,626,627 8/15/26 18,585,000 22,272,635 Connecticut State Special Tax Obligation Revenue, Transportation Infrastructure, 5.00%, 1/01/28 10,000,000 11,744,900 47,644,162 Florida 8.4% Broward County School Board COP, Master Lease Purchase Agreement, Series A, AGMC Insured, 5.00%, 7/01/16 5,915,000 6,125,337 Broward County Water and Sewer Utility Revenue, Refunding, Series B, 5.00%, 10/01/24 6,000,000 7,138,860 10/01/25 6,325,000 7,469,572 Citizens Property Insurance Corp. Revenue, High-Risk Account, senior secured, Series A-1, 5.00%, 6/01/16 40,415,000 43,476,436 5.25%, 6/01/17 3,250,000 3,638,537 6.00%, 6/01/17 5,000,000 5,699,200 Collier County School Board COP, Master Lease Program, AGMC Insured, 5.00%, 2/15/22 5,075,000 5,576,207 Hillsborough County Capacity Assessment Special Assessment Revenue, NATL RE, FGIC Insured, 5.00%, 3/01/19 5,000,000 5,287,700 Hillsborough County IDA, PCR, Tampa Electric Co. Project, Series A, 5.65%, 5/15/18 6,500,000 7,552,350 Jacksonville Capital Improvement Revenue, Refunding, 5.00%, 10/01/25 7,295,000 8,721,027 10/01/26 7,350,000 8,721,363 Jacksonville Sales Tax Revenue, Better Jacksonville, Refunding, Series A, 5.00%, 10/01/28 6,000,000 6,990,360 JEA Water and Sewer System Revenue, Refunding, Series A, 5.00%, 10/01/26 2,985,000 3,591,522 10/01/27 10,505,000 12,541,184 10/01/29 2,470,000 2,928,136 Leon County School District Sales Tax Revenue, 5.00%, 9/01/25 6,040,000 7,206,324 Miami-Dade County Aviation Revenue, Miami International Airport, Refunding, Series A, 4.25%, 10/01/18 6,920,000 7,786,246 4.50%, 10/01/19 4,805,000 5,506,818 5.00%, 10/01/21 5,000,000 5,838,400 5.00%, 10/01/22 5,890,000 6,819,324 5.25%, 10/01/23 4,875,000 5,716,132 Miami-Dade County School Board COP, Master Lease Purchase Agreement, Series A, Assured Guaranty, 5.00%, 2/01/23 12,115,000 13,430,326 Miami -Dade County Transit System Sales Surtax Revenue, 5.00%, 7/01/24 2,250,000 2,672,078 7/01/25 3,000,000 3,534,600 7/01/26 4,000,000 4,669,440 7/01/27 4,000,000 4,641,840 Miami -Dade County Water and Sewer System Revenue, Refunding, Series B, 5.00%, 10/01/27 15,000,000 17,393,400 Orange County School Board COP, Master Lease Purchase Agreement, Series B, NATL RE, FGIC Insured, 5.00%, 8/01/18 5,150,000 5,550,618 8/01/19 5,985,000 6,445,845 Orlando Utilities Commission Utility System Revenue, Refunding, Series A, 5.00%, 10/01/23 4,000,000 4,946,400 10/01/24 2,405,000 3,012,984 10/01/25 2,000,000 2,514,140 60 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Florida (continued) Orlando-Orange County Expressway Authority Revenue, Refunding, AGMC Insured, 5.00%, 7/01/24 $ 9,355,000 $ 11,109,904 Series B, AGMC Insured, 5.00%, 7/01/22 7,500,000 9,140,250 Series B, AGMC Insured, 5.00%, 7/01/23 10,000,000 12,243,500 Series B, AGMC Insured, 5.00%, 7/01/24 14,650,000 17,714,487 Palm Beach County School Board COP, Master Lease Purchase Agreement, Refunding, Series B, 5.00%, 8/01/25 4,000,000 4,902,360 Series E, NATL Insured, 5.00%, 8/01/21 6,060,000 6,679,514 Palm Beach County Solid Waste Authority Revenue, Refunding, 5.00%, 10/01/23 17,290,000 20,695,957 Palm Beach County Water and Sewer Revenue, Refunding, 5.00%, 10/01/24 700,000 865,620 10/01/25 1,690,000 2,074,205 10/01/26 1,250,000 1,521,563 10/01/27 2,150,000 2,601,436 10/01/28 1,240,000 1,492,514 Pasco County Solid Waste Disposal and Resource Recovery System Revenue, Series D, AGMC Insured, 5.00%, 10/01/22 9,490,000 10,526,308 10/01/24 10,455,000 11,558,525 South Miami Health Facilities Authority Hospital Revenue, Baptist Health South Florida Obligated Group, 5.00%, 8/15/19 5,000,000 5,618,250 361,887,099 Georgia 1.2% Atlanta Airport Passenger Facility Charge Revenue, General Subordinate Lien, Refunding, Series A, 5.00%, 1/01/27 7,000,000 8,230,810 1/01/28 5,100,000 5,955,780 Atlanta Tax Allocation, Atlantic Station Project, Refunding, Assured Guaranty, 5.25%, 12/01/20 1,500,000 1,667,220 12/01/21 1,000,000 1,107,800 Atlanta Water and Wastewater Revenue, Refunding, Series B, AGMC Insured, 5.00%, 11/01/20 8,575,000 9,998,965 11/01/21 9,230,000 10,688,432 Georgia State Municipal Electric Authority Revenue, Project One, Subordinated, Series B, 5.00%, 1/01/20 10,000,000 11,773,400 South Georgia Governmental Services Authority Revenue, Telecommunications/Cable Systems Projects, NATL RE, FGIC Insured, 5.00%, 1/01/16 2,650,000 2,708,194 52,130,601 Illinois 4.2% Chicago Board of Education GO, Dedicated Revenues, Refunding, Series B, AMBAC Insured, 5.00%, 12/01/21 16,015,000 17,206,996 Chicago GO, Project and Refunding, Series A, AGMC Insured, 5.00%, 1/01/20 22,490,000 23,576,267 Chicago O’Hare International Airport Revenue, General, third lien, Refunding, Series B, AGMC Insured, 5.00%, 1/01/18 10,670,000 11,697,521 Refunding, Series B, AGMC Insured, 5.00%, 1/01/20 7,850,000 8,596,378 Series C, AGMC Insured, 5.25%, 1/01/22 5,215,000 6,046,949 Chicago Transit Authority Capital Grant Receipts Revenue, Federal Transit Administration Section 5307, Refunding, AGMC Insured, 5.25%, 6/01/25 6,125,000 6,794,462 Cook County GO, Refunding, Series A, MAC Insured, 5.25%, 11/15/22 12,395,000 14,468,436 franklintempleton.com Semiannual Report | 61 FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Illinois (continued) Illinois State Finance Authority Revenue, Rush University Medical Center Obligated Group, Series A, 6.75%, 11/01/24 $ $ Illinois State GO, 5.50%, 7/01/26 MAC Insured, 5.00%, 2/01/26 Refunding, AGMC Insured, 5.00%, 1/01/19 Series A, AGMC Insured, 5.00%, 4/01/25 Illinois State Sales Tax Revenue, Build Illinois, Junior Obligation, Refunding, 5.00%, 6/15/26 Metropolitan Pier and Exposition Authority Revenue, McCormick Place Expansion Project, Refunding, Series B, 5.00%, 12/15/22 12/15/22 6/15/23 Southwestern Illinois Development Authority Revenue, Local Government Program, Edwardsville Community Unit School District No. 7 Project, AGMC Insured, 5.00%, 12/01/19 Kansas 0.2% Kansas State Department of Transportation Highway Revenue, Refunding, Series A, 5.00%, 9/01/28 Kentucky 0.7% Kentucky Asset/Liability Commission Agency Fund Revenue, Project Notes, Federal Highway Trust, First Series A, 5.00%, 9/01/20 Kentucky State Property and Buildings Commission Revenues, Project No. 87, Refunding, NATL RE, FGIC Insured, 5.00%, 3/01/23 Kentucky State Turnpike Authority Economic Development Road Revenue, 5.00%, 7/01/22 Louisville and Jefferson County Metropolitan Sewer District Sewer and Drainage System Revenue, Refunding, Series A, 5.00%, 5/15/24 Louisiana 1.3% Jefferson Sales Tax District Special Sales Tax Revenue, Parish of Jefferson, Refunding, Series B, Assured Guaranty, 5.00%, 12/01/21 Louisiana State Citizens Property Insurance Corp. Assessment Revenue, Series B, AMBAC Insured, 5.00%, 6/01/19 New Orleans Aviation Board Revenue, Restructuring GARB, Refunding, Series A-1, Assured Guaranty, 6.00%, 1/01/23 New Orleans GO, Public Improvement, Radian Insured, Series A, 5.00%, 12/01/25 Orleans Parish Parishwide School District GO, Refunding, AGMC Insured, 5.00%, 9/01/18 Maryland 0.3% Maryland State EDC Student Housing Revenue, University of Maryland College Park Projects, Refunding, Assured Guaranty, 5.00%, 6/01/19 6/01/20 Maryland State Health and Higher Educational Facilities Authority Revenue, Peninsula Regional Medical Center Issue, 5.00%, 7/01/18 Peninsula Regional Medical Center Issue, 5.00%, 7/01/19 Peninsula Regional Medical Center Issue, 5.00%, 7/01/20 62 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Maryland (continued) Maryland State Health and Higher Educational Facilities Authority Revenue, (continued) Washington County Hospital Issue, 5.25%, 1/01/22 $ 1,000,000 $ 1,059,590 Washington County Hospital Issue, 5.25%, 1/01/23 1,250,000 1,317,238 Western Maryland Health System Issue, Refunding, Series A, NATL Insured, 5.00%, 1/01/19 2,920,000 3,160,637 12,432,210 Massachusetts 2.0% Massachusetts State Department of Transportation Metropolitan Highway System Revenue, Commonwealth Contract Assistance Secured, Subordinated, Series B, 5.00%, 1/01/20 5,000,000 5,850,400 Senior, Refunding, Series B, 5.00%, 1/01/17 5,000,000 5,488,800 Senior, Refunding, Series B, 5.00%, 1/01/18 5,000,000 5,673,500 Massachusetts State Health and Educational Facilities Authority Revenue, CareGroup Issue, Capital Asset Program, Series B-2, NATL Insured, 5.375%, 2/01/26 1,720,000 1,911,814 Massachusetts State School Building Authority Dedicated Sales Tax Revenue, Senior, Refunding, Series A, 5.00%, 8/15/25 10,975,000 13,213,132 Series A, 5.00%, 8/15/26 7,000,000 8,365,490 Series B, 5.00%, 8/15/27 6,000,000 7,141,620 Massachusetts State Water Pollution Abatement Trust Revenue, State Revolving Fund, Refunding, 5.00%, 8/01/26 10,650,000 13,553,723 Series 17, Sub Series 17A, 5.00%, 2/01/24 9,380,000 11,547,718 Series 17, Sub Series 17A, 5.00%, 2/01/25 9,750,000 11,851,710 84,597,907 Michigan 3.3% Detroit GO, Distributable State Aid, 5.00%, 11/01/19 6,775,000 7,380,617 Distributable State Aid, 5.00%, 11/01/20 6,000,000 6,606,120 Series A-1, NATL Insured, 5.00%, 4/01/19 5,000,000 4,904,700 Series B, AGMC Insured, 5.00%, 4/01/18 2,635,000 2,632,339 Series B, AGMC Insured, 5.00%, 4/01/19 2,515,000 2,509,819 Michigan State Finance Authority Revenue, School District of the City of Detroit, Refunding, 5.25%, 6/01/17 10,640,000 11,602,388 School District of the City of Detroit, Refunding, 5.50%, 6/01/21 6,000,000 6,876,540 State Revolving Fund, Clean Water, 5.00%, 10/01/24 5,000,000 6,010,050 State Revolving Fund, Clean Water, Subordinate, Refunding, 5.00%, 10/01/24 7,000,000 8,414,070 Michigan State GO, School Loan, Refunding, Series A, 5.25%, 11/01/22 10,000,000 11,401,900 Michigan State HDA, SFMR, Series A, 5.00%, 12/01/19 410,000 430,414 Michigan State Hospital Finance Authority Revenue, Trinity Health Credit Group, Mandatory Put 12/01/17, Refunding, Series A, 6.00%, 12/01/34 10,000,000 11,524,900 Refunding, Series MI, 5.00%, 12/01/24 8,000,000 9,344,320 Michigan State Revenue, Grant Anticipation Bonds, AGMC Insured, 5.25%, 9/15/20 7,500,000 8,396,550 Michigan State Strategic Fund Limited Obligation Revenue, Detroit Edison Co. Exempt Facilities Project, Mandatory Put 8/01/16, Refunding, Series ET, Sub Series ET-2, 5.50%, 8/01/29 7,000,000 7,586,950 Michigan House of Representatives Facilities, Series A, Assured Guaranty, 5.25%, 10/15/22 4,000,000 4,580,680 Michigan House of Representatives Facilities, Series A, Assured Guaranty, 5.25%, 10/15/23 1,000,000 1,143,890 Royal Oak Hospital Finance Authority Hospital Revenue, William Beaumont Hospital Obligated Group, Series V, ETM, 6.25%, 9/01/14 3,000,000 3,000,000 South Lyon Community Schools GO, Refunding, NATL RE, FGIC Insured, 5.00%, 5/01/16 3,040,000 3,271,405 franklintempleton.com Semiannual Report | 63 FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Michigan (continued) Wayne State University Revenue, Refunding, Series A, 5.00%, 11/15/18 $ 4,265,000 $ 4,873,658 11/15/19 5,210,000 5,986,081 11/15/20 5,255,000 6,026,592 Wayne -Westland Community Schools GO, AGMC Insured, Pre-Refunded, 5.00%, 5/01/16 2,825,000 2,846,668 Wyandotte Electric System Revenue, Refunding, Series A, Assured Guaranty, 5.00%, 10/01/17 3,955,000 4,341,878 141,692,529 Minnesota 0.4% Minnesota Agricultural and Economic Development Board Revenue, Health Care Facilities, Essentia Health Obligated Group, Series C-1, Assured Guaranty, 5.00%, 2/15/21 4,165,000 4,799,829 5.00%, 2/15/22 5,570,000 6,341,891 5.25%, 2/15/23 5,000,000 5,701,550 Minnesota State General Fund Revenue, Appropriation, Refunding, Series A, 5.00%, 3/01/25 1,925,000 2,295,408 19,138,678 Missouri 0.5% Hannibal IDA Health Facilities Revenue, Hannibal Regional Hospital, Refunding, 5.00%, 3/01/19 1,675,000 1,723,022 Missouri State Joint Municipal Electric Utility Commission Power Project Revenue, Plum Point Project, NATL Insured, 5.00%, 1/01/17 1,500,000 1,592,325 1/01/19 1,000,000 1,055,230 Springfield Public Utility Revenue, NATL RE, FGIC Insured, 4.50%, 8/01/21 15,245,000 16,280,898 20,651,475 Nevada 1.2% Clark County Airport Revenue, System, sub. lien, Series C, AGMC Insured, 5.00%, 7/01/22 5,000,000 5,679,100 7/01/23 15,000,000 17,015,250 Clark County School District GO, Refunding, Series A, NATL RE, FGIC Insured, 4.50%, 6/15/19 5,000,000 5,571,350 Clark County Water Reclamation District GO, Series A, 5.25%, 7/01/21 3,435,000 4,046,361 Series A, 5.25%, 7/01/22 3,120,000 3,667,310 Series B, 5.25%, 7/01/21 3,430,000 4,040,472 Series B, 5.25%, 7/01/22 3,615,000 4,249,143 Washoe County School District GO, Refunding, Series A, 5.00%, 6/01/25 6,130,000 7,221,263 51,490,249 New Hampshire 0.2% Manchester GARB, Series A, AGMC Insured, 5.00%, 1/01/25 7,930,000 8,730,058 New Jersey 7.4% Hudson County Improvement Authority Facility Lease Revenue, Hudson County Lease Project, Refunding, AGMC Insured, 5.375%, 10/01/22 5,220,000 6,054,365 10/01/23 5,375,000 6,261,714 10/01/24 2,050,000 2,417,811 New Jersey EDA Revenue, School Facilities Construction, Refunding, Series DD-1, 5.00%, 12/15/18 20,000,000 22,748,600 Series EE, 5.25%, 9/01/24 12,210,000 13,982,159 64 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) New Jersey (continued) New Jersey Health Care Facilities Financing Authority Revenue, Barnabas Health Issue, Refunding, Series A, 5.00%, 7/01/20 $ $ 7/01/21 New Jersey State COP, Equipment Lease Purchase Agreement, Series A, 5.25%, 6/15/22 5.25%, 6/15/23 AMBAC Insured, 5.00%, 6/15/17 New Jersey State Educational Facilities Authority Revenue, Kean University Issue, Refunding, Series A, 5.00%, 9/01/21 New Jersey State Higher Education Assistance Authority Student Loan Revenue, Refunding, Series 1A, 5.00%, 12/01/17 Refunding, Series 1A, 5.25%, 12/01/19 Refunding, Series 1A, 4.75%, 12/01/21 Refunding, Series 1A, 4.75%, 12/01/22 Series A, 5.375%, 6/01/24 New Jersey State Transportation Trust Fund Authority Revenue, Transportation Program, Series AA, AGMC Insured, 5.00%, 6/15/26 Transportation System, Refunding, Series A, 5.25%, 12/15/21 Transportation System, Refunding, Series A, 5.50%, 12/15/22 Transportation System, Refunding, Series A, Assured Guaranty, 5.50%, 12/15/22 Transportation System, Series D, AGMC Insured, Pre-Refunded, 5.00%, 6/15/19 New Jersey State Turnpike Authority Turnpike Revenue, Series H, 5.00%, 1/01/20 1/01/21 Rutgers State University GO, Refunding, Series J, 5.00%, 5/01/26 Refunding, Series J, 5.00%, 5/01/27 Series L, 5.00%, 5/01/27 New York 9.5% Erie County IDA School Facility Revenue, City School District of the City of Buffalo Project, Refunding, 5.00%, 5/01/23 Refunding, 5.00%, 5/01/24 Series A, 5.00%, 5/01/22 Series A, AGMC Insured, 5.75%, 5/01/22 Long Island Power Authority Electric System Revenue, General, Refunding, Series B, 5.00%, 9/01/26 Refunding, Series E, NATL RE, FGIC Insured, 5.00%, 12/01/18 Series A, NATL RE, FGIC Insured, Pre-Refunded, 5.00%, 12/01/19 MTA Revenue, Transportation, Refunding, Series F, 5.00%, 11/15/15 Refunding, Series F, 5.00%, 11/15/26 Series A, 5.00%, 11/15/27 Series A, AGMC Insured, 5.00%, 11/15/20 Series A, AGMC Insured, 5.50%, 11/15/20 Series C, 5.00%, 11/15/16 Series C, 5.75%, 11/15/18 Nassau County Local Economic Assistance and FICO Revenue, Catholic Health Services of Long Island Obligated Group Project, Refunding, 5.00%, 7/01/21 franklintempleton.com Semiannual Report | 65 FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) New York (continued) New York City GO, Fiscal 2008, Refunding, Series G, 5.00%, 8/01/21 $ $ Fiscal 2008, Series D, 5.00%, 12/01/21 Fiscal 2013, Series I, 5.00%, 8/01/24 Fiscal 2014, Refunding, Series G, 5.00%, 8/01/22 Fiscal 2014, Refunding, Series G, 5.00%, 8/01/23 Refunding, Fiscal 2013, Series D, 5.00%, 8/01/27 Series F, 4.75%, 1/15/16 Series H, 5.00%, 8/01/16 Series H, 5.00%, 8/01/17 Series J, Sub Series J-1, AGMC Insured, 5.00%, 6/01/20 Series J, Sub Series J-1, AGMC Insured, Pre-Refunded, 5.00%, 6/01/20 Series O, 5.00%, 6/01/19 Series O, Pre-Refunded, 5.00%, 6/01/19 New York City Transitional Finance Authority Building Aid Revenue, Fiscal 2009, Series S-3, 5.00%, 1/15/23 Series S-4, 5.00%, 1/15/21 New York City Transitional Finance Authority Revenue, Future Tax Secured, Fiscal 2014, sub. bond, Series D, Sub Series D-1, 5.00%, 2/01/27 Fiscal 2014, sub. bond, Series D, Sub Series D-1, 5.00%, 2/01/28 Subordinate, Fiscal 2003, Refunding, Sub Series A-1, 5.00%, 11/01/23 Subordinate, Fiscal 2011, Series C, 5.00%, 11/01/23 Subordinate, Series C, 5.00%, 11/01/24 New York State Dormitory Authority Lease Revenues, Third General Resolution, State University Educational Facilities Issue, Refunding, Series A, 5.00%, 5/15/24 New York State Dormitory Authority Personal Income Tax Revenue, General Purpose, Refunding, Series A, 5.00%, 12/15/27 New York State Dormitory Authority Revenues, Non-State Supported Debt, School Districts Revenue, Bond Financing Program, Series A, Assured Guaranty, 5.00%, 10/01/24 State Supported Debt, City University System, Consolidated Fifth General Resolution, Series A, NATL RE, FGIC Insured, 5.50%, 7/01/23 State Supported Debt, Mental Health Services Facilities Improvement, Refunding, Series A-1, 5.50%, 2/15/18 State Supported Debt, Mental Health Services Facilities Improvement, Refunding, Series A-1, 5.00%, 2/15/19 New York State Local Government Assistance Corp. Revenue, sub. lien, Refunding, Series B, 5.00%, 4/01/21 New York State Thruway Authority General Revenue, Refunding, Series H, NATL RE, FGIC Insured, 5.00%, 1/01/22 Series I, 5.00%, 1/01/26 New York State Thruway Authority Revenue, Local Highway and Bridge Service Contract, Refunding, 5.00%, 4/01/19 New York State Urban Development Corp. Revenue, Service Contract, Refunding, Series A, Sub Series A-1, 5.00%, 1/01/20 State Personal Income Tax, Series D, 5.00%, 3/15/24 Rockland County Solid Waste Management Authority Revenue, Refunding, Series A, Assured Guaranty, 5.375%, 12/15/18 Suffolk County EDC Revenue, Catholic Health Services of Long Island Obligated Group Project, Refunding, 5.00%, 7/01/22 66 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) North Carolina 1.5% Buncombe County Limited Obligation Revenue, Series A, 5.00%, 6/01/28 $ 5,000,000 $ 6,002,800 The Charlotte-Mecklenburg Hospital Authority Health Care Revenue, Carolinas HealthCare System, Series A, AGMC Insured, 5.00%, 1/15/22 10,000,000 10,729,900 North Carolina Eastern Municipal Power Agency Power System Revenue, Refunding, Series A, 5.00%, 1/01/21 10,000,000 11,741,300 Refunding, Series A, Assured Guaranty, 5.25%, 1/01/19 15,000,000 17,100,750 Series C, Assured Guaranty, 6.00%, 1/01/19 2,150,000 2,316,303 North Carolina Municipal Power Agency No. 1 Catawba Electric Revenue, Refunding, Series A, 5.25%, 1/01/20 4,500,000 5,093,820 Series B, 5.00%, 1/01/20 8,000,000 9,356,240 Oak Island Enterprise System Revenue, Assured Guaranty, 5.50%, 6/01/23 1,735,000 2,007,499 64,348,612 Ohio 6.9% Akron Income Tax Revenue, Community Learning Centers, Refunding, Series A, 5.00%, 12/01/24 5,265,000 6,247,133 12/01/25 6,645,000 7,827,943 12/01/26 8,240,000 9,637,257 American Municipal Power-Ohio Inc. Revenue, Prairie State Energy Campus Project, Refunding, Series A, 5.25%, 2/15/20 6,000,000 6,866,280 2/15/21 11,500,000 13,139,325 Cincinnati GO, Various Purpose, Improvement and Refunding, Series A, 5.00%, 12/01/23 2,000,000 2,396,560 12/01/24 1,270,000 1,511,859 12/01/25 2,000,000 2,371,520 12/01/27 2,000,000 2,339,140 12/01/28 2,350,000 2,732,369 Cleveland Airport System Revenue, Refunding, Series A, AGMC Insured, 5.00%, 1/01/25 5,000,000 5,752,300 1/01/26 5,000,000 5,709,500 Cleveland Water Revenue, second lien, Refunding, Series A, 5.00%, 1/01/23 1,840,000 2,179,903 1/01/24 1,750,000 2,060,345 1/01/25 2,500,000 2,923,175 1/01/26 2,000,000 2,322,540 Cuyahoga County EDR, Recovery Zone Facility, Medical Mart/Convention Center Project, Series F, 5.00%, 12/01/20 7,000,000 8,239,770 12/01/21 7,300,000 8,527,495 Hamilton City School District GO, School Improvement, AGMC Insured, 5.00%, 12/01/24 5,000,000 5,442,850 Hamilton County Sewer System Revenue, The Metropolitan Sewer District of Greater Cincinnati, Improvement and Refunding, Series A, 5.00%, 12/01/24 2,500,000 3,059,000 12/01/25 2,400,000 2,912,136 12/01/26 4,000,000 4,813,160 12/01/27 5,000,000 5,970,950 12/01/28 3,000,000 3,558,180 Kent State University Revenues, General Receipts, Series A, 5.00%, 5/01/23 1,200,000 1,418,880 5/01/24 1,500,000 1,767,855 franklintempleton.com Semiannual Report | 67 FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Ohio (continued) Kent State University Revenues, General Receipts, Series A, 5.00%, (continued) 5/01/25 $ 1,500,000 $ 1,756,425 5/01/26 1,600,000 1,860,224 Lakewood City School District GO, School Improvement, Refunding, AGMC Insured, 4.50%, 12/01/22 2,900,000 3,152,097 Mason City School District GO, School Improvement, Refunding, NATL RE, FGIC Insured, 5.00%, 12/01/15 2,670,000 2,828,144 Montgomery County Revenue, Miami Valley Hospital, Mandatory Put 11/15/14, Refunding, Series B, 5.25%, 11/15/39 4,000,000 4,036,800 Nordonia Hills City School District GO, School Improvement, NATL RE, FGIC Insured, Pre-Refunded, 4.50%, 12/01/21 2,360,000 2,576,270 Ohio State Building Authority Revenue, State Facilities, Administrative Building Fund Projects, Refunding, Series C, 5.00%, 10/01/22 5,780,000 6,756,415 Ohio State GO, Higher Education, Refunding, Series A, 5.00%, 2/01/24 8,585,000 10,337,199 Higher Education, Refunding, Series A, 5.00%, 2/01/25 7,000,000 8,348,550 Series R, 5.00%, 5/01/26 11,000,000 13,494,690 Series R, 5.00%, 5/01/27 5,000,000 6,090,500 Series R, 5.00%, 5/01/28 9,100,000 10,963,134 Ohio State Turnpike Commission Turnpike Revenue, Refunding, Series A, NATL RE, FGIC Insured, 5.50%, 2/15/24 10,000,000 12,434,100 Ohio State Water Development Authority Water PCR, Refunding, 5.00%, 12/01/23 5,000,000 6,226,350 6/01/24 4,000,000 4,993,040 12/01/24 4,000,000 5,017,720 Toledo City School District GO, School Facilities Improvement, Refunding, Series B, 5.00%, 12/01/24 2,920,000 3,477,340 12/01/25 4,125,000 4,878,514 12/01/26 4,340,000 5,093,988 12/01/27 4,565,000 5,324,981 Toledo Water System Revenue, Improvement and Refunding, 5.00%, 11/15/25 4,000,000 4,749,680 11/15/26 6,140,000 7,233,104 11/15/27 6,450,000 7,549,209 11/15/28 6,570,000 7,667,584 University of Cincinnati General Receipts Revenue, Series C, 5.00%, 6/01/25 3,010,000 3,596,920 Assured Guaranty, 5.00%, 6/01/21 11,810,000 13,885,962 Assured Guaranty, 5.00%, 6/01/22 11,675,000 13,650,060 Youngstown GO, AMBAC Insured, 6.125%, 12/01/15 555,000 573,626 300,280,051 Oregon 1.5% Deschutes County Hospital Facilities Authority Hospital Revenue, Cascade Healthcare Community Inc., Refunding, 7.375%, 1/01/23 2,000,000 2,413,660 Oregon State Department of Administrative Services COP, Series A, NATL RE, FGIC Insured, Pre -Refunded, 5.00%, 11/01/19 2,340,000 2,574,819 Oregon State Department of Transportation Highway User Tax Revenue, senior lien, Refunding, Series A, 5.00%, 11/15/25 10,000,000 12,139,500 Refunding, Series A, 5.00%, 11/15/27 3,000,000 3,686,460 Refunding, Series A, 5.00%, 11/15/28 3,500,000 4,279,660 Series A, Pre-Refunded, 5.00%, 11/15/22 5,840,000 6,920,984 68 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Oregon (continued) Portland Sewer System Revenue, second lien, Series B, NATL Insured, 5.00%, 6/15/18 $ 3,135,000 $ 3,371,943 6/15/19 3,290,000 3,536,191 Portland Water System Revenue, second lien, Refunding, Series A, 5.00%, 10/01/25 5,000,000 6,075,450 Washington County School District No. 48J Beaverton GO, 5.00%, 6/15/27 5,000,000 6,068,750 6/15/28 5,000,000 6,025,450 6/15/29 7,500,000 8,988,075 66,080,942 Pennsylvania 4.6% Allegheny County Hospital Development Authority Revenue, University of Pittsburgh Medical Center, Series A, 5.00%, 5/15/19 9,000,000 10,454,400 Series A, 5.00%, 5/15/20 7,500,000 8,780,550 Series B, 5.00%, 6/15/18 5,000,000 5,016,800 Commonwealth Financing Authority Revenue, Series C-1, AGMC Insured, 5.00%, 6/01/22 4,130,000 4,806,081 6/01/23 4,345,000 5,040,939 Lancaster County Solid Waste Management Authority Solid Waste Disposal System Revenue, Series A, 5.25%, 12/15/25 5,345,000 6,346,012 12/15/26 5,835,000 6,870,654 Pennsylvania State GO, Second Series, 5.00%, 10/15/26 13,375,000 16,000,512 Pennsylvania State Turnpike Commission Turnpike Revenue, Series B, 5.00%, 12/01/19 32,230,000 37,735,528 Series E, 5.00%, 12/01/24 5,000,000 5,794,400 Series E, 5.00%, 12/01/25 10,000,000 11,517,500 Subordinate, Refunding, Series C, Sub Series C-1, Assured Guaranty, 6.00%, 6/01/23 10,000,000 11,560,000 Subordinate, Series A, Assured Guaranty, 5.00%, 6/01/22 6,070,000 6,825,290 Philadelphia GO, Refunding, Series A, Assured Guaranty, 5.25%, 8/01/22 20,000,000 23,044,200 Philadelphia Municipal Authority Lease Revenue, 6.00%, 4/01/22 7,065,000 8,324,972 Philadelphia Water and Wastewater Revenue, Refunding, Series A, AGMC Insured, 5.00%, 6/15/17 10,000,000 11,161,300 Refunding, Series A, AGMC Insured, 5.00%, 6/15/18 5,000,000 5,732,100 Refunding, Series A, AGMC Insured, 5.00%, 6/15/19 5,000,000 5,859,750 Series A, 5.00%, 1/01/20 1,210,000 1,379,594 Series A, 5.25%, 1/01/21 3,655,000 4,159,353 Series A, 5.25%, 1/01/22 2,330,000 2,624,652 199,034,587 South Carolina 1.5% Anderson Water and Sewer System Revenue, Refunding, AGMC Insured, 5.00%, 7/01/22 2,555,000 3,054,451 7/01/23 2,695,000 3,228,233 7/01/24 2,825,000 3,377,231 7/01/25 2,965,000 3,539,884 Berkeley County Utility Revenue, Combined Utility System, Refunding, 5.00%, 6/01/25 3,665,000 4,377,183 6/01/26 1,700,000 2,015,673 SCAGO Educational Facilities Corp. for Pickens School District Revenue, Installment Purchase, School District of Pickens County Project, AGMC Insured, 5.00%, 12/01/18 5,000,000 5,519,850 franklintempleton.com Semiannual Report | 69 FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) South Carolina (continued) South Carolina Jobs EDA Hospital Revenue, Palmetto Health, Refunding and Improvement, 5.375%, 8/01/22 $ 6,000,000 $ 6,789,060 South Carolina State Transportation Infrastructure Bank Revenue, Refunding, Series B, AGMC Insured, 5.00%, 10/01/25 12,935,000 15,255,022 10/01/26 13,440,000 15,616,070 62,772,657 Tennessee 0.7% Memphis GO, General Improvement, Refunding, Series A, 5.00%, 4/01/22 15,805,000 19,184,109 Metropolitan Government of Nashville and Davidson County GO, Improvement, Refunding, Series A, 5.00%, 1/01/26 5,000,000 5,992,250 Metropolitan Government of Nashville and Davidson County Water and Sewer Revenue, Refunding, 5.00%, 7/01/26 1,675,000 2,009,129 7/01/27 1,800,000 2,152,746 29,338,234 Texas 8.8% Austin Water and Wastewater System Revenue, Refunding, 5.00%, 11/15/26 4,835,000 5,745,431 5.00%, 11/15/27 4,000,000 4,720,640 Series A, 5.00%, 11/15/28 5,000,000 5,856,350 Board of Regents of the University of Houston System Revenue, Consolidated, Refunding, Series A, 5.00%, 2/15/27 5,000,000 5,820,850 Brownsville Utility System Revenue, AGMC insured, Pre-Refunded, 5.00%, 9/01/22 5,840,000 6,122,364 Refunding and Improvement, AGMC Insured, 5.00%, 9/01/22 2,615,000 2,720,620 Clear Creek ISD, GO, Refunding, Series A, 5.00%, 2/15/25 11,370,000 13,460,033 2/15/26 12,060,000 14,114,783 Dallas County Utility and Reclamation District GO, Refunding, Series A, AMBAC Insured, 5.15%, 2/15/21 3,025,000 3,283,970 Series B, AMBAC Insured, 5.15%, 2/15/21 8,025,000 8,712,020 Dallas Waterworks and Sewer System Revenue, Refunding, AMBAC Insured, 4.50%, 10/01/19 10,000,000 11,070,000 Dallas/Fort Worth International Airport Revenue, Joint, Refunding, Series A, 5.00%, 11/01/23 1,500,000 1,642,665 Series A, 5.00%, 11/01/24 1,000,000 1,093,980 Series D, 5.25%, 11/01/27 5,000,000 5,912,450 Series D, 5.25%, 11/01/28 2,100,000 2,470,314 Fort Worth GO, General Purpose, Refunding and Improvement, 5.00%, 3/01/25 6,000,000 7,104,480 3/01/26 6,790,000 8,004,120 Frisco GO, Collin and Denton Counties, Refunding and Improvement, 5.00%, 2/15/25 5,000,000 5,971,700 Harris County Hospital District Revenue, senior lien, Refunding, Series A, NATL Insured, 5.00%, 2/15/22 4,165,000 4,525,522 Harris County MTA Sales and Use Tax Revenue, Contractual Obligations, 5.00%, 11/01/26 2,000,000 2,440,020 11/01/27 2,000,000 2,420,080 11/01/28 2,000,000 2,408,200 70 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Texas (continued) Houston GO, Public Improvement, Refunding, Series A, 5.00%, 3/01/22 $ $ Houston Utility System Revenue, Combined, first lien, Refunding, Series C, 5.00%, 5/15/24 5/15/26 Lower Colorado River Authority Transmission Contract Revenue, LCRA Transmission Services Corp. Project, Refunding, Series A, 5.00%, 5/15/24 Series B, 5.00%, 5/15/24 North Texas Tollway Authority Revenue, Special Projects System, Series D, 5.00%, 9/01/24 Sabine River Authority PCR, Southwestern Electric Power Co. Project, Refunding, NATL Insured, 4.95%, 3/01/18 San Antonio Electric and Gas Revenue, Refunding, 5.25%, 2/01/25 San Antonio Water System Revenue, junior lien, Refunding, Series A, 5.00%, 5/15/24 5/15/26 5/15/28 5/15/29 Texas State Transportation Commission Revenue, first tier, Refunding, Series A, 5.00%, 4/01/23 4/01/24 4/01/25 Tyler Health Facilities Development Corp. Hospital Revenue, East Texas Medical Center Regional Healthcare System Project, Refunding and Improvement, Series A, 5.25%, 11/01/22 11/01/23 University of Texas Permanent University Fund Revenue, Series B, 5.00%, 7/01/27 Williamson County GO, Refunding, 5.00%, 2/15/23 2/15/25 Utah 0.5% Salt Lake County College Revenue, Westminster College Project, Refunding, 5.00%, 10/01/19 Utah State Board of Regents Student Loan Revenue, Refunding, Series EE-2, 5.00%, 11/01/20 11/01/21 Virginia 1.7% Norfolk Water Revenue, Refunding, 5.00%, 11/01/24 11/01/25 Virginia Beach Development Authority Public Facility Revenue, Refunding, Series B, 5.00%, 8/01/19 8/01/20 Virginia State College Building Authority Educational Facilities Revenue, Series A, 5.00%, 2/01/25 Virginia State Public School Authority Revenue, School Financing, 1997 Resolution, Refunding, Series B, 5.00%, 8/01/23 franklintempleton.com Semiannual Report | 71 FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Washington 2.9% Energy Northwest Electric Revenue, Columbia Generating Station, Refunding, Series A, 5.00%, 7/01/22 $ 3,250,000 $ 3,952,910 7/01/23 3,500,000 4,291,525 7/01/24 1,250,000 1,545,250 King County Sewer Revenue, Refunding, Series B, 5.00%, 7/01/25 1,200,000 1,476,324 7/01/26 1,200,000 1,461,036 7/01/27 1,900,000 2,294,896 7/01/28 3,050,000 3,660,457 7/01/29 2,600,000 3,103,048 Seattle Drain and Wastewater Revenue, Refunding, 5.00%, 5/01/24 5,230,000 6,508,107 5/01/25 5,500,000 6,784,745 5/01/26 2,995,000 3,653,990 5/01/27 3,150,000 3,815,910 Seattle Municipal Light and Power Revenue, Refunding and Improvement, Series B, 5.00%, 2/01/19 6,805,000 7,943,885 2/01/20 7,000,000 8,284,010 Washington State GO, Motor Vehicle Fuel Tax, Refunding, Series B, 5.00%, 7/01/25 29,370,000 36,190,889 Various Purpose, Series D, 5.00%, 2/01/24 13,285,000 15,844,887 Various Purpose, Series D, 5.00%, 2/01/25 13,955,000 16,549,514 127,361,383 Wisconsin 0.3% Wisconsin State Transportation Revenue, Series 1, 5.00%, 7/01/24 10,000,000 12,010,400 U.S. Territories 0.7% Guam 0.1% Guam Government Limited Obligation Revenue, Section 30, Series A, 5.50%, 12/01/18 1,540,000 1,705,134 12/01/19 1,025,000 1,136,838 2,841,972 Puerto Rico 0.6% Puerto Rico Commonwealth GO, Public Improvement, Refunding, Series A, 5.50%, 7/01/18 8,455,000 7,336,234 Series A, 5.00%, 7/01/23 4,000,000 3,191,520 Series A, 5.25%, 7/01/23 3,500,000 2,835,735 Series A, FGIC Insured, 5.50%, 7/01/21 2,500,000 2,062,650 a Puerto Rico Electric Power Authority Power Revenue, Refunding, Series SS, NATL Insured, 5.00%, 7/01/24 10,000,000 9,922,800 Puerto Rico Sales Tax FICO Sales Tax Revenue, Senior Series C, 5.00%, 8/01/22 3,500,000 3,256,925 28,605,864 Total U.S. Territories 31,447,836 Total Municipal Bonds before Short Term Investments (Cost $3,718,380,802) 3,988,253,379 72 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Short Term Investments 5.0% Municipal Bonds 5.0% Florida 0.6% b Sarasota County Public Hospital District Revenue, Sarasota Memorial Hospital Project, Refunding, Series B, Daily VRDN and Put, 0.03%, 7/01/37 $ 22,810,000 $ 22,810,000 Kentucky 0.6% b Kentucky Economic Development Finance Authority Hospital Revenue, Baptist Healthcare System Obligated Group, Refunding, Series B-1, Daily VRDN and Put, 0.03%, 8/15/38 27,000,000 27,000,000 Minnesota 1.1% b Minneapolis and St. Paul Housing and RDA Health Care System Revenue, Allina Health System, Refunding, Series B-1, Daily VRDN and Put, 0.03%, 11/15/35 24,875,000 24,875,000 Health Care Facilities, Children’s Hospitals and Clinics, Series B, AGMC Insured, Daily VRDN and Put, 0.03%, 8/15/25 23,500,000 23,500,000 48,375,000 North Carolina 0.6% b The Charlotte-Mecklenburg Hospital Authority Health Care Revenue, Carolinas HealthCare System, Refunding, Series B, Daily VRDN and Put, 0.03%, 1/15/38 27,100,000 27,100,000 Pennsylvania 2.1% b Geisinger Authority Health System Revenue, Geisinger Health System, Refunding, Series A, Daily VRDN and Put, 0.01%, 5/15/35 52,400,000 52,400,000 Series C, Daily VRDN and Put, 0.03%, 8/01/28 36,720,000 36,720,000 89,120,000 Total Short Term Investments (Cost $214,405,000) 214,405,000 Total Investments (Cost $3,932,785,802) 97.3% 4,202,658,379 Other Assets, less Liabilities 2.7% 116,473,907 Net Assets 100.0% $ 4,319,132,286 See Abbreviations on page 162. a At August 31, 2014, pursuant to the Fund’s policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time. b Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | 73 FRANKLIN TAX-FREE TRUST Financial Highlights Franklin Federal Limited-Term Tax-Free Income Fund Six Months Ended August 31, 2014 Year Ended February 28, (unaudited) a Class A Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 10.51 $ 10.56 $ 10.60 $ 10.29 $ 10.35 $ 10.11 Income from investment operations b : Net investment income c 0.06 0.13 0.18 0.20 0.21 0.24 Net realized and unrealized gains (losses) (0.01 ) (0.05 ) (0.04 ) 0.31 (0.05 ) 0.25 Total from investment operations 0.05 0.08 0.14 0.51 0.16 0.49 Less distributions from net investment income (0.05 ) (0.13 ) (0.18 ) (0.20 ) (0.22 ) (0.25 ) Net asset value, end of period $ 10.51 $ 10.51 $ 10.56 $ 10.60 $ 10.29 $ 10.35 Total return d 0.50 % 0.76 % 1.32 % 4.95 % 1.52 % 4.86 % Ratios to average net assets e Expenses before waiver and payments by affiliates 0.84 % 0.84 % 0.84 % 0.85 % 0.87 % 0.92 % Expenses net of waiver and payments by affiliates 0.61 % 0.60 % 0.60 % 0.57 % 0.50 % 0.50 % Net investment income 1.08 % 1.25 % 1.67 % 1.88 % 2.01 % 2.33 % Supplemental data Net assets, end of period (000’s) $ 933,012 $ 977,274 $ 778,018 $ 682,132 $ 640,865 $ 380,522 Portfolio turnover rate 9.83 % 20.20 % 10.94 % 5.72 % 7.40 % 15.53 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. 74 | Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN TAX-FREE TRUST FINANCIAL HIGHLIGHTS Franklin Federal Limited-Term Tax-Free Income Fund (continued) Six Months Ended August 31, 2014 Year Ended February 28, (unaudited) a b Advisor Class Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ Income from investment operations c : Net investment income d Net realized and unrealized gains (losses) Total from investment operations Less distributions from net investment income ) Net asset value, end of period $ Total return e % Ratios to average net assets f Expenses before waiver and payments by affiliates % Expenses net of waiver and payments by affiliates % Net investment income % Supplemental data Net assets, end of period (000s) $ Portfolio turnover rate % a For the year ended February 29. b For the period February 1, 2011 (effective date) to February 28, 2011. c The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. d Based on average daily shares outstanding. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | 75 FRANKLIN TAX-FREE TRUST Statement of Investments, August 31, 2014 (unaudited) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds 86.5% Alabama 0.7% Alabama State University Revenue, General Tuition and Fee, Assured Guaranty, 5.00%, 9/01/14 $ 665,000 $ 665,000 9/01/15 700,000 728,126 9/01/16 730,000 785,035 East Alabama Health Care Authority Health Care Facilities Revenue, Mandatory Put 9/01/18, Series A, 5.25%, 9/01/36 1,000,000 1,118,790 Mobile IDBR, PCR, Alabama Power Co. Barry Plant Project, Mandatory Put 3/20/17, Series A, 1.65%, 6/01/34 5,000,000 5,100,450 8,397,401 Alaska 0.5% Valdez Marine Terminal Revenue, BP Pipelines Inc. Project, Refunding, Series A, 5.00%, 1/01/16 5,000,000 5,313,950 Arizona 2.0% Arizona State COP, Department of Administration, Series B, AGMC Insured, 5.00%, 10/01/15 11,975,000 12,566,565 Phoenix Civic Improvement Corp. Transit Excise Tax Revenue, Light Rail Project, Refunding, 3.00%, 7/01/17 6,465,000 6,898,931 Tucson COP, Refunding, AGMC Insured, 2.00%, 7/01/16 1,200,000 1,230,660 3.00%, 7/01/17 1,250,000 1,325,938 3.00%, 7/01/18 1,195,000 1,281,195 23,303,289 Arkansas 0.4% Jefferson County PCR, Entergy Arkansas Inc. Project, Refunding, 1.55%, 10/01/17 5,000,000 5,042,050 California 6.4% Bennett Valley USD, GO, BANS, ETM, 4.00%, 1/01/15 2,130,000 2,157,264 California State Economic Recovery GO, Refunding, Series A, 5.00%, 7/01/22 8,000,000 8,694,560 California State GO, Refunding, 5.00%, 4/01/15 500,000 514,110 California State Health Facilities Financing Authority Revenue, St. Joseph Health System, Mandatory Put 10/15/19, Series C, 5.00%, 7/01/43 3,250,000 3,834,220 Mandatory Put 10/15/20, Refunding, Series D, 5.00%, 7/01/43 5,000,000 5,944,600 a California State Infrastructure and Economic Development Bank Revenue, The J. Paul Getty Trust, Mandatory Put 4/01/15, Refunding, Series B-1, Weekly FRN, 0.35%, 10/01/47 8,000,000 8,000,320 California State Municipal Finance Authority Solid Waste Disposal Revenue, Waste Management Inc. Project, Mandatory Put 2/01/14, Series A, 1.125%, 2/01/39 5,000,000 5,035,100 California Statewide CDA Revenue, Temporary 40, American Baptist Homes of the West, Series B, Sub Series B-3, 2.10%, 10/01/19 2,000,000 2,000,200 Temporary 55, American Baptist Homes of the West, Series B, Sub Series B-2, 2.40%, 10/01/20 1,000,000 1,000,020 Temporary 70, American Baptist Homes of the West, Series B, Sub Series B-1, 2.75%, 10/01/21 5,880,000 5,880,588 Coachella Valley USD, GO, Refunding, BAM Insured, 4.00%, 8/01/16 1,110,000 1,187,433 8/01/17 1,220,000 1,331,630 8/01/18 1,265,000 1,402,898 8/01/19 1,330,000 1,492,114 Glendale USD, GO, Los Angeles County, Election of 2011, Series B, 2.00%, 9/01/15 5,665,000 5,769,406 76 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Limited-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Northern California Power Agency Public Power Revenue, Hydroelectric Project No. 1, Refunding, Series C, Assured Guaranty, 5.00%, 7/01/15 $ 1,000,000 $ 1,039,970 Riverside County Transportation Commission Sales Tax Revenue, Refunding, Series A, 5.00%, 6/01/18 1,000,000 1,157,310 San Francisco City and County Airport Commission International Airport Revenue, Issue 32G, Refunding, Second Series, NATL RE, FGIC Insured, 5.00%, 5/01/23 11,675,000 12,563,701 San Jose RDA Tax Allocation, Merged Area Redevelopment Project, Series A, 6.125%, 8/01/15 1,540,000 1,568,213 Santa Clara County Financing Authority Revenue, El Camino Hospital, Series B, AMBAC Insured, 5.00%, 2/01/15 1,025,000 1,044,895 Southern California Public Power Authority Gas Project Revenue, Project No. 1, Series A, 5.00%, 11/01/15 1,000,000 1,042,860 Tustin USD School Facilities ID No. 2002-1 GO, Capital Appreciation, Election of 2002, Series C, AGMC Insured, zero cpn., 6/01/18 810,000 766,236 73,427,648 Colorado 0.8% b Douglas County School District No. Re-1 Douglas and Elbert Counties GO, Refunding, 4.00%, 12/15/15 1,450,000 1,520,238 5.00%, 12/15/18 2,800,000 3,264,324 b El Paso County GO, School District No. 20, Refunding, 4.00%, 12/15/15 1,000,000 1,047,380 Garfield County School District No. 16 GO, Refunding, 3.00%, 12/01/18 1,115,000 1,183,940 Regional Transportation District COP, Transit Vehicles Project, Series A, AMBAC Insured, 5.00%, 12/01/15 1,500,000 1,588,080 8,603,962 Connecticut 2.6% Connecticut State Health and Educational Facilities Authority Revenue, Yale University Issue, Mandatory Put 2/08/18, Series A-3, 0.875%, 7/01/49 23,070,000 23,105,066 Mandatory Put 7/26/17, Series A, 0.80%, 7/01/48 6,500,000 6,524,180 29,629,246 Florida 4.1% Citizens Property Insurance Corp. Revenue, High-Risk Account, senior secured, Series A-1, 5.50%, 6/01/17 5,000,000 5,631,600 6.00%, 6/01/17 8,000,000 9,118,720 Assured Guaranty, 5.50%, 6/01/16 5,000,000 5,422,000 Escambia County Solid Waste Disposal Revenue, Gulf Power Co. Project, Mandatory Put 6/02/15, 1.35%, 4/01/39 7,500,000 7,518,300 Florida State Board of Education Lottery Revenue, Refunding, Series B, AMBAC Insured, 5.00%, 7/01/18 11,480,000 12,557,628 Jacksonville Sales Tax Revenue, Better Jacksonville, Refunding, 5.00%, 10/01/16 2,000,000 2,188,160 a Lakeland Electric and Water Revenue, Refunding, Weekly FRN, 0.80%, 10/01/17 3,000,000 3,011,010 Miami -Dade County Public Facilities Revenue, Jackson Health System, Assured Guaranty, 4.00%, 6/01/16 1,580,000 1,679,192 47,126,610 Georgia 3.1% Atlanta Water and Wastewater Revenue, Refunding, Series B, AGMC Insured, 4.00%, 11/01/15 6,390,000 6,670,777 Burke County Development Authority PCR, Georgia Power Co. Plant Vogtle Project, First Series, Mandatory Put 6/01/17, 1.75%, 12/01/49 5,000,000 5,090,250 Second Series, Mandatory Put 6/01/17, 1.75%, 12/01/49 5,000,000 5,103,850 franklintempleton.com Semiannual Report | 77 FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Limited-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Georgia (continued) Georgia State GO, Refunding, Series C, 5.00%, 7/01/21 $ 2,350,000 $ 2,646,264 Series G, 5.00%, 10/01/17 10,000,000 10,975,900 Monroe County Development Authority PCR, Gulf Power Co. Project, Mandatory Put 6/21/17, First Series, 1.70%, 6/01/49 5,000,000 5,108,850 35,595,891 Idaho 0.1% Canyon County School District No. 131 GO, Refunding, 4.00%, 8/15/18 1,480,000 1,607,043 Illinois 7.9% Chicago Housing Authority Capital Program Revenue, AGMC Insured, ETM, 5.00%, 7/01/16 5,000,000 5,410,100 Pre -Refunded, 5.00%, 7/01/19 7,455,000 8,066,459 Chicago Wastewater Transmission Revenue, Series A, BHAC Insured, 5.00%, 1/01/16 1,425,000 1,512,310 5.50%, 1/01/17 1,000,000 1,110,740 Dolton GO, Refunding, Series B, AGMC Insured, 4.00%, 12/01/14 1,195,000 1,201,823 3.50%, 12/01/15 1,245,000 1,274,407 Homer Glen Village GO, Will and Cook Counties, Series A, 2.00%, 12/01/15 1,000,000 1,014,920 4.00%, 12/01/18 1,000,000 1,091,570 Illinois State Educational Facilities Authority Revenue, University of Chicago, Mandatory Put 2/01/19, 1.65%, 7/01/25 10,000,000 10,074,300 Illinois State GO, AGMC Insured, 5.50%, 5/01/15 5,000,000 5,165,750 AGMC Insured, 5.00%, 9/01/16 9,000,000 9,374,490 Refunding, AGMC Insured, 5.00%, 1/01/16 7,000,000 7,371,350 Illinois State Sales Tax Revenue, Build Illinois, Junior Obligation, Refunding, 5.00%, 6/15/17 5,000,000 5,608,650 Illinois State Toll Highway Authority Revenue, Senior, Refunding, Series B, 5.00%, 12/01/17 10,000,000 11,361,900 Illinois State Unemployment Insurance Fund Building Receipts Revenue, Series B, 5.00%, 12/15/17 6,000,000 6,599,880 Mount Vernon GO, Jefferson County, AGMC Insured, 3.00%, 12/15/17 1,430,000 1,484,397 12/15/18 1,475,000 1,519,870 Regional Transportation Authority Revenue, Series A, NATL RE Insured, 5.00%, 7/01/21 5,410,000 5,805,417 Southwestern Development Authority Revenue, Local Government Program, Edwardsville Community Unit School District No. 7 Project, Refunding, AGMC Insured, 5.25%, 12/01/20 4,475,000 4,908,448 89,956,781 Indiana 0.8% Indiana Health Facilities Financing Authority Revenue, Ascension Health, Mandatory Put 8/01/17, Series A-5, 2.00%, 11/01/27 3,500,000 3,605,175 Indianapolis Thermal Energy System Revenue, first lien, Refunding, Series B, AGMC Insured, 4.00%, 10/01/14 4,640,000 4,653,734 Lafayette Sewage Works Revenue, Refunding, 3.00%, 1/01/15 1,000,000 1,008,760 9,267,669 78 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Limited-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Kansas 0.4% Kansas City SFMR, Muni Multiplier, Series A, FHLMC Insured, ETM, 12/01/14 $ $ Kansas State Department of Transportation Highway Revenue, Refunding, Series A-3, 0.35%, 9/01/15 Kentucky 0.6% Louisville/Jefferson County Metro Government PCR, Louisville Gas and Electric Co. Project, Mandatory Put 8/01/19, 2.20%, 2/01/35 Louisiana 0.5% England District Sub-District No. 1 Revenue, Economic Development Project, Refunding, 4.00%, 8/15/15 5.00%, 8/15/16 Louisiana Local Government Environmental Facilities and CDA Revenue, Shreveport Utility System Project, NATL Insured, 4.00%, 12/01/14 Maryland 2.1% a Howard County Housing Commission Revenue, Columbia Landing Project, Mandatory Put 7/01/18, Series A, Weekly FRN, 1.30%, 7/01/34 Maryland State Department of Transportation Consolidated Transportation Revenue, Refunding, 5.00%, 5/01/19 Maryland State GO, Refunding, First Series B, 4.50%, 8/01/19 Massachusetts 0.1% Massachusetts State Health and Educational Facilities Authority Revenue, Cape Cod Healthcare Obligated Group, Series D, Assured Guaranty, 4.00%, 11/15/15 Michigan 3.3% Detroit GO, Distribution State Aid, 5.00%, 11/01/16 Garden City GO, Refunding, AGMC Insured, 4.00%, 4/01/15 4/01/16 Jackson GO, Downtown Development, AGMC Insured, zero cpn., 6/01/16 Michigan State Building Authority Revenue, Facilities Program, Refunding, Series I-A, 5.00%, 10/15/17 Michigan State Finance Authority Revenue, Refunding, Unemployment Obligation Assessment, Series B, 5.00%, 7/01/20 School District of the City of Detroit, Refunding, 5.00%, 6/01/15 School District of the City of Detroit, Refunding, 5.00%, 6/01/16 Royal Oak Hospital Finance Authority Hospital Revenue, William Beaumont Hospital Obligated Group, Refunding, Series W, 5.25%, 8/01/17 Western Townships Utilities Authority Revenue, Sewage Disposal System, Refunding, 3.00%, 1/01/15 1/01/17 Minnesota 1.6% Hennepin County GO, Refunding, Series B, 5.00%, 12/01/18 Minneapolis-St. Paul Metropolitan Airports Commission Airport Revenue, Refunding, Series B, NATL RE, FGIC Insured, 5.00%, 1/01/23 franklintempleton.com Semiannual Report | 79 FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Limited-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Minnesota (continued) Minnesota Agricultural and Economic Development Board Revenue, Health Care Facilities, Essentia Health Obligated Group, Series C-1, Assured Guaranty, 5.00%, 2/15/15 $ $ Northern Municipal Power Agency Electric System Revenue, Refunding, Series A, Assured Guaranty, 5.00%, 1/01/15 Otsego GO, Water and Sewer, Refunding, Series C, AGMC Insured, 2.00%, 12/01/16 Mississippi 0.1% Jackson Water and Sewer System Revenue, Refunding, AGMC Insured, 4.00%, 9/01/14 Nevada 2.1% Clark County School District GO, Building, Series C, 5.00%, 6/15/23 Nevada State GO, Capital Improvement and Cultural Affairs, Series C, 5.00%, 6/01/20 Nevada Municipal Bond Bank Project Nos. R-9A, R-9B, R-9C, R-10, R-11, and R12, Series F, AGMC Insured, 5.00%, 12/01/20 New Hampshire 0.3% New Hampshire State GO, Refunding, Series A, 5.00%, 7/01/18 New Jersey 5.4% Bergen County GO, General Improvement, 4.00%, 11/15/15 Gloucester County Improvement Authority Solid Waste Resource Recovery Revenue, Waste Management Inc. Project, Mandatory Put 12/01/17, Refunding, Series A, 2.125%, 12/01/29 New Jersey EDA Revenue, Cigarette Tax, Refunding, 5.00%, 6/15/15 School Facilities Construction, Refunding, Series DD-1, 5.00%, 12/15/16 a School Facilities Construction, Series H, Weekly FRN, 0.95%, 2/01/17 New Jersey Environmental Infrastructure Trust Revenue, Environmental-2012, Series A, Pre-Refunded, 5.00%, 9/01/22 New Jersey State EDA Revenue, School Facilities Construction, Series N-1, NATL Insured, Pre-Refunded, 5.00%, 9/01/18 New Jersey State Environmental Infrastructure Trust Revenue, Environmental-2013, Series A, Pre-Refunded, 5.00%, 9/01/22 Environmental-2014, Series A, 5.00%, 9/01/22 New Jersey State GO, Refunding, Series Q, 5.00%, 8/15/18 New Jersey State Transportation Trust Fund Authority Revenue, Transportation System, Refunding, Series A, AMBAC Insured, 5.50%, 12/15/14 Ocean County GO, Refunding, 5.00%, 8/01/19 Rutgers State University GO, The State University of New Jersey, Refunding, Series J, 5.00%, 5/01/17 New Mexico 1.9% New Mexico Educational Assistance Foundation Revenue, Education Loan, Series A-1, 4.00%, 12/01/14 12/01/15 New Mexico State Severance Tax Revenue, Series A, 4.00%, 7/01/20 80 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Limited-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) New Mexico (continued) Taos County Gross Receipts Tax Revenue, County Education Improvement, BAM Insured, 3.00%, 4/01/16 $ 1,000,000 $ 1,025,780 3.00%, 4/01/17 750,000 774,075 3.50%, 4/01/19 1,000,000 1,039,890 21,901,871 New York 13.1% Beekmantown CSD, GO, Refunding, AGMC Insured, 4.00%, 6/15/15 1,245,000 1,281,279 2.00%, 6/15/16 1,075,000 1,089,523 East Meadow Union Free School District GO, Nassau County, Refunding, 3.00%, 8/15/15 1,000,000 1,026,970 4.00%, 8/15/16 1,000,000 1,071,170 4.00%, 8/15/17 1,000,000 1,095,170 Freeport GO, Public Improvement, Refunding, Series A, 5.00%, 1/15/19 1,920,000 2,207,194 a MTA Dedicated Tax Fund Revenue, Mandatory Put 11/04/14, Refunding, Sub Series B-3A, Weekly FRN, 0.28%, 11/01/28 8,900,000 8,900,089 MTA Service Contract Revenue, Transportation Facilities, Series O, ETM, 5.50%, 7/01/17 9,220,000 10,257,803 New York City GO, Fiscal 2008, Refunding, Series A-1, 5.00%, 8/01/19 20,000,000 22,483,800 Refunding, Series G, 5.25%, 8/01/16 9,010,000 9,854,417 Refunding, Series G, 5.00%, 8/01/20 7,000,000 8,310,540 New York City Transitional Financial Authority Revenue, Future Tax Secured, Refunding, Sub Series A-2, 5.00%, 11/01/16 5,175,000 5,343,601 New York State Dormitory Authority Revenues, Non-State Supported Debt, Municipal Health Facilities Improvement Program, Lease, New York City Issue, Refunding, Series 1, 5.00%, 1/15/19 4,000,000 4,491,160 Non -State Supported Debt, Rochester General Hospital, Radian Insured, ETM, 5.00%, 12/01/15 100,000 105,769 Non -State Supported Debt, School District Financing Program, Series A, AGMC Insured, 5.00%, 10/01/15 1,000,000 1,050,850 Non-State Supported Debt, School Districts Financing Program, Series A, Assured Guaranty, 3.75%, 10/01/14 1,380,000 1,383,795 Non -State Supported Debt, School Districts Financing Program, Series F, 4.00%, 10/01/14 3,300,000 3,309,834 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, 5.00%, 2/15/15 995,000 1,016,751 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, ETM, 5.00%, 2/15/15 5,000 5,109 New York State Dormitory Authority State Personal Income Tax Revenue, Education, Series C, 5.00%, 12/15/18 6,165,000 6,826,011 General Purpose, Refunding, Series A, 5.00%, 12/15/19 6,095,000 7,283,464 New York State Environmental Facilities Corp. Special Obligation Revenue, Riverbank State Park, Refunding, CIFG Insured, 5.00%, 4/01/16 200,000 214,824 New York State GO, Series A, 5.00%, 3/01/18 1,130,000 1,251,294 New York State Urban Development Corp. Revenue, Refunding, Series D, 5.00%, 1/01/15 4,000,000 4,063,120 New York Thruway Authority General Junior Indebtedness Obligations Revenue, Series A, 5.00%, 5/01/19 15,000,000 17,478,300 Patchogue-Medford Union Free School District GO, Refunding, Series B, 3.00%, 7/01/16 1,000,000 1,046,480 Poughkeepsie Town GO, Public Improvement, Refunding, AGMC Insured, 5.00%, 4/15/15 250,000 257,438 franklintempleton.com Semiannual Report | 81 FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Limited-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) New York (continued) Rochester GO, Refunding, Series IV, 2.00%, 10/15/15 $ $ Series V, 2.00%, 2/15/15 Sales Tax Asset Receivable Corp. Revenue, Refunding, Series A, NATL Insured, 5.25%, 10/15/18 Series A, NATL Insured, 5.25%, 10/15/19 St. Lawrence County IDA Civic Facility Revenue, St. Lawrence University Project, Series A, 5.00%, 10/01/16 Suffolk County EDC Revenue, Catholic Health Services of Long Island Obligated Group Project, Refunding, 5.00%, 7/01/16 7/01/17 Tobacco Settlement Financing Corp. Revenue, Asset-Backed, State Contingency Contract Secured, Refunding, Series B, 5.00%, 6/01/20 North Carolina 0.9% Charlotte COP, Transit Projects, Phase III, Series B, 3.00%, 6/01/22 North Carolina Eastern Municipal Power Agency Power System Revenue, Refunding, Series A, Assured Guaranty, 5.25%, 1/01/19 Ohio 3.5% Akron COP, District Energy Project, 2.75%, 12/01/16 b Butler County GO, Various Purpose, Refunding, 3.00%, 12/01/15 12/01/16 Cleveland Airport System Revenue, Refunding, Series A, AGMC Insured, 5.00%, 1/01/19 Series C, Assured Guaranty, 5.00%, 1/01/16 Cleveland Public Power System Revenue, Refunding, Series A-1, NATL RE, FGIC Insured, 5.00%, 11/15/20 Hamilton GO, Various Purpose, Street Improvement and Building, Refunding, 2.00%, 11/01/14 11/01/15 Ohio State Department of Administrative Services COP, Administrative Knowledge System Project, Series A, NATL Insured, Pre-Refunded, 5.25%, 9/01/15 Ohio State Higher Educational Facilities Commission Revenue, Case Western Reserve University Project, 4.00%, 12/01/17 South-Western City School District of Ohio Franklin and Pickaway Counties GO, School Facilities Construction and Improvement, 3.00%, 12/01/15 12/01/16 Toledo GO, Capital Improvement, Refunding, Assured Guaranty, 3.25%, 12/01/14 Various Purpose Improvement, Refunding, Assured Guaranty, 3.00%, 12/01/14 Various Purpose Improvement, Refunding, Assured Guaranty, 3.00%, 12/01/15 82 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Limited-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Oklahoma 1.0% Cleveland County Educational Facilities Authority Educational Facilities Lease Revenue, Norman Public Schools Project, 5.00%, 7/01/17 $ $ Oklahoma County ISD No. 89 GO, 2.00%, 7/01/16 Tulsa County Industrial Authority Educational Facilities Lease Revenue, Broken Arrow Public Schools Project, 4.00%, 9/01/15 Pennsylvania 5.5% Beaver County IDAR, Pollution Control, FirstEnergy Generation Project, Mandatory Put 6/01/20, Refunding, Series A, 3.50%, 4/01/41 Pennsylvania State Economic Development Financing Authority Exempt Facilities Revenue, PPL Energy Supply LLC Project, Mandatory Put 9/01/15, Refunding, Series A, 3.00%, 12/01/38 Philadelphia Gas Works Revenue, 1998 General Ordinance, Refunding, Tenth Series, AGMC Insured, 3.50%, 7/01/16 4.00%, 7/01/17 Philadelphia GO, Refunding, Series A, AGMC Insured, 5.25%, 8/01/17 Philadelphia School District GO, Refunding, Series C, 5.00%, 9/01/14 9/01/15 9/01/16 9/01/17 Pittsburgh School District GO, Refunding, Series A, 3.00%, 9/01/14 Refunding, Series A, 4.00%, 9/01/17 Series A, ETM, 3.00%, 9/01/14 Reading School District GO, Refunding, Series A, 5.00%, 4/01/17 4/01/18 South Fork Municipal Authority Hospital Revenue, Conemaugh Valley Memorial Hospital, Refunding, Series A, Assured Guaranty, 4.00%, 7/01/15 5.00%, 7/01/16 Rhode Island 0.6% Rhode Island State and Providence Plantations GO, Consolidated Capital Development Loan, Refunding, Series A, 5.00%, 8/01/18 South Carolina 1.5% Charleston Educational Excellence Financing Corporation Revenue, Charleston County School District, Pre-Refunded, 5.25%, 12/01/24 Piedmont Municipal Power Agency Electric Revenue, Refunding, Series A-2, 5.00%, 1/01/15 SCAGO Educational Facilities Corp. for Pickens School District Revenue, Installment Purchase, School District of Pickens County Project, AGMC Insured, 5.00%, 12/01/14 Tennessee 1.6% Memphis Electric System Revenue, Subordinate, Refunding, 5.00%, 12/01/15 Sevier County PBA Revenue, Local Government Public Improvement, Series VII-D-1, 5.00%, 6/01/15 franklintempleton.com Semiannual Report | 83 FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Limited-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Texas 5.6% Austin Water and Wastewater System Revenue, Refunding, Series A, 4.00%, 11/15/15 $ $ 4.00%, 11/15/16 5.00%, 11/15/17 Brock ISD, GO, Capital Appreciation, PSF Guarantee, zero cpn., 8/15/16 City of Dallas Waterworks and Sewer System Revenue, Improvement, AGMC Insured, Pre-Refunded, 5.00%, 10/01/31 Crandall ISD, GO, Refunding, Series A, PSF Guarantee, zero cpn., 8/15/15 Dallas Area Rapid Transit Sales Tax Revenue, senior lien, Refunding, AGMC Insured, 4.50%, 12/01/24 Dallas/Fort Worth International Airport Revenue, Joint, Refunding, Series A, 5.00%, 11/01/14 Series D, 5.00%, 11/01/17 Leander ISD, GO, Williamson and Travis Counties, Refunding, Series D, PSF Guarantee, zero cpn., 8/15/16 Tarrant County Cultural Education Facilities Finance Corp. Revenue, CHRISTUS Health, Refunding, Series A, Assured Guaranty, 5.75%, 7/01/18 Series A, Assured Guaranty, Pre-Refunded, 5.75%, 7/01/18 Texas State A&M University Permanent University Fund Revenue, Refunding, 5.00%, 7/01/19 Texas State PFAR, Southern University Financing System, Refunding, BAM Insured, 4.00%, 11/01/14 Southern University Financing System, Refunding, BAM Insured, 4.00%, 11/01/15 Southern University Financing System, Refunding, BAM Insured, 5.00%, 11/01/16 Unemployment Compensation Obligation Assessment, Refunding, Series B, 4.00%, 7/01/17 Texas State Transportation Commission Revenue, State Highway Fund, first tier, Series A, Pre-Refunded, 5.00%, 4/01/20 Refunding, first tier, Series A, 5.00%, 4/01/19 Wylie ISD, GO, Collin County, Capital Appreciation Bonds, Refunding, PSF Guarantee, zero cpn., 8/15/16 8/15/17 Utah 0.2% Nebo School District GO, Utah County, Refunding, Series A, 2.00%, 7/01/16 7/01/17 Virginia 0.1% Virginia State HDA Commonwealth Mortgage Revenue, Sub Series C-5, 2.45%, 7/01/19 Washington 1.9% King County Housing Authority Revenue, Birch Creek Apartments Project, 4.40%, 5/01/18 Pierce County School District No. 010 Tacoma GO, Refunding, Series A, AGMC Insured, 5.00%, 12/01/19 12/01/20 Snohomish County Everett School District No. 2 GO, Refunding, 4.00%, 12/01/17 NATL RE, FGIC Insured, 5.00%, 12/01/14 84 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Limited-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Washington (continued) Snohomish County School District No. 103 GO, Monroe, Refunding, 2.50%, 12/01/15 $ 3,895,000 $ 4,005,540 Washington State Health Care Facilities Authority Revenue, MultiCare Health System, Series B, AGMC Insured, 4.00%, 8/15/15 625,000 647,644 21,670,139 Wisconsin 1.3% Wisconsin State Transportation Revenue, Refunding, Series A, AGMC Insured, 5.00%, 7/01/16 13,900,000 14,460,309 Wyoming 1.9% Sweetwater County 2013 Specific Purpose Tax Joint Powers Board Revenue, 5.00%, 12/15/17 5,370,000 5,956,565 4.00%, 6/15/18 4,510,000 4,811,223 2.125%, 12/15/18 580,000 582,465 5.00%, 12/15/18 9,000,000 9,855,900 21,206,153 Total Municipal Bonds before Short Term Investments (Cost $971,461,134) 990,907,702 Short Term Investments 13.3% Municipal Bonds 13.3% Alabama 0.6% Alabama State Public School and College Authority Revenue, Pool, Refunding, Series A, 4.00%, 3/01/15 6,585,000 6,710,247 Arizona 0.9% Arizona State Transportation Broad Highway Revenue, Highway, Subordinated, Refunding, Series A, 5.00%, 7/01/15 9,380,000 9,758,952 California 3.8% c California State Educational Facilities Authority Revenue, Stanford University, Refunding, Series L-2, Weekly VRDN and Put, 0.03%, 10/01/14 5,000,000 5,000,000 c California State Health Facilities Financing Authority Revenue, Health Facility, Catholic Healthcare West, Series C, Weekly VRDN and Put, 0.03%, 3/01/47 3,000,000 3,000,000 c Los Angeles Department of Water and Power Revenue, Power System, Water System, Refunding, Sub Series B-1, Weekly VRDN and Put, 0.04%, 7/01/35 11,000,000 11,000,000 Refunding, Series B, Sub Series B-2, Weekly VRDN and Put, 0.03%, 7/01/34 4,500,000 4,500,000 c San Diego County Regional Transportation Commission Sales Tax Revenue, Limited Tax, Refunding, Series A, Weekly VRDN and Put, 0.05%, 4/01/38 7,775,000 7,775,000 c Santa Clara County Financing Authority Lease Revenue, Valley Medical Center Facilities Replacement Project, Series B, Weekly VRDN and Put, 0.05%, 11/15/25 5,135,000 5,135,000 c University of California Revenues, Regents, General, Refunding, Series AL-3, Weekly VRDN and Put, 0.04%, 5/15/48 7,000,000 7,000,000 43,410,000 Connecticut 0.4% c Connecticut State GO, Variable, Economic Recovery Notes, Refunding, Series A-1, Daily VRDN and Put, 0.33%, 7/01/16 5,000,000 5,000,000 Florida 2.0% Sunshine State Governmental Financing Commission Revenue, Miami-Dade County Program, Series A, AGMC Insured, 4.00%, 9/01/14 23,185,000 23,185,000 franklintempleton.com Semiannual Report | 85 FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Federal Limited-Term Tax-Free Income Fund (continued) Principal Amount Value Short Term Investments (continued) Municipal Bonds (continued) Georgia 2.7% c Burke County Development Authority PCR, Georgia Power Co. Plant Vogtle Project, Refunding, First Series, Daily VRDN and Put, 0.05%, 7/01/49 $ $ Kansas 0.5% c Kansas State Department of Transportation Highway Revenue, Refunding, Series B-5, Monthly VRDN and Put, 0.504%, 9/01/19 Michigan 0.3% Royal Oak Hospital Finance Authority Hospital Revenue, William Beaumont Hospital Obligated Group, Refunding, Series D, 2.00%, 9/01/14 New York 0.4% Nassau County GO, Tax Anticipation Notes, Series A, 2.00%, 9/15/14 Pennsylvania 0.4% c Pennsylvania State Turnpike Commission Turnpike Revenue, Series A, Weekly VRDN and Put, 1.20%, 12/01/19 Tennessee 1.3% c Blount County PBA Revenue, Local Government Public Improvement, Blount County, Refunding, Series E-3-B, Daily VRDN and Put, 0.04%, 6/01/31 Total Short Term Investments (Cost $153,022,263) Total Investments (Cost $1,124,483,397) 99.8% Other Assets, less Liabilities 0.2% Net Assets 100.0% $ See Abbreviations on page 162. a The coupon rate shown represents the rate at period end. b Security purchased on a when-issued basis. See Note 1(b). c Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. 86 | Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN TAX-FREE TRUST Financial Highlights Franklin High Yield Tax-Free Income Fund Six Months Ended August 31, 2014 Year Ended February 28, (unaudited) a Class A Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 10.15 $ 10.98 $ 10.59 $ 9.60 $ 9.99 $ 8.75 Income from investment operations b : Net investment income c 0.23 0.47 0.46 0.51 0.52 0.54 Net realized and unrealized gains (losses) 0.39 (0.84 ) 0.38 1.00 (0.39 ) 1.25 Total from investment operations 0.62 (0.37 ) 0.84 1.51 0.13 1.79 Less distributions from net investment income (0.24 ) (0.46 ) (0.45 ) (0.52 ) (0.52 ) (0.55 ) Net asset value, end of period $ 10.53 $ 10.15 $ 10.98 $ 10.59 $ 9.60 $ 9.99 Total return d 6.19 % (3.20 )% 7.95 % 16.20 % 1.19 % 20.96 % Ratios to average net assets e Expenses 0.66 % 0.63 % 0.65 % 0.64 % 0.63 % 0.63 % Net investment income 4.49 % 4.64 % 4.22 % 5.12 % 5.18 % 5.66 % Supplemental data Net assets, end of period (000’s) $ 5,123,588 $ 5,014,941 $ 6,559,328 $ 5,881,103 $ 5,133,343 $ 5,477,710 Portfolio turnover rate 2.85 % 17.08 % 10.47 % 8.86 % 18.18 % 8.58 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | 87 FRANKLIN TAX-FREE TRUST FINANCIAL HIGHLIGHTS Franklin High Yield Tax-Free Income Fund (continued) Six Months Ended August 31, 2014 Year Ended February 28, (unaudited) a Class C Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 10.31 $ 11.14 $ 10.75 $ 9.73 $ 10.12 $ 8.86 Income from investment operations b : Net investment income c 0.21 0.42 0.40 0.47 0.47 0.49 Net realized and unrealized gains (losses) 0.40 (0.85 ) 0.38 1.02 (0.40 ) 1.27 Total from investment operations 0.61 (0.43 ) 0.78 1.49 0.07 1.76 Less distributions from net investment income (0.21 ) (0.40 ) (0.39 ) (0.47 ) (0.46 ) (0.50 ) Net asset value, end of period $ 10.71 $ 10.31 $ 11.14 $ 10.75 $ 9.73 $ 10.12 Total return d 6.00 % (3.77 )% 7.33 % 15.68 % 0.59 % 20.28 % Ratios to average net assets e Expenses 1.21 % 1.18 % 1.20 % 1.19 % 1.18 % 1.18 % Net investment income 3.94 % 4.09 % 3.67 % 4.57 % 4.63 % 5.11 % Supplemental data Net assets, end of period (000’s) $ 1,078,260 $ 1,042,823 $ 1,446,670 $ 1,219,076 $ 996,921 $ 1,002,985 Portfolio turnover rate 2.85 % 17.08 % 10.47 % 8.86 % 18.18 % 8.58 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. 88 | Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN TAX-FREE TRUST FINANCIAL HIGHLIGHTS Franklin High Yield Tax-Free Income Fund (continued) Six Months Ended August 31, 2014 Year Ended February 28, (unaudited) a Advisor Class Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ Income from investment operations b : Net investment income c Net realized and unrealized gains (losses) ) ) Total from investment operations ) Less distributions from net investment income ) Net asset value, end of period $ Total return d % )% Ratios to average net assets e Expenses % Net investment income % Supplemental data Net assets, end of period (000s) $ Portfolio turnover rate % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | 89 FRANKLIN TAX-FREE TRUST Statement of Investments, August 31, 2014 (unaudited) Franklin High Yield Tax-Free Income Fund Principal Amount Value Municipal Bonds 93.1% Alabama 1.5% Alabama State Port Authority Docks Facilities Revenue, Refunding, 6.00%, 10/01/40 $ $ Courtland IDB Environmental Improvement Revenue, International Paper Co. Projects, Refunding, Series B, 6.25%, 8/01/25 Cullman County Health Care Authority GO, Refunding, Series A, 7.00%, 2/01/36 Jefferson County Sewer Revenue, wts., sub. lien, Refunding, Series E, zero cpn., 10/01/28 Series E, zero cpn., 10/01/29 Series E, zero cpn., 10/01/30 Series E, zero cpn., 10/01/31 Series E, zero cpn., 10/01/32 Series E, zero cpn., 10/01/33 Series E, zero cpn., 10/01/34 Series E, zero cpn., 10/01/35 Series E, zero cpn., 10/01/36 Series F, zero cpn. to 9/30/23, 7.50% thereafter, 10/01/39 Prattville IDB Environmental Improvement Revenue, International Paper Co. Projects, Series A, 9.25%, 3/01/33 Selma IDBR, Gulf Opportunity Zone, International Paper Co. Project, Series A, 5.375%, 12/01/35 International Paper Co. Projects, Series A, 5.80%, 5/01/34 Arizona 2.3% Arizona Health Facilities Authority Revenue, Catholic Healthcare West, Series B, Sub Series B-1, 5.25%, 3/01/39 Downtown Phoenix Hotel Corp. Revenue, Subordinate, Series B, NATL RE, FGIC Insured, 5.00%, 7/01/36 Maricopa County IDA Health Facility Revenue, Catholic Healthcare West, Refunding, Series A, 5.50%, 7/01/26 Maricopa County PCC, PCR, El Paso Electric Co. Palo Verde Project, Series A, 7.25%, 4/01/40 Public Service Co. of New Mexico Palo Verde Project, Refunding, Series A, 6.25%, 1/01/38 Navajo County PCC Revenue, Arizona Public Service Co. Cholla Project, Mandatory Put 6/01/16, Refunding, Series D, 5.75%, 6/01/34 Phoenix Civic Improvement Corp. Airport Revenue, junior lien, Series A, 5.00%, 7/01/40 senior lien, Series A, 5.00%, 7/01/38 Pima County IDAR, Tucson Electric Power Co. Project, Series A, 5.25%, 10/01/40 Pinal County Electrical District No. 3 Electric System Revenue, Refunding, 5.25%, 7/01/41 Salt Verde Financial Corp. Senior Gas Revenue, 5.25%, 12/01/25 5.50%, 12/01/29 University Medical Center Corp. Hospital Revenue, Tucson, 6.00%, 7/01/24 6.25%, 7/01/29 5.00%, 7/01/35 6.50%, 7/01/39 Yuma County IDA Water and Sewer Exempt Facility Revenue, Far West Water and Sewer Inc. Project, Refunding, Series A, 6.375%, 12/01/37 90 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Yield Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) California 17.9% Alvord USD, GO, Election of 2007, Refunding, Series B, AGMC Insured, zero cpn., 8/01/41 $ 30,750,000 $ 8,535,893 Azusa Special Tax, CFD No. 2005-1, Improvement Area No. 1, 5.00%, 9/01/37 4,040,000 4,095,954 Bay Area Toll Authority Toll Bridge Revenue, San Francisco Bay Area, Series F-1, Pre-Refunded, 5.50%, 4/01/43 29,685,000 34,821,989 Beaumont Financing Authority Local Agency Revenue, Improvement Area No. 19C, Series A, 5.35%, 9/01/36 3,680,000 3,681,472 Beaumont PFAR, Sewer Enterprise Project, Series A, Pre-Refunded, 6.90%, 9/01/23 3,345,000 3,689,870 California County Tobacco Securitization Agency Tobacco Settlement Revenue, Asset-Backed, Alameda County Tobacco Asset Securitization Corp., 5.875%, 6/01/35 3,700,000 3,699,889 California HFAR, Home Mortgage, Series K, 4.70%, 8/01/31 10,000,000 10,089,100 California Infrastructure and Economic Development Bank Revenue, North County Center for Self -Sufficiency Corp. Project, AMBAC Insured, 5.00%, 12/01/30 10,300,000 11,617,370 12/01/35 5,000,000 5,512,950 California PCFA Water Facilities Revenue, American Water Capital Corp. Project, 5.25%, 8/01/40 6,000,000 6,387,720 California State GO, Various Purpose, 6.00%, 4/01/38 28,725,000 34,250,828 5.25%, 11/01/40 47,000,000 53,928,740 Refunding, 5.25%, 3/01/30 70,000,000 81,301,500 Refunding, 5.50%, 3/01/40 60,000,000 68,785,200 Refunding, 5.00%, 10/01/41 10,000,000 11,111,300 California State Health Facilities Financing Authority Revenue, Children’s Hospital of Orange County, Series A, 6.50%, 11/01/24 5,000,000 6,138,700 11/01/38 8,000,000 9,509,440 California State Municipal Finance Authority Revenue, Harbor Regional Center Project, 8.50%, 11/01/39 5,000,000 5,918,650 California State Public Works Board Lease Revenue, Trustees of the California State University, J. Paul Leonard and Sutro Library, Series J, 6.00%, 11/01/29 7,365,000 8,906,274 Trustees of the California State University, J. Paul Leonard and Sutro Library, Series J, 6.00%, 11/01/34 17,560,000 20,758,905 Various Capital Projects, Series A, 5.00%, 4/01/30 17,785,000 20,153,073 California Statewide CDA Revenue, American Baptist Homes of the West, Refunding, 6.00%, 10/01/29 3,125,000 3,358,906 American Baptist Homes of the West, Refunding, 6.25%, 10/01/39 5,000,000 5,336,800 Monterey Institute International, 5.50%, 7/01/31 12,920,000 14,548,566 St. Joseph Health System, Series B, FGIC Insured, 5.75%, 7/01/47 5,000,000 5,552,400 St. Joseph Health System, Series E, AGMC Insured, 5.25%, 7/01/47 10,000,000 10,569,500 Sutter Health, Refunding, Series A, 5.00%, 11/15/43 25,000,000 26,030,750 a Thomas Jefferson School of Law, Refunding, Series A, 7.25%, 10/01/38 11,730,000 7,151,898 California Statewide CDA Special Tax Revenue, CFD No. 2007-01, Orinda Wilder Project, Series A, 6.00%, 9/01/37 10,000,000 10,306,000 Centinela Valley UHSD, GO, County of Los Angeles, Election of 2010, Series B, AGMC Insured, zero cpn., 8/01/37 8,400,000 2,415,000 Chabot-Las Positas Community College District GO, Capital Appreciation, Series C, AMBAC Insured, zero cpn., 8/01/33 15,000,000 5,874,450 8/01/34 10,000,000 3,715,800 Chino CFD Special Tax, No. 2003-3, Improvement Area 2, 5.00%, 9/01/36 2,215,000 2,218,766 franklintempleton.com Semiannual Report | 91 FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Yield Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Chula Vista CFD Special Tax, No. 13-I, Otay Ranch Village Seven, 5.35%, 9/01/36 $ 1,765,000 $ 1,664,907 Compton Community College District GO, Election of 2002, Series D, BAM Insured, zero cpn., 8/01/30 3,425,000 1,385,002 8/01/32 4,000,000 1,390,800 8/01/34 4,560,000 1,350,535 8/01/36 5,250,000 1,334,393 8/01/37 3,065,000 722,543 8/01/38 6,000,000 1,313,940 El Dorado County CFD No. 2001-1 Special Tax, Promontory Specific Plan, 6.30%, 9/01/31 3,500,000 3,522,120 Foothill/Eastern Transportation Corridor Agency Toll Road Revenue, Capital Appreciation, Refunding, Series A, AGMC Insured, zero cpn. to 1/15/24, 5.50% thereafter, 1/15/31 7,295,000 5,087,387 Capital Appreciation, Refunding, Series A, zero cpn. to 1/15/24, 5.40% thereafter, 1/15/30 10,000,000 6,950,500 junior lien, Refunding, Series C, 6.25%, 1/15/33 17,580,000 20,493,533 junior lien, Refunding, Series C, 6.50%, 1/15/43 28,790,000 33,749,365 Golden State Tobacco Securitization Corp. Tobacco Settlement Revenue, Enhanced, Asset-Backed, Refunding, Series A, 5.00%, 6/01/45 15,750,000 16,020,585 AMBAC Insured, 5.00%, 6/01/45 13,250,000 13,477,635 Livermore CFD Special Tax, No. 06-1, Shea Properties, 5.40%, 9/01/36 6,595,000 6,168,567 Los Angeles Department of Airports Revenue, Los Angeles International Airport, Senior, Series D, 5.00%, 5/15/40 52,685,000 58,747,463 Los Angeles MFR, Refunding, Series J-1C, 7.125%, 1/01/24 20,000 20,018 a Series J-2C, 8.50%, 1/01/24 120,000 120,086 Los Angeles USD, GO, Series KRY, 5.25%, 7/01/34 36,625,000 41,945,148 M-S-R Energy Authority Gas Revenue, Series B, 6.125%, 11/01/29 30,505,000 38,903,942 Series B, 7.00%, 11/01/34 20,000,000 28,005,600 Series C, 6.50%, 11/01/39 20,000,000 26,987,200 Novato RDA Tax Allocation, Hamilton Field Redevelopment Project, 6.75%, 9/01/40 3,750,000 4,304,588 Palmdale Elementary School District Special Tax, CFD No. 90-1, Series A, AGMC Insured, zero cpn., 8/01/28 1,500,000 783,975 zero cpn., 8/01/30 1,250,000 577,800 zero cpn., 8/01/31 1,250,000 546,825 zero cpn. to 8/01/25, 5.625% thereafter, 8/01/34 2,500,000 1,489,700 Perris UHSD Financing Authority Special Tax, 5.75%, 9/01/30 1,690,000 1,746,632 6.00%, 9/01/33 2,570,000 2,657,303 6.125%, 9/01/41 5,500,000 5,685,460 Poway USD Special Tax, CFD No. 14, Del Sur, 5.25%, 9/01/36 7,465,000 7,728,664 Riverside County Transportation Commission Toll Revenue, senior lien, Series A, 5.75%, 6/01/44 6,065,000 6,860,182 Series A, zero cpn., 6/01/42 7,000,000 1,545,460 Series B, zero cpn., 6/01/32 4,000,000 1,639,760 Series B, zero cpn., 6/01/33 5,500,000 2,116,895 Series B, zero cpn., 6/01/41 5,000,000 1,168,700 Rocklin Special Tax, CFD No. 10, Whitney Ranch, 5.00%, 9/01/35 7,030,000 7,031,828 Romoland School District Special Tax, CFD No. 1, Improvement Area 1, 5.35%, 9/01/28 7,015,000 7,076,942 Improvement Area 1, 5.40%, 9/01/36 6,175,000 6,215,199 Improvement Area 2, 5.35%, 9/01/38 7,900,000 7,938,552 92 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Yield Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Roseville Special Tax, CFD No. 1, Westpark, 5.25%, 9/01/25 $ 1,550,000 $ 1,556,665 San Buenaventura Revenue, Community Memorial Health System, 8.00%, 12/01/31 10,000,000 12,148,500 7.50%, 12/01/41 15,000,000 17,521,200 San Diego USD, GO, Dedicated Unlimited Ad Valorem Property Tax, Election of 2008, Capital Appreciation, Series G, zero cpn., 7/01/34 5,000,000 1,942,900 Dedicated Unlimited Ad Valorem Property Tax, Election of 2008, Capital Appreciation, Series G, zero cpn., 7/01/35 10,000,000 3,642,900 Election of 2008, Series E, zero cpn. to 7/01/32, 5.25% thereafter, 7/01/42 44,565,000 21,475,428 Election of 2008, Series E, zero cpn. to 7/01/32, 5.375% thereafter, 7/01/47 33,305,000 15,404,229 San Francisco City and County COP, Multiple Capital Improvement Projects, Series A, 5.00%, 4/01/29 10,000,000 11,184,400 San Joaquin Hills Transportation Corridor Agency Toll Road Revenue, Capital Appreciation, junior lien, ETM, zero cpn., 1/01/24 52,700,000 43,291,996 Capital Appreciation, Refunding, Series A, 5.60%, 1/15/16 22,500,000 22,995,450 Capital Appreciation, Refunding, Series A, 5.65%, 1/15/17 20,000,000 20,439,600 Capital Appreciation, Refunding, Series A, zero cpn. to 7/15/21, 5.75% thereafter, 1/15/41 35,256,000 21,350,681 Capital Appreciation, Refunding, Series A, zero cpn. to 7/15/21, 5.75% thereafter, 1/15/42 35,256,000 21,310,489 junior lien, ETM, zero cpn., 1/01/25 45,200,000 36,097,172 junior lien, ETM, zero cpn., 1/01/26 131,900,000 100,671,356 junior lien, ETM, zero cpn., 1/01/27 139,100,000 102,035,414 Orange County, Capital Appreciation, senior lien, 5.00%, 1/01/33 44,970,000 44,277,462 San Jose Special Hotel Tax Revenue, Convention Center Expansion and Renovation Project, 6.50%, 5/01/42 10,000,000 11,852,300 San Mateo UHSD, GO, Capital Appreciation, Election of 2010, Refunding, Series A, zero cpn. to 9/01/28, 6.70% thereafter, 9/01/41 20,000,000 12,829,600 San Mateo-Foster City School District GO, Election of 2008, Capital Appreciation, Series A, zero cpn. to 8/01/26, 6.625% thereafter, 8/01/42 40,000,000 26,135,600 Seal Beach CFD No. 2005-01 Special Tax, Pacific Gateway Business Center, 5.30%, 9/01/36 2,000,000 1,999,980 South Bayside Waste Management Authority Solid Waste Enterprise Revenue, Shoreway Environmental Center, Series A, 6.00%, 9/01/36 7,740,000 8,660,518 Southern California Public Power Authority Gas Project Revenue, Project No. 1, Series A, 5.25%, 11/01/27 9,855,000 11,468,066 Stockton 1915 Act Special Assessment, Limited Obligation, Mosher AD No. 2003-2, 6.30%, 9/02/33 6,000,000 6,000,000 a,b,c Stockton PFA Lease Revenue, Capital Improvement Projects, Series A, 6.75%, 9/01/29 15,905,000 1,590,500 7.00%, 9/01/38 12,175,000 1,217,500 Tustin CFD No. 06-1 Special Tax, Legacy/Columbus Villages, Series A, 6.00%, 9/01/36 19,810,000 20,309,806 1,485,859,099 Colorado 3.8% Colorado State Health Facilities Authority Revenue, Hospital, Refunding, Series C, AGMC Insured, 5.25%, 3/01/40 20,000,000 21,255,400 Denver City and County Airport System Revenue, Series B, 4.00%, 11/15/43 10,250,000 10,407,235 Denver City and County Special Facilities Airport Revenue, United Air Lines Project, Refunding, Series A, 5.25%, 10/01/32 5,000,000 5,099,200 Denver Convention Center Hotel Authority Revenue, senior bond, Refunding, XLCA Insured, 5.00%, 12/01/30 15,000,000 15,275,400 Denver Health and Hospital Authority Healthcare Recovery Zone Facility Revenue, Series A, Pre -Refunded, 6.25%, 12/01/33 4,000,000 4,058,920 franklintempleton.com Semiannual Report | 93 FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Yield Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Colorado (continued) E-470 Public Highway Authority Senior Revenue, Capital Appreciation, Series A, NATL Insured, zero cpn., 9/01/28 $ 15,000,000 $ 8,419,950 Capital Appreciation, Series B, NATL Insured, zero cpn., 9/01/29 10,000,000 4,629,600 Capital Appreciation, Series B, NATL Insured, zero cpn., 9/01/30 17,300,000 7,528,787 Capital Appreciation, Series B, NATL Insured, zero cpn., 9/01/31 10,000,000 4,092,400 Current Interest, Series C, 5.375%, 9/01/26 5,000,000 5,519,800 Series A, Sub Series A-1, NATL Insured, 5.50%, 9/01/24 10,000,000 10,363,000 Series C, Sub Series C-1, NATL Insured, 5.50%, 9/01/24 3,000,000 3,108,900 Series D, Sub Series D-1, NATL Insured, 5.50%, 9/01/24 6,000,000 6,217,800 Eagle County Sports and Housing Facilities Revenue, Vail Associate Project, Refunding, 6.95%, 8/01/19 41,200,000 42,154,604 Plaza Metropolitan District No. 1 Revenue, Refunding, 5.00%, 12/01/40 3,000,000 3,062,760 Public Authority for Colorado Energy Natural Gas Purchase Revenue, 6.125%, 11/15/23 2,465,000 3,086,772 6.25%, 11/15/28 12,500,000 16,010,875 6.50%, 11/15/38 90,100,000 123,251,394 Regional Transportation District COP, Series A, 5.00%, 6/01/25 13,500,000 14,951,250 Superior Metropolitan District No. 1 Special Revenue, Refunding, AMBAC Insured, 5.00%, 12/01/28 7,640,000 7,642,674 a,d Villages Castle Rock Metropolitan District No. 4 Revenue, Refunding, 8.50%, 6/01/31 3,000,000 2,536,920 318,673,641 Connecticut 0.1% Connecticut State Health and Educational Facilities Authority Revenue, St. Mary’s Hospital Issue, Refunding, Series E, 5.50%, 7/01/20 5,650,000 5,652,260 District of Columbia 2.6% District of Columbia Hospital Revenue, Children’s Hospital Obligated Group, Assured Guaranty, 5.25%, 7/15/38 11,000,000 11,730,510 District of Columbia Income Tax Secured Revenue, Series C, 4.00%, 12/01/37 8,905,000 9,298,868 District of Columbia Revenue, American Society of Hematology Issue, 5.00%, 7/01/36 1,500,000 1,610,265 American Society of Hematology Issue, 5.00%, 7/01/42 9,515,000 10,128,622 Assn. of American Medical Colleges Issue, Series B, 5.25%, 10/01/36 12,425,000 13,654,454 Assn. of American Medical Colleges Issue, Series B, 5.00%, 10/01/41 5,010,000 5,357,293 The Catholic University of America Issue, Refunding, 5.00%, 10/01/34 3,750,000 4,028,138 Center for Strategic and International Studies Inc. Issue, Refunding, 6.375%, 3/01/31 5,200,000 5,643,144 Center for Strategic and International Studies Inc. Issue, Refunding, 6.625%, 3/01/41 5,500,000 5,958,590 Deed Tax, Series A, 5.00%, 6/01/40 13,000,000 13,928,850 The Methodist Home of the District of Columbia Issue, 6.00%, 1/01/29 4,750,000 4,704,590 The Methodist Home of the District of Columbia Issue, Series A, 7.375%, 1/01/30 2,525,000 2,537,499 The Methodist Home of the District of Columbia Issue, Series A, 7.50%, 1/01/39 4,580,000 4,601,938 District of Columbia Tobacco Settlement FICO Revenue, Asset-Backed, Refunding, 6.50%, 5/15/33 22,000,000 24,492,380 Capital Appreciation, Asset-Backed, Series A, zero cpn., 6/15/46 175,000,000 21,817,250 Metropolitan Washington D.C. Airports Authority Dulles Toll Road Revenue, Capital Appreciation, second lien, Series C, Assured Guaranty, zero cpn. to 10/01/16, 6.50% thereafter, 10/01/41 60,145,000 68,619,430 Washington Convention and Sports Authority Dedicated Tax Revenue, senior lien, Convention Center Hotel Project, Series A, 5.00%, 10/01/40 10,000,000 10,751,900 218,863,721 94 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Yield Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Florida 6.0% Bartram Springs CDD Special Assessment, Refunding, 4.75%, 5/01/34 $ 4,400,000 $ 4,403,212 Boggy Creek Improvement District Special Assessment Revenue, Refunding, 5.125%, 5/01/43 4,910,000 5,021,653 Brevard County Health Facilities Authority Health Facilities Revenue, Health First Inc. Project, Series B, 7.00%, 4/01/39 6,500,000 7,465,705 Brooks of Bonita Springs CDD Capital Improvement Revenue, 6.85%, 5/01/31 1,145,000 1,146,134 Cape Coral Water and Sewer Revenue, Refunding, Series A, AGMC Insured, 5.00%, 10/01/42 7,500,000 8,101,800 Championsgate CDD Capital Improvement Revenue, Series A, 6.25%, 5/01/20 1,370,000 1,361,506 Citizens Property Insurance Corp. Revenue, High-Risk Account, senior secured, Series A-1, 6.00%, 6/01/17 25,000,000 28,496,000 Citrus County Hospital Board Revenue, Citrus Memorial Hospital, Refunding, 6.375%, 8/15/32 10,550,000 10,551,055 Collier County Educational Facilities Authority Revenue, Ave Maria University Inc. Project, Refunding, Series A, 6.00%, 6/01/33 5,500,000 6,040,320 Ave Maria University Inc. Project, Refunding, Series A, 6.00%, 6/01/38 12,000,000 13,044,000 Hodges University Inc. Project, 6.125%, 11/01/43 10,035,000 10,994,647 East Homestead CDD Special Assessment Revenue, 5.45%, 5/01/36 1,385,000 1,392,299 Escambia County Environmental Improvement Revenue, International Paper Co. Projects, Series A, 9.50%, 3/01/33 7,975,000 9,996,902 Florida State Board of Education Public Education GO, Capital Outlay, Refunding, Series D, 6.00%, 6/01/23 5,000,000 6,554,400 Greenway ID Special Assessment Revenue, 5.125%, 5/01/43 35,275,000 36,077,153 Halifax Hospital Medical Center Hospital Revenue, Daytona Beach, Refunding and Improvement, Series A, 5.375%, 6/01/46 18,000,000 18,139,680 Hillsborough County IDA, PCR, Tampa Electric Co. Project, Series A, 5.65%, 5/15/18 6,525,000 7,581,397 Indian Trace Development District Special Assessment, Isles at Weston Project, 5.50%, 5/01/33 2,460,000 2,395,474 Indigo CDD Capital Improvement Revenue, Refunding, Series A, 7.00%, 5/01/31 775,000 739,861 a,b Series C, 7.00%, 5/01/30 4,163,999 2,081,999 Lake Ashton CDD Revenue, Capital Improvement, Series A, 7.40%, 5/01/32 1,210,000 1,209,831 Lakeland Retirement Community Revenue, first mortgage, Carpenters Estates, Accredited Investors, Refunding, 5.875%, 1/01/19 1,070,000 1,184,693 6.25%, 1/01/28 1,230,000 1,309,175 6.375%, 1/01/43 2,250,000 2,330,775 Martin County Health Facilities Authority Hospital Revenue, Martin Memorial Medical Center, 5.50%, 11/15/42 3,800,000 4,103,848 Miami -Dade County Aviation Revenue, Miami International Airport, Refunding, Series A, 5.50%, 10/01/41 20,850,000 23,861,574 Miami-Dade County Educational Facilities Authority Revenue, University of Miami Issue, Refunding, Series B, AMBAC Insured, 5.25%, 4/01/27 10,995,000 13,376,847 Miami -Dade County Expressway Authority Toll System Revenue, Series A, 5.00%, 7/01/40 44,360,000 47,354,744 Miami-Dade County Professional Sports Franchise Facilities Revenue, Capital Appreciation, Refunding, Series A, Assured Guaranty, zero cpn., 10/01/45 25,000,000 5,571,000 Miami-Dade County School Board COP, Refunding, Series A, 5.00%, 5/01/31 7,985,000 8,828,695 Refunding, Series A, 5.00%, 5/01/32 10,000,000 11,009,600 Series B, Assured Guaranty, 5.00%, 5/01/33 14,310,000 15,314,562 Miami -Dade County Special Obligation Revenue, Refunding, Series A, 5.00%, 10/01/30 10,925,000 12,372,562 North Sumter County Utility Dependent District Utility Revenue, sub. bond, 6.00%, 10/01/30 3,780,000 4,220,710 6.25%, 10/01/43 6,865,000 7,558,365 franklintempleton.com Semiannual Report | 95 FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Yield Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Florida (continued) Northern Palm Beach County ID Special Assessment, Water Control and Improvement, Unit of Development No. 46, Series A, 5.35%, 8/01/41 $ 800,000 $ 812,640 Orlando-Orange County Expressway Authority Revenue, Series C, 5.00%, 7/01/35 7,965,000 8,712,197 Palm Glades CDD Revenue, Special Assessment, Series A, 5.30%, 5/01/36 1,100,000 1,112,265 Pelican Marsh CDD Special Assessment Revenue, Refunding, 4.875%, 5/01/22 1,035,000 1,051,798 5.375%, 5/01/31 1,500,000 1,532,445 Pensacola Airport Revenue, Refunding, 6.00%, 10/01/28 7,000,000 7,811,090 a,b Portofino Landings CDD Special Assessment, Series A, 5.40%, 5/01/38 2,705,000 1,062,308 a River Place St. Lucie CDD Special Assessment Revenue, Series A, 7.625%, 5/01/21 680,000 680,163 5/01/30 1,590,000 1,589,857 Somerset CDD Revenue, Capital Improvement, 5.30%, 5/01/37 6,900,000 6,906,003 South Broward Hospital District Revenue, South Broward Hospital District Obligated Group, Refunding, 5.00%, 5/01/36 12,500,000 13,261,500 South Miami Health Facilities Authority Hospital Revenue, Baptist Health South Florida Obligated Group, 5.00%, 8/15/32 15,000,000 15,774,900 Refunding, 5.00%, 8/15/42 15,500,000 16,158,595 Verandah East CDD Revenue, Capital Improvement, Series A, 5.40%, 5/01/37 1,780,000 1,515,706 Village CDD No. 6 Special Assessment Revenue, Refunding, 4.00%, 5/01/29 6,390,000 6,448,532 5/01/35 4,000,000 4,010,320 Village CDD No. 8 Special Assessment Revenue, 6.375%, 5/01/38 7,700,000 8,771,378 Village CDD No. 9 Special Assessment Revenue, 6.75%, 5/01/31 8,085,000 9,745,012 7.00%, 5/01/41 7,180,000 8,838,006 Refunding, 5.00%, 5/01/22 1,600,000 1,687,280 Refunding, 5.25%, 5/01/31 2,145,000 2,282,409 Refunding, 5.50%, 5/01/42 2,125,000 2,265,484 Village CDD No. 10 Special Assessment Revenue, 5.75%, 5/01/31 2,000,000 2,105,660 5.00%, 5/01/32 5,900,000 6,062,014 5.125%, 5/01/43 9,000,000 9,260,550 6.00%, 5/01/44 8,000,000 8,504,000 e Village Center CDD Recreational Revenue, sub. bond, Series B, 8.25%, 1/01/17 680,000 683,584 Series C, 7.375%, 1/01/19 1,485,000 1,491,519 Waters Edge CDD Capital Improvement Revenue, 5.30%, 5/01/36 1,500,000 1,441,995 Westchase East CDD Capital Improvement Revenue, 7.10%, 5/01/21 755,000 755,491 Winter Garden Village at Fowler Groves CDD Special Assessment, 5.65%, 5/01/37 1,785,000 1,818,469 495,345,348 Georgia 2.7% Atlanta Tax Allocation, Princeton Lakes Project, 5.50%, 1/01/31 1,035,000 1,045,226 Atlanta Water and Wastewater Revenue, Refunding, Series A, 6.25%, 11/01/34 30,000,000 36,284,100 Series B, AGMC Insured, 5.25%, 11/01/34 30,000,000 33,399,600 Baldwin County Hospital Authority Revenue, Oconee Regional Medical Center, 5.375%, 12/01/28 1,470,000 1,188,539 96 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Yield Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Georgia (continued) Burke County Development Authority PCR, Oglethorpe Power Corp. Vogtle Project, Series C, 5.70%, 1/01/43 $ 55,000,000 $ 58,675,100 Series E, 7.00%, 1/01/23 25,000,000 28,687,500 Carrollton Payroll Development Authority Revenue, UWG Phase II LLC Project, AGMC Insured, 5.00%, 6/15/40 2,000,000 2,163,040 Forsyth County Hospital Authority Revenue, Anticipation Certificates, Georgia Baptist Health Care System Project, ETM, 6.25%, 10/01/18 3,990,000 4,447,852 6.375%, 10/01/28 8,000,000 10,236,640 Fulton County Residential Care Revenue, Lenbrook Project, Series A, 5.00%, 7/01/27 5,000,000 5,060,000 Gainesville RDA Educational Facilities Revenue, Riverside Military Academy Project, Refunding, 5.125%, 3/01/37 6,500,000 6,021,730 Main Street Natural Gas Inc. Revenue, Gas Project, Series A, 5.50%, 9/15/25 5,000,000 5,953,950 9/15/27 4,000,000 4,808,040 9/15/28 10,000,000 12,029,400 Richmond County Development Authority Environmental Improvement Revenue, International Paper Co. Project, Series A, 6.25%, 11/01/33 7,000,000 7,946,890 Savannah EDA Revenue, Recovery Zone Facility, International Paper Co. Project, Series A, 6.25%, 11/01/33 4,865,000 5,523,089 223,470,696 Hawaii 0.2% Hawaii State Department of Budget and Finance Special Purpose Revenue, Hawaii Pacific University Project, Series A, 6.875%, 7/01/43 5,595,000 6,029,284 Hawaiian Electric Co. and Subsidiary Projects, 6.50%, 7/01/39 7,500,000 8,696,175 14,725,459 Idaho 0.6% Idaho State Health Facilities Authority Revenue, St. Luke’s Health System Project, Series A, 6.75%, 11/01/37 12,500,000 14,510,125 Idaho State Housing and Finance Assn. EDR, TDF Facilities Project, Series A, 7.00%, 2/01/36 13,305,000 15,177,945 Nez Perce County PCR, Potlatch Corp. Projects, Refunding, 6.00%, 10/01/24 22,500,000 22,513,950 52,202,020 Illinois 5.6% Antioch Village Special Service Area No. 1 Special Tax, Deercrest Project, 6.625%, 3/01/33 3,184,000 2,770,526 Bolingbrook GO, Will and DuPage Counties, Capital Appreciation, Refunding, Series A, zero cpn., 1/01/35 19,800,000 7,147,800 Bourbonnais Industrial Project Revenue, Olivet Nazarene University Project, 5.50%, 11/01/40 3,570,000 3,906,401 Bryant PCR, Central Illinois Light Co. Project, Refunding, NATL Insured, 5.90%, 8/01/23 5,000 5,017 Bureau County Township High School District No. 502 GO, School Building, Series A, BAM Insured, 6.625%, 10/01/43 5,250,000 6,521,445 Cary Special Tax, Special Service Area No. 2, Refunding, Radian Insured, 5.00%, 3/01/30 3,025,000 3,028,418 Chicago Board of Education GO, Series A, 5.50%, 12/01/39 6,500,000 6,872,775 Chicago O’Hare International Airport Revenue, General Airport, third lien, Refunding, Series A, AGMC Insured, 5.00%, 1/01/38 16,500,000 17,201,250 General Airport, third lien, Series A, NATL RE, FGIC Insured, 5.00%, 1/01/33 15,000,000 15,744,750 Passenger Facility Charge, Series B, 5.00%, 1/01/35 12,555,000 13,311,815 Passenger Facility Charge, Series B, 5.00%, 1/01/40 20,430,000 21,490,113 franklintempleton.com Semiannual Report | 97 FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Yield Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Illinois (continued) Chicago Transit Authority Sales Tax Receipts Revenue, 5.25%, 12/01/36 $ 11,000,000 $ 12,191,740 5.00%, 12/01/44 31,260,000 34,471,965 Chicago Wastewater Transmission Revenue, Project, second lien, 4.00%, 1/01/42 5,000,000 4,830,250 Cook County GO, Refunding, Series A, 5.25%, 11/15/33 8,720,000 9,446,899 Series C, 5.00%, 11/15/29 34,555,000 38,193,296 Illinois Finance Authority Water Facility Revenue, American Water Capital Corp. Project, 5.25%, 10/01/39 15,350,000 16,251,812 5/01/40 10,415,000 11,062,396 Illinois Health Facilities Authority Revenue, Thorek Hospital and Medical Center, Refunding, 5.375%, 8/15/28 8,595,000 8,595,000 Illinois State Finance Authority Revenue, Institute of Technology, 6.50%, 2/01/23 1,000,000 1,144,370 Institute of Technology, 7.125%, 2/01/34 1,500,000 1,727,565 Lutheran Hillside Village, Refunding, 5.25%, 2/01/37 7,500,000 7,805,625 Resurrection Health Care, Series A, AGMC Insured, 5.25%, 5/15/29 15,500,000 16,482,080 Riverside Health System, 6.25%, 11/15/35 5,000,000 5,570,000 Roosevelt University Project, Refunding, 6.25%, 4/01/29 2,500,000 2,639,575 Roosevelt University Project, Refunding, 6.50%, 4/01/39 19,430,000 20,667,497 Rush University Medical Center Obligated Group, Series B, 7.25%, 11/01/38 10,000,000 11,803,800 Sherman Health Systems, Series A, 5.50%, 8/01/37 17,240,000 18,857,802 Illinois State Finance Authority Student Housing Revenue, CHF -DeKalb II LLC, Northern Illinois University Project, 6.875%, 10/01/43 15,000,000 18,054,150 CHF -Normal LLC, Illinois State University Project, 7.00%, 4/01/43 7,500,000 8,985,750 Illinois State GO, 5.25%, 7/01/29 15,000,000 16,312,050 5.25%, 7/01/31 5,000,000 5,395,000 5.50%, 7/01/38 5,000,000 5,371,850 Metropolitan Pier and Exposition Authority Dedicated State Tax Revenue, Capital Appreciation, McCormick Place Expansion Project, Refunding, Series B, AGMC Insured, zero cpn., 6/15/45 18,100,000 3,982,181 Capital Appreciation, McCormick Place Expansion Project, Series A, NATL Insured, zero cpn., 6/15/35 10,000,000 3,792,900 McCormick Place Expansion Project, Series A, 5.50%, 6/15/50 10,475,000 11,402,038 Metropolitan Pier and Exposition Authority Hospitality Facilities Revenue, McCormick Place Convention Center, ETM, 7.00%, 7/01/26 7,500,000 10,121,025 Otter Creek Water Reclamation District Kane County GO, Separate Waterworks and Sewerage Systems Alternate Revenue Source, Refunding, XLCA Insured, 5.00%, 1/01/39 3,000,000 3,063,810 Plano Special Service Area No. 2 Special Tax, Lakewood Springs Project, Series B, 6.375%, 3/01/34 7,466,000 7,551,934 Railsplitter Tobacco Settlement Authority Revenue, 6.25%, 6/01/24 6,000,000 6,535,860 Refunding, 6.00%, 6/01/28 24,650,000 28,787,995 Wauconda Special Service Area No. 1 Special Tax, Liberty Lakes Project, 6.00%, 3/01/33 4,244,000 4,314,026 6.625%, 3/01/33 5,021,000 5,067,645 Yorkville United City Special Service Area Special Tax, No. 2004-104, MPI Grande Reserve Project, 6.375%, 3/01/34 3,998,000 3,696,871 No. 2005-108, Autumn Creek Project, 6.00%, 3/01/36 4,229,000 4,071,047 466,248,114 98 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Yield Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Indiana 1.5% Carmel RDA Lease Rental Revenue, Multipurpose, Series A, 4.00%, 2/01/38 $ $ Delaware County Hospital Authority Hospital Revenue, Cardinal Health System Obligated Group, 5.25%, 8/01/36 Indiana Finance Authority Midwestern Disaster Relief Revenue, Ohio Valley Electric Corp. Project, Series A, 5.00%, 6/01/32 Indiana Health and Educational Facility Financing Authority Hospital Revenue, Community Foundation of Northwest Indiana Obligated Group, 5.50%, 3/01/37 Indiana Health and Educational Facility Financing Authority Revenue, Baptist Homes of Indiana, Refunding, 5.25%, 11/15/35 Indiana State Finance Authority Revenue, Baptist Homes of Indiana Senior Living, 5.75%, 11/15/41 Educational Facilities, Marian University Project, 6.375%, 9/15/41 Greencroft Obligated Group, Series A, 7.00%, 11/15/43 Private Activity, Ohio River Bridges East End Crossing Project, Series A, 5.00%, 7/01/40 Indiana State Finance Authority Wastewater Utility Revenue, CWA Authority Project, first lien, Series A, 4.00%, 10/01/42 Indiana State Municipal Power Agency Power Supply System Revenue, Series B, 6.00%, 1/01/39 Jasper County PCR, Northern Indiana Public Service Co. Project, Refunding, Series C, NATL Insured, 5.60%, 11/01/16 5.85%, 4/01/19 Iowa 0.5% Iowa Higher Education Loan Authority Revenue, Private College Facility, Upper Iowa University Project, Refunding, 6.00%, 9/01/39 Tobacco Settlement Authority Tobacco Settlement Revenue, Capital Appreciation, Asset-Backed, Refunding, Series B, 5.60%, 6/01/34 Kansas 0.1% Kansas State Development Finance Authority Hospital Revenue, Adventist Health System/Sunbelt Obligated Group, Refunding, Series C, 5.75%, 11/15/38 Kentucky 1.1% Kentucky Economic Development Finance Authority Hospital Revenue, Owensboro Medical Health System Inc., Refunding, Series A, 6.50%, 3/01/45 Kentucky Economic Development Finance Authority Louisville Arena Project Revenue, Louisville Arena Authority Inc., Series A, Sub Series A-1, Assured Guaranty, 6.00%, 12/01/42 Kentucky State Public Transportation Infrastructure Authority First Tier Toll Revenue, Downtown Crossing Project, zero cpn. to 6/30/23, 6.60% thereafter, 7/01/39 6.75% thereafter, 7/01/43 Louisville/Jefferson County Metro Government College Revenue, Improvement, Bellarmine University Inc. Project, 5.625%, 5/01/29 6.125%, 5/01/39 Louisville/Jefferson County Metro Government Health Facilities Revenue, Jewish Hospital and St. Marys HealthCare Inc. Project, Pre-Refunded, 6.125%, 2/01/37 Ohio County PCR, Big Rivers Electric Corp. Project, Refunding, Series A, 6.00%, 7/15/31 franklintempleton.com Semiannual Report | 99 FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Yield Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Kentucky (continued) Owen County Waterworks System Revenue, American Water Co. Project, Series A, 6.25%, 6/01/39 $ $ 5.375%, 6/01/40 Louisiana 2.7% Beauregard Parish Revenue, Boise Cascade Corp. Project, Refunding, 6.80%, 2/01/27 Louisiana Local Government Environmental Facilities and CDA Revenue, Westlake Chemical Corp. Projects, 6.75%, 11/01/32 Series A, 6.50%, 8/01/29 Series A-2, 6.50%, 11/01/35 Louisiana Public Facilities Authority Hospital Revenue, Franciscan Missionaries of Our Lady Health System Project, Series A, 6.75%, 7/01/39 Louisiana Public Facilities Authority Revenue, Entergy Gulf States Louisiana LLC Project, Refunding, Series A, 5.00%, 9/01/28 Ochsner Clinic Foundation Project, 6.50%, 5/15/37 Ochsner Clinic Foundation Project, 6.75%, 5/15/41 Ochsner Clinic Foundation Project, Series B, 5.25%, 5/15/38 Ochsner Clinic Foundation Project, Series B, 5.50%, 5/15/47 St. John the Baptist Parish Revenue, Marathon Oil Corp. Project, Series A, 5.125%, 6/01/37 Tobacco Settlement FICO Revenue, Tobacco Settlement Asset-Backed, Refunding, Series A, 5.25%, 5/15/35 Maine 0.2% Maine State Health and Higher Educational Facilities Authority Revenue, Maine General Medical Center Issue, 6.75%, 7/01/36 7.00%, 7/01/41 Rumford PCR, Boise Cascade Corp. Project, Refunding, 6.625%, 7/01/20 Maryland 0.6% Harford County Special Obligation Tax Allocation, Beachtree Estates Project, 7.50%, 7/01/40 Maryland State Community Development Administration Department of Housing and CDR, Housing, Series A, 5.875%, 7/01/16 Maryland State EDC Port Facilities Revenue, CNX MarineTerminals Inc. Port of Baltimore Facility, Refunding, 5.75%, 9/01/25 b Maryland State EDC Revenue, Chesapeake Bay Conference Center Project, senior lien, Refunding, Series A, 5.00%, 12/01/16 Series A, 5.00%, 12/01/31 Series B, 5.00%, 12/01/16 Series B, 5.25%, 12/01/31 Maryland State EDC, EDR, Series A, 5.75%, 6/01/35 Maryland State Health and Higher Educational Facilities Authority Revenue, Anne Arundel Health System Issue, Series A, 6.75%, 7/01/39 Edenwald Issue, Series A, 5.40%, 1/01/37 Washington County Hospital Issue, 6.00%, 1/01/43 100 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Yield Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Massachusetts 1.2% Massachusetts Bay Transportation Authority Revenue, Assessment, Refunding, Series A, 4.00%, 7/01/37 $ 15,000,000 $ 15,488,100 General Transportation System, Series A, 7.00%, 3/01/21 775,000 961,527 General Transportation System, Series A, ETM, 7.00%, 3/01/21 735,000 803,958 Massachusetts State Development Finance Agency Revenue, Berkshire Retirement Community Issue, first mortgage, 5.60%, 7/01/19 585,000 585,649 Berkshire Retirement Community Issue, first mortgage, 5.625%, 7/01/29 1,620,000 1,621,118 North Hill Communities Issue, Series A, 6.25%, 11/15/28 2,250,000 2,467,305 North Hill Communities Issue, Series A, 6.25%, 11/15/33 2,000,000 2,154,820 North Hill Communities Issue, Series A, 6.50%, 11/15/43 4,125,000 4,465,642 Massachusetts State Development Finance Agency Solid Waste Disposal Revenue, Mandatory Put 5/01/19, Pre-Refunded, 5.75%, 12/01/42 3,700,000 4,505,453 Massachusetts State Educational Financing Authority Education Loan Revenue, Refunding, Series K, 5.25%, 7/01/29 10,000,000 10,773,000 Massachusetts State Port Authority Special Facilities Revenue, ConRAC Project, Series A, 5.125%, 7/01/41 10,340,000 11,247,025 Massachusetts State Special Obligation Dedicated Tax Revenue, Refunding, NATL RE, FGIC Insured, 5.50%, 1/01/34 35,000,000 44,483,600 99,557,197 Michigan 5.4% Detroit City School District GO, School Building and Site Improvement, Series A, AGMC Insured, 6.00%, 5/01/29 15,900,000 18,182,604 Detroit GO, Distribution State Aid, 5.25%, 11/01/35 23,000,000 24,827,810 Detroit Sewage Disposal System Revenue, second lien, Series A, NATL Insured, 5.00%, 7/01/35 25,750,000 25,849,395 Series B, Assured Guaranty, 5.00%, 7/01/36 10,000,000 10,094,800 Series B, NATL Insured, 5.00%, 7/01/36 3,000,000 3,023,190 Series B, NATL RE, FGIC Insured, 5.50%, 7/01/29 5,000,000 5,705,650 Detroit Water and Sewerage Department Sewage Disposal System Revenue, senior lien, Refunding, Series A, 5.25%, 7/01/39 12,000,000 12,709,080 Detroit Water Supply System Revenue, Refunding, Series D, NATL Insured, 5.00%, 7/01/33 20,430,000 20,641,450 second lien, Refunding, Series C, AGMC Insured, 5.00%, 7/01/33 11,000,000 11,171,710 Ecorse City GO, Financial Recovery, Dedicated Tax, 6.50%, 11/01/35 5,215,000 5,580,102 Garden City Hospital Finance Authority Hospital Revenue, Garden City Hospital Obligated Group, Series A, Pre-Refunded, 5.00%, 8/15/38 5,250,000 5,922,158 Michigan State Building Authority Revenue, Facilities Program, Refunding, Series I, 6.00%, 10/15/38 6,000,000 6,987,000 Series II-A, 5.375%, 10/15/41 10,000,000 11,305,700 Michigan State Finance Authority Revenue, Hospital, Trinity Health Credit Group, Refunding, Series MI, 5.00%, 12/01/39 27,600,000 29,969,184 f Local Government Loan Program, Refunding, senior lien, Series C-3, AGMC Insured, 5.00%, 7/01/32 10,000,000 10,754,800 f Local Government Loan Program, Refunding, senior lien, Series C-3, AGMC Insured, 5.00%, 7/01/33 3,000,000 3,216,390 f Local Government Loan Program, Refunding, senior lien, Series D-1, AGMC Insured, 5.00%, 7/01/37 5,000,000 5,319,000 f Local Government Loan Program, Refunding, senior lien, Series D-4, 5.00%, 7/01/30 9,000,000 9,331,920 f Local Government Loan Program, Refunding, senior lien, Series D-4, 5.00%, 7/01/34 10,000,000 10,225,300 f Local Government Loan Program, Refunding, senior lien, Series D-4, 5.00%, 7/01/29 11,000,000 11,449,900 franklintempleton.com Semiannual Report | FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Yield Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Michigan (continued) Michigan State Finance Authority Revenue, (continued) f Local Government Loan Program, senior lien, Series C-1, 5.00%, 7/01/44 $ $ f Local Government Loan Program, senior lien, Series C-6, 5.00%, 7/01/33 School District of the City of Detroit, Refunding, 5.50%, 6/01/21 Michigan State Hospital Finance Authority Revenue, Marquette General Hospital Obligated Group, Series A, Pre-Refunded, 5.00%, 5/15/34 MidMichigan Obligated Group, Series A, 6.125%, 6/01/34 Oakwood Obligated Group, Refunding, Series A, 5.00%, 7/15/37 Trinity Health Credit Group, Refunding, Series C, 5.00%, 12/01/34 Michigan Tobacco Settlement Finance Authority Revenue, Tobacco Settlement Asset-Backed, Senior Series A, 6.00%, 6/01/34 6/01/48 Royal Oak Hospital Finance Authority Hospital Revenue, William Beaumont Hospital Obligated Group, Refunding, Series D, 5.00%, 9/01/39 Refunding, Series W, 6.00%, 8/01/39 Series V, Pre-Refunded, 8.25%, 9/01/39 Wayne County Airport Authority Revenue, Detroit Metropolitan Wayne County Airport, Series B, BAM Insured, 5.00%, 12/01/39 Minnesota 0.4% Minneapolis Health Care System Revenue, Fairview Health Services, Series A, 6.625%, 11/15/28 6.75%, 11/15/32 Minnesota Agricultural and Economic Development Board Revenue, Health Care System, Fairview Health Services, Refunding, Series A, 6.375%, 11/15/29 St. Paul Housing and RDA Hospital Facility Revenue, HealthEast Project, 6.00%, 11/15/35 Mississippi 0.7% Lowndes County Solid Waste Disposal and PCR, Weyerhaeuser Co. Project, Refunding, Series B, 6.70%, 4/01/22 Warren County Gulf Opportunity Zone Revenue, International Paper Co. Project, Series A, 5.50%, 9/01/31 6.50%, 9/01/32 5.80%, 5/01/34 Missouri 0.4% Missouri State Joint Municipal Electric Utility Commission Power Project Revenue, Iatan 2 Project, Series A, 6.00%, 1/01/39 St. Louis Airport Revenue, Lambert-St. Louis International Airport, Series A-1, 6.25%, 7/01/29 6.625%, 7/01/34 St. Louis County IDA Senior Living Facilities Revenue, Friendship Village Chesterfield, 5.00%, 9/01/42 102 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Yield Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Nevada 0.5% Clark County ID Special Assessment, Local ID No. 128, The Summerlin Centre, Series A, 5.00%, 2/01/26 $ 1,320,000 $ 1,143,859 Local ID No. 128, The Summerlin Centre, Series A, 5.05%, 2/01/31 1,035,000 849,487 Local ID No. 142, Mountain’s Edge Local Improvement, Refunding, 5.00%, 8/01/21 1,535,000 1,637,292 Local ID No. 151, Summerlin-Mesa, 5.00%, 8/01/20 720,000 691,423 Local ID No. 151, Summerlin-Mesa, 5.00%, 8/01/25 2,345,000 2,102,879 Henderson GO, Refunding, Series A, 4.00%, 6/01/33 5,240,000 5,572,635 6/01/34 4,230,000 4,482,742 Henderson Health Care Facility Revenue, Catholic Healthcare West, Series A, 5.625%, 7/01/24 7,000,000 7,022,470 Henderson Local ID Special Assessment, No. T -4(C), Green Valley Properties, Limited Obligation, Refunding, Series A, 5.90%, 11/01/18 2,965,000 2,971,997 No. T -16, Limited Obligation Improvement, The Falls at Lake Las Vegas, 4.90%, 3/01/16 1,340,000 1,332,965 No. T -16, Limited Obligation Improvement, The Falls at Lake Las Vegas, 5.00%, 3/01/18 950,000 937,755 No. T -16, Limited Obligation Improvement, The Falls at Lake Las Vegas, 5.00%, 3/01/19 945,000 927,886 No. T -16, Limited Obligation Improvement, The Falls at Lake Las Vegas, 5.10%, 3/01/22 1,425,000 1,372,603 No. T -16, Limited Obligation Improvement, The Falls at Lake Las Vegas, 5.125%, 3/01/25 1,515,000 1,406,193 No. T -17, Limited Obligation Improvement, Madeira Canyon, 5.00%, 9/01/15 675,000 687,359 No. T -17, Limited Obligation Improvement, Madeira Canyon, 5.00%, 9/01/16 705,000 724,895 No. T -17, Limited Obligation Improvement, Madeira Canyon, 5.00%, 9/01/25 1,290,000 1,327,823 Overton Power District No. 5 Special Obligation Revenue, 8.00%, 12/01/38 7,500,000 8,693,925 43,886,188 New Hampshire 0.2% a New Hampshire Higher Educational and Health Facilities Authority Revenue, Hillcrest Terrace Issue, 7.50%, 7/01/24 11,350,000 11,353,178 New Hampshire State Business Finance Authority Revenue, Elliot Hospital Obligated Group, Series A, 6.125%, 10/01/39 5,000,000 5,355,450 16,708,628 New Jersey 3.0% Hudson County Improvement Authority Solid Waste Systems Revenue, Refunding, Series A, 5.75%, 1/01/40 5,000,000 5,598,650 New Jersey EDA Revenue, Montclair State University Student Housing Project, Provident Group, Montclair Properties LLC, Series A, 5.875%, 6/01/42 5,000,000 5,479,050 New Jersey EDA Special Facility Revenue, Continental Airlines Inc. Project, 4.875%, 9/15/19 19,840,000 20,368,935 5.125%, 9/15/23 19,800,000 20,905,236 5.25%, 9/15/29 37,900,000 39,945,463 New Jersey Health Care Facilities Financing Authority Revenue, Capital Appreciation, St. Barnabas Health Care System Issue, Refunding, Series B, zero cpn., 7/01/33 57,680,000 22,514,811 Capital Appreciation, St. Barnabas Health Care System Issue, Refunding, Series B, zero cpn., 7/01/34 52,330,000 19,376,229 St. Joseph’s Healthcare System Obligated Group Issue, 6.625%, 7/01/38 27,015,000 29,425,278 New Jersey State Transportation Trust Fund Authority Revenue, Capital Appreciation, Transportation System, Series A, zero cpn., 12/15/35 6,000,000 2,191,200 Capital Appreciation, Transportation System, Series C, zero cpn., 12/15/31 23,650,000 10,723,147 franklintempleton.com Semiannual Report | FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Yield Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) New Jersey (continued) New Jersey State Transportation Trust Fund Authority Revenue, (continued) Transportation System, Series A, 6.00%, 12/15/38 $ $ Transportation System, Series A, Pre-Refunded, 6.00%, 12/15/38 Transportation System, Series B, 5.25%, 6/15/36 New Mexico 1.9% Farmington PCR, Public Service Co. of New Mexico, San Juan Project, Refunding, Series B, 5.90%, 6/01/40 Series C, 5.90%, 6/01/40 Series D, 5.90%, 6/01/40 New Mexico State Hospital Equipment Loan Council First Mortgage Revenue, Haverland Carter Lifestyle Group, 5.00%, 7/01/42 New Mexico State Hospital Equipment Loan Council Hospital Revenue, St. Vincent Hospital, Series A, Radian Insured, Pre-Refunded, 5.25%, 7/01/30 5.00%, 7/01/35 New York 3.5% Long Island Power Authority Electric System Revenue, General, Refunding, Series A, 6.00%, 5/01/33 MAC for City of Troy Revenue, Capital Appreciation, Series C, NATL Insured, zero cpn., 7/15/21 1/15/22 MTA Revenue, Transportation, Refunding, Series D, 5.00%, 11/15/38 Refunding, Series D, 5.25%, 11/15/40 Series A, 5.00%, 11/15/41 Series E, 5.00%, 11/15/33 New York City GO, Refunding, Series H, 6.25%, 8/01/15 Refunding, Series H, 6.125%, 8/01/25 Series F, 7.50%, 2/01/21 Series G, 7.50%, 2/01/22 New York City IDA Civic Facility Revenue, Amboy Properties Corp. Project, Refunding, 6.75%, 6/01/20 New York City IDA Special Facility Revenue, American Airlines Inc., JFK International Airport Project, 7.625%, 8/01/25 American Airlines Inc., JFK International Airport Project, 7.75%, 8/01/31 British Airways PLC Project, 7.625%, 12/01/32 New York Liberty Development Corp. Liberty Revenue, Second Priority, Bank of America Tower at One Bryant Park Project, Class 3, Refunding, 6.375%, 7/15/49 New York Liberty Development Corp. Revenue, Goldman Sachs Headquarters Issue, 5.25%, 10/01/35 New York State Dormitory Authority Revenues, Non-State Supported Debt, Orange Regional Medical Center, 6.125%, 12/01/29 6.25%, 12/01/37 The Port Authority of New York and New Jersey Special Project Revenue, Continental Airlines Inc., Eastern Project, La Guardia, 9.125%, 12/01/15 104 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Yield Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) North Carolina 0.8% Albemarle Hospital Authority Health Care Facilities Revenue, Pre-Refunded, 5.25%, 10/01/27 $ $ Columbus County Industrial Facilities and PCFA Revenue, Environmental Improvement, International Paper Co. Projects, Series A, 6.25%, 11/01/33 International Paper Co. Projects, Recovery Zone Facility Bonds, Series B, 6.25%, 11/01/33 North Carolina Medical Care Commission Health Care Facilities Revenue, Duke University Health System, Series A, 5.00%, 6/01/42 Pennybyrn at Maryfield Project, Series A, 5.75%, 10/01/23 Pennybyrn at Maryfield Project, Series A, 6.00%, 10/01/23 Pennybyrn at Maryfield Project, Series A, 5.65%, 10/01/25 Pennybyrn at Maryfield Project, Series A, 6.125%, 10/01/35 North Carolina Medical Care Commission Retirement Facilities Revenue, The United Methodist Retirement Homes Project, first mortgage, Refunding, Series C, 5.25%, 10/01/24 5.50%, 10/01/32 f North Carolina State Medical Care Commission Retirement Facilities Revenue, First Mortgage Galloway Ridge, Refunding, Series A, 5.25%, 1/01/41 Ohio 1.9% American Municipal Power-Ohio Inc. Revenue, Prairie State Energy Campus Project, Refunding, Series A, 5.00%, 2/15/38 Bowling Green Student Housing Revenue, CFP I LLC, State University Project, 6.00%, 6/01/45 Buckeye Tobacco Settlement Financing Authority Revenue, Asset-Backed, Senior Current Interest Turbo Term Bond, Series A-2, 5.75%, 6/01/34 Butler County Hospital Facilities Revenue, UC Health, 5.50%, 11/01/40 Fairfield County Hospital Revenue, Improvement, Medical Centre Project, Refunding, 5.00%, 6/15/43 Hamilton County Healthcare Revenue, Life Enriching Communities Project, Series A, 6.50%, 1/01/41 6.625%, 1/01/46 Little Miami Local School District GO, School Improvement, Refunding, 6.875%, 12/01/34 Miami County Hospital Facilities Revenue, Upper Valley Medical Center, Refunding and Improvement, 5.25%, 5/15/26 Ohio State Air Quality Development Authority Revenue, Environmental Improvement, Buckeye Power Inc. Project, 6.00%, 12/01/40 Ohio State Turnpike Commission Revenue, junior lien, Series A-3, zero cpn. to 2/14/23, 5.75% thereafter, 2/15/35 Scioto County Hospital Facilities Revenue, Southern Ohio Medical Center, Refunding, 5.75%, 2/15/38 Southeastern Port Authority Hospital Facilities Revenue, Memorial Health System Obligated Group Project, Refunding and Improvement, 6.00%, 12/01/42 Oklahoma 0.1% Oklahoma Development Finance Authority Continuing Care Retirement Revenue, Inverness Village Community, Refunding, 5.75%, 1/01/37 Oregon 0.2% Oregon Health and Science University Revenue, Series A, 5.75%, 7/01/39 Salem Hospital Facility Authority Revenue, Capital Manor Inc., Refunding, 5.00%, 5/15/22 5.75%, 5/15/27 franklintempleton.com Semiannual Report | FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Yield Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Oregon (continued) Salem Hospital Facility Authority Revenue, Capital Manor Inc., Refunding, (continued) 5.625%, 5/15/32 $ 1,000,000 $ 1,058,430 6.00%, 5/15/42 3,100,000 3,310,056 6.00%, 5/15/47 2,000,000 2,128,940 14,488,696 Pennsylvania 1.2% Allegheny County Higher Education Building Authority University Revenue, Carlow University Project, Refunding, 6.75%, 11/01/31 1,215,000 1,373,485 7.00%, 11/01/40 2,000,000 2,259,860 Commonwealth Financing Authority Revenue, Series B, 5.00%, 6/01/42 12,000,000 13,159,680 Delaware County IDAR, Resource Recovery Facility, Refunding, Series A, 6.20%, 7/01/19 11,805,000 11,817,041 Lancaster County Hospital Authority Revenue, Brethren Village Project, Series A, 6.375%, 7/01/30 1,000,000 1,048,870 6.50%, 7/01/40 3,000,000 3,130,560 Northampton County General Purpose Authority Hospital Revenue, St. Luke’s Hospital Project, Series A, 5.50%, 8/15/40 15,000,000 15,802,500 Pennsylvania State Turnpike Commission Turnpike Revenue, Capital Appreciation, Series C, AGMC Insured, zero cpn. to 6/01/16, 6.25% thereafter, 6/01/33 5,000,000 5,780,100 Motor License Fund Enhanced Turnpike, Subordinate Special, Series B-2, zero cpn. to 11/30/28, 5.75% thereafter, 12/01/37 20,000,000 11,244,600 Motor License Fund Enhanced Turnpike, Subordinate Special, Series B-2, zero cpn. to 12/01/28, 5.875% thereafter, 12/01/40 25,075,000 13,864,469 sub. bond, Series B, 5.75%, 6/01/39 20,000,000 22,488,400 101,969,565 Rhode Island 0.2% Rhode Island State Health and Educational Building Corp. Revenue, Hospital Financing, Care New England Issue, Refunding, Series A, 6.00%, 9/01/33 7,320,000 7,833,937 Lifespan Obligated Group Issue, Refunding, NATL Insured, 5.75%, 5/15/23 405,000 405,539 Lifespan Obligated Group Issue, Series A, 7.00%, 5/15/39 8,200,000 9,120,860 Tobacco Settlement FICO Revenue, Asset-Backed, Series B, zero cpn., 6/01/52 90,000,000 1,704,600 19,064,936 South Carolina 1.0% SCAGO Educational Facilities Corp. for Calhoun School District Revenue, School District of Calhoun County Project, Radian Insured, 5.00%, 12/01/26 7,540,000 7,769,895 SCAGO Educational Facilities Corp. for Williamsburg School District Revenue, School District of Williamsburg County Project, Refunding, Radian Insured, 5.00%, 12/01/31 2,000,000 2,044,500 South Carolina Jobs EDA Student Housing Revenue, Coastal Housing Foundation LLC Project, Series A, 6.50%, 4/01/42 10,000,000 11,469,000 South Carolina State Public Service Authority Revenue, Series B, Refunding, 5.125%, 12/01/43 52,890,000 59,490,143 80,773,538 Tennessee 1.0% Johnson City Health and Educational Facilities Board Hospital Revenue, Mountain States Health Alliance, Capital Appreciation, first mortgage, Refunding, Series A, NATL Insured, zero cpn., 7/01/27 19,365,000 10,712,718 7/01/28 19,400,000 10,178,792 7/01/29 19,365,000 9,585,675 7/01/30 19,370,000 8,948,359 106 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Yield Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Tennessee (continued) Knox County Health Educational and Housing Facility Board Hospital Revenue, Covenant Health, Refunding and Improvement, Series A, zero cpn., 1/01/37 $ $ 1/01/39 Knox County Health Educational and Housing Facility Board Revenue, University Health System Inc., Refunding, 5.25%, 4/01/36 Memphis-Shelby County Airport Authority Airport Revenue, Refunding, Series B, 5.75%, 7/01/23 7/01/24 Texas 7.6% Austin Convention Enterprises Inc. Convention Center Hotel Revenue, first tier, Refunding, Series B, 5.75%, 1/01/34 Brazos County Health Facilities Development Corp. Franciscan Services Corp. Revenue, Obligated Group, St. Joseph Regional Health Center, 5.50%, 1/01/38 Capital Area Cultural Education Facilities Finance Corp. Revenue, The Roman Catholic Diocese of Austin, Series B, 6.125%, 4/01/45 Central Texas Regional Mobility Authority Revenue, Capital Appreciation, Refunding, zero cpn., 1/01/35 Capital Appreciation, Refunding, zero cpn., 1/01/37 Capital Appreciation, Refunding, zero cpn., 1/01/38 Capital Appreciation, Refunding, zero cpn., 1/01/39 senior lien, Refunding, 5.75%, 1/01/25 senior lien, Refunding, 5.75%, 1/01/31 senior lien, Refunding, 6.00%, 1/01/41 senior lien, Refunding, 6.25%, 1/01/46 Dallas/Fort Worth International Airport Revenue, Joint Improvement, Series A, 5.00%, 11/01/42 Series A, 5.00%, 11/01/45 Series B, 5.00%, 11/01/44 El Paso Downtown Development Corp. Special Revenue, Downtown Ballpark Venue Project, Series A, 7.25%, 8/15/38 Fort Bend Grand Parkway Toll Road Authority Ltd. Contract Tax and Toll Road Revenue, sub. lien, 4.00%, 3/01/46 Grand Parkway Transportation Corp. System Toll Revenue, First Tier Toll, Series A, 5.125%, 10/01/43 Series B, zero cpn. to 9/30/23, 5.80% thereafter, 10/01/45 Harris County Cultural Education Facilities Finance Corp. Revenue, first mortgage, Brazos Presbyterian Homes Inc. Project, Series B, 7.00%, 1/01/43 1/01/48 Harris County Health Facilities Development Corp. Hospital Revenue, Memorial Hermann Healthcare System, Series B, Pre-Refunded, 7.25%, 12/01/35 Houston Airport System Revenue, United Airlines Inc. Terminal E Project, Refunding, 4.75%, 7/01/24 Lufkin Health Facilities Development Corp. Revenue, Memorial Health System of East Texas, Refunding and Improvement, 6.25%, 2/15/37 Matagorda County Navigation District No. 1 PCR, Central Power and Light Co. Project, Refunding, Series A, 6.30%, 11/01/29 franklintempleton.com Semiannual Report | FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Yield Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Texas (continued) f Mesquite Health Facilities Development Corp., Christian Care Centers Inc. Project, Refunding, 5.00%, 2/15/36 $ 1,000,000 $ 1,003,710 5.125%, 2/15/42 1,750,000 1,756,458 New Hope Cultural Education Facilities Finance Corp. First Mortgage Revenue, Morningside Ministries Project, 6.50%, 1/01/43 4,350,000 4,667,028 New Hope Cultural Education Facilities Finance Corp. Student Housing Revenue, CHF -Stephenville LLC, Tarleton State University Project, Series A, 6.00%, 4/01/45 3,000,000 3,357,870 North Texas Tollway Authority Revenue, Special Projects System, Capital Appreciation, first tier, Refunding, Series I, zero cpn. to 1/01/15, 6.50% thereafter, 1/01/43 25,000,000 30,368,000 Special Projects System, Capital Appreciation, Series B, zero cpn., 9/01/37 7,500,000 2,341,200 Special Projects System, Capital Appreciation, Series C, zero cpn. to 9/01/21, 6.75% thereafter, 9/01/45 25,000,000 23,483,750 Special Projects System, Capital Appreciation, Series C, zero cpn. to 9/01/23, 7.00% thereafter, 9/01/43 10,000,000 8,228,900 System, first tier, Refunding, Series A, 5.625%, 1/01/33 1,000,000 1,113,290 System, first tier, Refunding, Series A, 6.25%, 1/01/39 12,500,000 14,532,375 System, first tier, Refunding, Series A, 5.75%, 1/01/48 30,000,000 33,314,100 System, first tier, Refunding, Series B, 5.00%, 1/01/38 10,000,000 10,808,600 System, first tier, Refunding, Series B, 5.75%, 1/01/40 11,680,000 13,010,002 System, first tier, Refunding, Series K, Sub Series K-2, 6.00%, 1/01/38 15,000,000 17,165,400 System, second tier, Refunding, Series F, 5.75%, 1/01/38 20,000,000 22,216,200 Red River Health Facilities Development Corp. First Mortgage Revenue, Eden Home Project, 7.25%, 12/15/42 11,000,000 11,029,040 Wichita Falls Retirement Foundation Project, Refunding, 5.50%, 1/01/32 1,500,000 1,536,180 Wichita Falls Retirement Foundation Project, Refunding, 5.125%, 1/01/41 2,000,000 1,920,320 San Antonio Public Facilities Corp. Lease Revenue, Refunding and Improvement, Convention Center Refinancing and Expansion Project, 4.00%, 9/15/33 7,910,000 8,151,176 9/15/35 4,365,000 4,436,979 9/15/42 41,000,000 41,223,450 Tarrant County Cultural Education Facilities Finance Corp. Revenue, Texas Health Resources System, Refunding, 5.00%, 11/15/40 15,225,000 16,637,423 Texas State Municipal Gas Acquisition and Supply Corp. III Gas Supply Revenue, 5.00%, 12/15/30 25,000,000 27,205,500 12/15/31 24,500,000 26,516,350 12/15/32 10,000,000 10,771,500 Texas State Transportation Commission Turnpike System Revenue, first tier, Refunding, Series A, 5.00%, 8/15/41 5,000,000 5,404,600 Texas State Turnpike Authority Central Turnpike System Revenue, Capital Appreciation, AMBAC Insured, zero cpn., 8/15/32 51,000,000 17,452,710 Tyler Health Facilities Development Corp. Hospital Revenue, East Texas Medical Center Regional Healthcare System Project, Refunding and Improvement, Series A, 5.375%, 11/01/37 8,000,000 8,116,400 Mother Frances Hospital Regional Health Care Center Project, Series B, 5.00%, 7/01/37 2,500,000 2,564,675 Wood County Central Hospital District Hospital Revenue, East Texas Medical Center Quitman Project, 6.00%, 11/01/41 9,350,000 10,301,736 634,269,542 108 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Yield Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Virginia 0.9% Norfolk EDA Health Care Facilities Revenue, Sentara Healthcare, Refunding, Series B, 5.00%, 11/01/43 $ 17,575,000 $ 19,629,342 Peninsula Ports Authority Coal Terminal Revenue, Dominion Terminal Associates Project, Refunding, 6.00%, 4/01/33 9,500,000 9,516,815 Tobacco Settlement FICO Revenue, Asset -Backed, Pre-Refunded, 5.50%, 6/01/26 1,060,000 1,101,446 Capital Appreciation, Second Subordinate, Refunding, Series D, zero cpn., 6/01/47 50,000,000 1,402,000 Virginia Small Business Financing Authority Revenue, Elizabeth River Crossings OPCO LLC Project, senior lien, 6.00%, 1/01/37 8,000,000 8,900,640 5.50%, 1/01/42 35,790,000 38,248,057 78,798,300 Washington 2.4% FYI Properties Lease Revenue, Washington State District Project, 5.50%, 6/01/34 11,935,000 13,606,377 6/01/39 16,250,000 18,470,888 Greater Wenatchee Regional Events Center Public Facilities District Revenue, Refunding, Series A, 5.50%, 9/01/42 3,150,000 3,286,427 Ocean Shores Local ID No. 1 Tax Allocation, 7.25%, 2/01/31 13,515,000 16,873,748 Skagit County Public Hospital District No. 1 Revenue, Skagit Valley Hospital, 5.75%, 12/01/32 2,000,000 2,188,020 12/01/35 5,355,000 5,790,951 a Washington State Economic Development Finance Authority Environmental Facilities Revenue, Coalview Centralia LLC Project, 9.50%, 8/01/25 14,000,000 14,622,020 Washington State GO, Motor Vehicle Fuel Tax, Series B-1, 4.00%, 8/01/42 19,530,000 20,117,267 Various Purpose, Series A, 4.00%, 8/01/36 19,290,000 20,113,490 Washington State Health Care Facilities Authority Revenue, Central Washington Health Services Assn., 7.00%, 7/01/39 8,500,000 9,744,655 Fred Hutchinson Cancer Research Center, Refunding, Series A, 6.00%, 1/01/33 7,500,000 8,360,625 Kadlec Medical Center, Refunding, Series A, Assured Guaranty, 5.00%, 12/01/30 4,000,000 4,153,480 Providence Health and Services, Refunding, Series A, 5.00%, 10/01/42 19,725,000 21,790,010 Providence Health and Services, Series A, FGIC Insured, Pre-Refunded, 5.00%, 10/01/36 305,000 334,429 Virginia Mason Medical Center, Series B, ACA Insured, 6.00%, 8/15/37 30,000,000 31,806,000 Washington State Higher Education Facilities Authority Revenue, Whitworth University Project, Refunding, 5.625%, 10/01/40 5,235,000 5,602,235 196,860,622 West Virginia 0.6% County Commission of Harrison County Solid Waste Disposal Revenue, Allegheny Energy Supply Co. LLC Harrison Station Project, Refunding, Series D, 5.50%, 10/15/37 14,745,000 15,099,322 Kanawha County Commission Student Housing Revenue, West Virginia University Foundation Project, 6.75%, 7/01/45 6,650,000 7,302,365 Pleasants County PCR, County Commission, Series F, 5.25%, 10/15/37 24,250,000 24,906,448 47,308,135 franklintempleton.com Semiannual Report | FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Yield Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Wisconsin 0.6% Wisconsin State General Fund Annual Appropriation Revenue, Series A, 6.00%, 5/01/33 $ 15,000,000 $ 18,108,450 Wisconsin State Health and Educational Facilities Authority Revenue, Beaver Dam Community Hospitals Inc., Refunding, Series A, 5.25%, 8/15/34 5,000,000 5,180,350 Fort Healthcare Inc. Project, 5.75%, 5/01/24 5,000,000 5,008,700 Thedacare Inc., AMBAC Insured, 5.00%, 12/15/30 9,530,000 9,779,400 Thedacare Inc., Series A, 5.50%, 12/15/38 5,000,000 5,478,050 Wisconsin State Public Finance Authority Revenue, Adams-Columbia Electric Cooperative, Series A, NATL Insured, 5.50%, 12/01/40 6,755,000 7,367,746 50,922,696 Wyoming 0.3% Campbell County Solid Waste Facilities Revenue, Basin Electric Power Cooperative, Dry Fork Station Facilities, Series A, 5.75%, 7/15/39 5,500,000 6,145,260 West Park Hospital District Revenue, West Park Hospital Project, Series A, 7.00%, 6/01/40 5,500,000 6,494,620 Wyoming CDA Student Housing Revenue, CHF-Wyoming LLC, University of Wyoming Project, 6.25%, 7/01/31 600,000 672,288 6.50%, 7/01/43 1,600,000 1,780,176 Wyoming Municipal Power Agency Power Supply System Revenue, Series A, 5.50%, 1/01/28 1,350,000 1,516,050 5.50%, 1/01/33 2,360,000 2,636,474 5.50%, 1/01/38 2,810,000 3,099,964 5.375%, 1/01/42 2,750,000 3,017,245 25,362,077 U.S. Territories 7.1% Guam 1.3% Guam Government Department of Education COP, John F. Kennedy High School Project, Series A, 6.625%, 12/01/30 5,065,000 5,644,588 6.875%, 12/01/40 4,000,000 4,458,680 Guam Government GO, Refunding, Series A, 5.125%, 11/15/27 7,270,000 7,321,617 Refunding, Series A, 5.25%, 11/15/37 37,000,000 37,159,100 Series A, 6.00%, 11/15/19 8,000,000 8,782,880 Series A, 6.75%, 11/15/29 10,000,000 11,263,200 Series A, 7.00%, 11/15/39 15,000,000 17,046,450 Guam Government Waterworks Authority Water and Wastewater System Revenue, 5.625%, 7/01/40 4,000,000 4,358,400 Pre -Refunded, 6.00%, 7/01/25 4,000,000 4,193,200 Pre -Refunded, 5.875%, 7/01/35 8,000,000 8,378,160 108,606,275 Northern Mariana Islands 0.1% Northern Mariana Islands Commonwealth Ports Authority Seaport Revenue, Senior Series A, 6.60%, 3/15/28 6,240,000 6,260,779 Puerto Rico 5.1% Children’s Trust Fund Tobacco Settlement Revenue, Asset-Backed, Refunding, 5.50%, 5/15/39 11,500,000 10,542,050 5.625%, 5/15/43 4,000,000 3,575,480 110 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Yield Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) U.S. Territories (continued) Puerto Rico (continued) Puerto Rico Commonwealth GO, Public Improvement, Refunding, Series A, 5.50%, 7/01/26 $ 4,450,000 $ 3,571,704 5.75%, 7/01/28 7,125,000 5,587,140 5.50%, 7/01/39 24,830,000 18,933,868 5.75%, 7/01/41 15,000,000 11,440,050 c Puerto Rico Electric Power Authority Power Revenue, Refunding, Series A, 5.00%, 7/01/42 26,990,000 14,720,616 Series A, 7.25%, 7/01/30 25,000,000 13,815,500 Series A, 6.75%, 7/01/36 29,750,000 16,264,622 Series A, 7.00%, 7/01/43 5,000,000 2,722,000 Series WW, 5.50%, 7/01/38 16,355,000 8,921,489 Series XX, 5.75%, 7/01/36 8,620,000 4,709,278 Series XX, 5.25%, 7/01/40 59,030,000 32,177,843 Puerto Rico Industrial Tourist Educational Medical and Environmental Control Facilities Financing Authority Revenue, Cogeneration Facility, AES Puerto Rico Project, 6.625%, 6/01/26 11,865,000 10,803,557 Puerto Rico PBA Guaranteed Revenue, Government Facilities, Series S, 6.00%, 7/01/41 15,000,000 11,518,350 Puerto Rico Public Finance Corp. Revenue, Commonwealth Appropriation, Refunding, Series B, 5.50%, 8/01/31 93,125,000 49,356,250 Puerto Rico Sales Tax FICO Sales Tax Revenue, Capital Appreciation, first subordinate, Series A, zero cpn., 8/01/33 12,150,000 2,463,534 Capital Appreciation, first subordinate, Series A, zero cpn., 8/01/34 4,000,000 727,120 Capital Appreciation, first subordinate, Series A, zero cpn., 8/01/36 17,800,000 2,714,856 Capital Appreciation, first subordinate, Series A, zero cpn. to 8/01/16, 6.75% thereafter, 8/01/32 60,970,000 48,107,769 Capital Appreciation, first subordinate, Series A, zero cpn. to 8/01/19, 6.25% thereafter, 8/01/33 36,500,000 21,301,035 Capital Appreciation, Sub Series A, zero cpn., 8/01/34 59,465,000 10,809,548 first subordinate, Refunding, Series A, Sub Series A-1, 5.00%, 8/01/43 10,000,000 7,513,400 first subordinate, Series A, 5.50%, 8/01/42 61,560,000 49,224,607 first subordinate, Series A, 6.00%, 8/01/42 32,365,000 27,310,882 first subordinate, Series A, 6.50%, 8/01/44 14,750,000 12,967,905 first subordinate, Series C, 5.50%, 8/01/40 25,000,000 19,699,250 421,499,703 U.S. Virgin Islands 0.6% Virgin Islands PFAR, senior lien, Capital Projects, Series A-1, 5.00%, 10/01/24 555,000 612,104 senior lien, Refunding, Series B, 5.00%, 10/01/25 1,500,000 1,644,660 sub. lien, Refunding, Series C, 5.00%, 10/01/19 9,145,000 10,486,389 sub. lien, Refunding, Series C, 5.00%, 10/01/22 10,000,000 11,088,800 Virgin Islands Matching Fund Loan Note, Diageo Project, Series A, 6.625%, 10/01/29 18,380,000 21,204,455 Virgin Islands Matching Fund Loan Note, Working Capital, sub. lien, Refunding, Series B, 5.25%, 10/01/29 5,750,000 6,349,207 51,385,615 Total U.S. Territories 587,752,372 Total Municipal Bonds before Short Term Investments (Cost $7,070,854,753) 7,735,777,953 franklintempleton.com Semiannual Report | FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Yield Tax-Free Income Fund (continued) Principal Amount Value Short Term Investments 1.9% Municipal Bonds 1.9% Connecticut 0.2% g Connecticut State Health and Educational Facilities Authority Revenue, Yale University Issue, Series V-1, Daily VRDN and Put, 0.03%, 7/01/36 $ 18,140,000 $ 18,140,000 Florida 0.6% g Gainesville City Utilities System Revenue, Refunding, Series B, Daily VRDN and Put, 0.03%, 10/01/42 50,270,000 50,270,000 Georgia 0.5% g Burke County Development Authority PCR, Georgia Power Co. Plant Vogtle Project, Refunding, First Series, Daily VRDN and Put, 0.05%, 7/01/49 41,720,000 41,720,000 Maryland 0.3% g Montgomery County GO, Consolidated Public Improvement, BAN, Refunding, Series A, Daily VRDN and Put, 0.04%, 6/01/26 23,785,000 23,785,000 North Carolina 0.3% g The Charlotte-Mecklenburg Hospital Authority Health Care Revenue, Carolinas HealthCare System, Series H, Daily VRDN and Put, 0.02%, 1/15/45 29,485,000 29,485,000 Total Short Term Investments (Cost $163,400,000) 163,400,000 Total Investments (Cost $7,234,254,753) 95.0% 7,899,177,953 Other Assets, less Liabilities 5.0% 411,697,532 Net Assets 100.0% $ 8,310,875,485 See Abbreviations on page 162. a Security has been deemed illiquid because it may not be able to be sold within seven days. At August 31, 2014, the aggregate value of these securities was $44,006,429, representing 0.53% of net assets. b See Note 6 regarding defaulted securities. c At August 31, 2014, pursuant to the Fund’s policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time. d The bond pays interest and/or principal based upon the issuer’s ability to pay, which may be less than the stated interest rate or principal paydown. e The Internal Revenue Service is examining the bond and has proposed that the income generated by the bond is taxable. The issuer of the bond is seeking relief under IRS procedures. Until the matter is finalized, the Fund will continue to recognize interest income earned on the bond as tax-exempt. The Trust’s management believes that the final outcome of this matter will not have a material adverse impact to the Fund and/or its shareholders. f Security purchased on a when-issued basis. See Note 1(b). g Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. 112 | Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN TAX-FREE TRUST Financial Highlights Franklin Insured Tax-Free Income Fund Six Months Ended August 31, 2014 Year Ended February 28, (unaudited) a Class A Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ Income from investment operations b : Net investment income c Net realized and unrealized gains (losses) ) ) Total from investment operations ) Less distributions from net investment income ) Net asset value, end of period $ Total return d % )% Ratios to average net assets e Expenses % Net investment income % Supplemental data Net assets, end of period (000s) $ Portfolio turnover rate  % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | FRANKLIN TAX-FREE TRUST FINANCIAL HIGHLIGHTS Franklin Insured Tax-Free Income Fund (continued) Six Months Ended August 31, 2014 Year Ended February 28, (unaudited) a Class C Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ Income from investment operations b : Net investment income c Net realized and unrealized gains (losses) ) ) Total from investment operations ) ) Less distributions from net investment income ) Net asset value, end of period $ Total return d % )% % % )% % Ratios to average net assets e Expenses % Net investment income % Supplemental data Net assets, end of period (000s) $ Portfolio turnover rate  % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. 114 | Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN TAX-FREE TRUST FINANCIAL HIGHLIGHTS Franklin Insured Tax-Free Income Fund (continued) Six Months Ended August 31, 2014 Year Ended February 28, (unaudited) a Advisor Class Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 12.01 $ 12.62 $ 12.36 $ 11.39 $ 11.88 $ 11.20 Income from investment operations b : Net investment income c 0.25 0.48 0.46 0.51 0.52 0.53 Net realized and unrealized gains (losses) 0.36 (0.62 ) 0.25 0.99 (0.49 ) 0.69 Total from investment operations 0.61 (0.14 ) 0.71 1.50 0.03 1.22 Less distributions from net investment income (0.25 ) (0.47 ) (0.45 ) (0.53 ) (0.52 ) (0.54 ) Net asset value, end of period $ 12.37 $ 12.01 $ 12.62 $ 12.36 $ 11.39 $ 11.88 Total return d 5.16 % (1.01 )% 5.80 % 13.42 % 0.23 % 11.04 % Ratios to average net assets e Expenses 0.52 % 0.51 % 0.52 % 0.52 % 0.53 % 0.53 % Net investment income 4.13 % 4.03 % 3.67 % 4.35 % 4.40 % 4.56 % Supplemental data Net assets, end of period (000’s) $ 51,795 $ 46,589 $ 72,179 $ 62,000 $ 21,855 $ 9,408 Portfolio turnover rate — % 1.61 % 11.01 % 7.08 % 17.09 % 5.21 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | FRANKLIN TAX-FREE TRUST Statement of Investments, August 31, 2014 (unaudited) Franklin Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds 98.2% Alabama 4.6% Birmingham Airport Authority Airport Revenue, AGMC Insured, 5.50%, 7/01/40 $ $ Birmingham Waterworks Board Water Revenue, Series A, Assured Guaranty, 5.25%, 1/01/39 Chatom IDB Gulf Opportunity Zone Revenue, PowerSouth Energy Cooperative, Refunding, Series A, Assured Guaranty, 5.00%, 8/01/30 8/01/37 Houston County Health Care Authority Revenue, Series A, AMBAC Insured, 5.125%, 10/01/24 10/01/25 Leeds Public Educational Building Authority Educational Facilities Revenue, Assured Guaranty, 5.125%, 4/01/38 Limestone County Water and Sewer Authority Water Revenue, AMBAC Insured, 5.00%, 12/01/35 Orange Beach Water Sewer and Fire Protection Authority Revenue, NATL Insured, Pre-Refunded, 5.00%, 5/15/35 Pell City GO, wts., Refunding, XLCA Insured, 5.00%, 2/01/24 XLCA Insured, 5.00%, 2/01/34 XLCA Insured, Pre-Refunded, 5.00%, 2/01/24 Phenix City Water and Sewer Revenue, wts., Series A, AGMC Insured, 5.00%, 8/15/40 Tuscaloosa Public Educational Building Authority Student Housing Revenue, Ridgecrest Student Housing LLC, University of Alabama Ridgecrest Residential Project, Assured Guaranty, 6.75%, 7/01/38 University of Alabama at Birmingham Hospital Revenue, Refunding, Series A, AMBAC Insured, 5.00%, 9/01/41 Alaska 0.5% Alaska Energy Authority Power Revenue, Bradley Lake Project, Refunding, NATL Insured, 6.25%, 7/01/21 Matanuska-Susitna Borough Lease Revenue, Goose Creek Correctional Center Project, Assured Guaranty, 6.00%, 9/01/32 Arizona 2.9% Arizona State COP, Department of Administration, Series A, AGMC Insured, 5.25%, 10/01/26 Series A, AGMC Insured, 5.25%, 10/01/28 Series A, AGMC Insured, 5.00%, 10/01/29 Series B, AGMC Insured, 5.00%, 10/01/27 Downtown Phoenix Hotel Corp. Revenue, Subordinate, Series B, NATL RE, FGIC Insured, 5.00%, 7/01/36 Maricopa County IDA Hospital System Revenue, Samaritan Health Services, Series A, NATL Insured, ETM, 7.00%, 12/01/16 Pima County Sewer System Revenue, Obligations, Assured Guaranty, 5.00%, 7/01/25 Tucson Water System Revenue, Series B, AGMC Insured, 5.00%, 7/01/32 116 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Insured Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Arkansas 0.4% Benton Regional Public Water Authority Water Revenue, Refunding and Improvement, XLCA Insured, 5.00%, 10/01/35 $ $ Board of Trustees of the University of Arkansas Revenue, Various Facility, Fayetteville Campus, AMBAC Insured, 5.00%, 11/01/36 California 10.2% California State GO, Refunding, AMBAC Insured, 5.00%, 2/01/33 Refunding, NATL Insured, 5.00%, 10/01/32 Various Purpose, AGMC Insured, 6.00%, 4/01/38 Various Purpose, Refunding, NATL Insured, 4.75%, 3/01/35 California State Public Works Board Lease Revenue, Various Capital Projects, Series A, AGMC Insured, 5.00%, 4/01/28 Series A, AGMC Insured, 5.00%, 4/01/29 Series G, Sub Series G-1, Assured Guaranty, 5.25%, 10/01/24 California State University Revenue, Systemwide, Series A, AGMC Insured, 5.00%, 11/01/39 Colton Joint USD, GO, San Bernardino and Riverside Counties, Election of 2008, Series A, Assured Guaranty, 5.375%, 8/01/34 East Side UHSD Santa Clara County GO, Election of 2008, Series B, Assured Guaranty, 5.25%, 8/01/35 Los Angeles USD, GO, Election of 2004, Series H, AGMC Insured, 5.00%, 7/01/32 Montebello USD, GO, Election of 2004, Series A-1, Assured Guaranty, 5.25%, 8/01/34 Richmond Joint Powers Financing Authority Lease Revenue, Civic Center Project, Refunding, Assured Guaranty, 5.75%, 8/01/29 San Joaquin Hills Transportation Corridor Agency Toll Road Revenue, Refunding, Series A, NATL Insured, 5.25%, 1/15/30 San Jose RDA Tax Allocation, Merged Area, Refunding, Series D, Assured Guaranty, 5.00%, 8/01/22 Val Verde USD, COP, School Construction Project, Refunding, Series B, NATL RE, FGIC Insured, 5.00%, 1/01/35 Series B, FGIC Insured, Pre-Refunded, 5.00%, 1/01/35 Colorado 3.1% Colorado State Board of Governors University Enterprise System Revenue, Series A, NATL RE, FGIC Insured, 5.00%, 3/01/37 Pre-Refunded, 5.00%, 3/01/37 Colorado State Health Facilities Authority Revenue, Catholic Health Initiatives, Series C-7, AGMC Insured, 5.00%, 9/01/36 Health Facility Authority, Hospital, Refunding, Series B, AGMC Insured, 5.25%, 3/01/36 Denver City and County Airport System Revenue, Series C, NATL Insured, ETM, 6.125%, 11/15/25 Pre-Refunded, 6.125%, 11/15/25 Denver Convention Center Hotel Authority Revenue, senior bond, Refunding, XLCA Insured, 5.00%, 12/01/35 franklintempleton.com Semiannual Report | FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Insured Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Connecticut 0.3% Connecticut State Health and Educational Facilities Authority Revenue, Child Care Facilities Program, Series G, Assured Guaranty, 6.00%, 7/01/38 $ 5,000,000 $ 5,460,450 District of Columbia 0.9% District of Columbia Hospital Revenue, Children’s Hospital Obligated Group Issue, Sub Series 1, AGMC Insured, 5.45%, 7/15/35 18,770,000 20,408,809 Florida 6.3% Brevard County Local Option Fuel Tax Revenue, NATL RE, FGIC Insured, 5.00%, 8/01/32 12,440,000 12,986,365 8/01/37 13,000,000 13,439,790 Broward County HFAR, 5.65%, 11/01/22 405,000 405,417 5.70%, 11/01/29 225,000 225,176 Broward County School Board COP, Master Lease Purchase Agreement, Series A, AGMC Insured, 5.00%, 7/01/30 2,000,000 2,058,980 Cape Coral Water and Sewer Revenue, AMBAC Insured, 5.00%, 10/01/36 2,000,000 2,081,480 Celebration CDD Special Assessment, Series B, NATL Insured, 5.50%, 5/01/19 90,000 90,304 Dade County HFA, MFMR, Siesta Pointe Apartments, Series A, AGMC Insured, 5.75%, 9/01/29 1,890,000 1,891,531 Deltona Utility System Revenue, Refunding, AGMC Insured, 5.125%, 10/01/39 5,000,000 5,585,700 Florida Gulf Coast University FICO Capital Improvement Revenue, Housing Project, Series A, NATL Insured, 5.00%, 2/01/37 10,000,000 10,296,600 Florida HFAR, Spinnaker Cove Apartments, Series G, AMBAC Insured, 6.50%, 7/01/36 1,600,000 1,601,184 Florida State Correctional Privatization Commission COP, Series B, AMBAC Insured, 5.00%, 8/01/25 2,000,000 2,006,740 Hernando County School Board COP, NATL Insured, 5.00%, 7/01/30 1,150,000 1,174,035 Hillsborough County School Board COP, Master Lease Program, Refunding, Series A, NATL Insured, 5.00%, 7/01/26 1,670,000 1,720,083 Indian Trail Water Control District Improvement Revenue, NATL Insured, 5.75%, 8/01/16 355,000 356,335 Lake County School Board COP, Series A, AMBAC Insured, Pre-Refunded, 5.00%, 6/01/30 2,080,000 2,154,422 Lee County Airport Revenue, Refunding, AGMC Insured, 5.00%, 10/01/33 3,530,000 3,680,590 Lee Memorial Health System Hospital Revenue, Series A, AMBAC Insured, 5.00%, 4/01/32 1,460,000 1,530,693 4/01/37 11,000,000 11,260,920 Leon County COP, AMBAC Insured, 5.00%, 7/01/25 8,935,000 9,576,265 Maitland CDA Revenue, AMBAC Insured, 5.00%, 7/01/34 2,595,000 2,665,013 Martin County Health Facilities Authority Hospital Revenue, Martin Memorial Medical Center, AGMC Insured, 5.50%, 11/15/42 3,800,000 4,116,122 Miami Beach Water and Sewer Revenue, AMBAC Insured, 5.00%, 9/01/30 3,000,000 3,008,040 Miami-Dade County Aviation Revenue, Miami International Airport, Hub of the Americas, Refunding, Series A, CIFG Insured, 5.00%, 10/01/38 1,625,000 1,683,272 Series B, NATL RE, FGIC Insured, 5.00%, 10/01/30 3,500,000 3,509,590 Miami -Dade County GO, Building Better Communities Program, NATL RE, FGIC Insured, 5.00%, 7/01/33 2,000,000 2,071,960 Miami-Dade County Public Facilities Revenue, Jackson Health System, Series A, NATL Insured, 5.00%, 6/01/31 1,650,000 1,679,931 Miami-Dade County School Board COP, Master Lease Purchase Agreement, Series A, NATL RE, FGIC Insured, 5.00%, 5/01/25 5,000,000 5,469,400 Orange County Health Facilities Authority Hospital Revenue, Orlando Regional Healthcare System, Refunding, Series B, AGMC Insured, 5.00%, 12/01/32 7,000,000 7,657,860 118 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Insured Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Florida (continued) Pembroke Pines Public Improvement Revenue, Series A, AMBAC Insured, 5.00%, 10/01/29 $ $ Series B, AMBAC Insured, 5.00%, 10/01/34 Pinellas County Sewer Revenue, AGMC Insured, 5.00%, 10/01/32 Polk County Public Facilities Revenue, NATL Insured, Pre-Refunded, 5.00%, 12/01/33 Polk County Utility System Revenue, Series A, NATL RE, FGIC Insured, Pre-Refunded, 5.00%, 10/01/30 Port Orange GO, NATL Insured, 5.00%, 4/01/33 Port St. Lucie Utility System Revenue, NATL Insured, 5.00%, 9/01/34 Sumter County School District Revenue, Multi-District Loan Program, AGMC Insured, ETM, 7.15%, 11/01/15 Sunrise Utilities System Revenue, AMBAC Insured, Pre-Refunded, 5.20%, 10/01/22 Refunding, AMBAC Insured, 5.20%, 10/01/22 University of Central Florida Athletics Assn. Inc. COP, Series A, NATL RE, FGIC Insured, 5.00%, 10/01/27 10/01/30 Georgia 5.0% Albany Dougherty Payroll Development Authority Revenue, Darton College Project, Assured Guaranty, 5.75%, 6/15/41 Atlanta Airport General Revenue, Series A, AGMC Insured, 5.00%, 1/01/40 Atlanta Water and Wastewater Revenue, AGMC Insured, 5.00%, 11/01/37 Refunding, Series B, AGMC Insured, 5.375%, 11/01/39 Brunswick Water and Sewer Revenue, Improvement, NATL Insured, ETM, 6.10%, 10/01/14 Bulloch County Development Authority Student Housing Revenue, Georgia Southern University Housing Foundation Four, Assured Guaranty, 5.25%, 7/01/33 Cherokee County Water and Sewerage Authority Revenue, NATL Insured, 6.90%, 8/01/18 Dahlonega Water and Wastewater Revenue, Series A, Assured Guaranty, 5.50%, 9/01/37 Georgia State Higher Education Facilities Authority Revenue, USG Real Estate Foundation III LLC Project, Series A, Assured Guaranty, 5.00%, 6/15/38 Medical Center Hospital Authority Revenue, Anticipation Certificates, Columbus Regional Healthcare System Inc. Project, Refunding, AGMC Insured, 5.00%, 8/01/41 Savannah EDA Revenue, SSU Community Development I LLC Project, Series I, Assured Guaranty, 5.75%, 6/15/41 Illinois 8.1% Chicago Board of Education GO, Refunding, Series C, Assured Guaranty, 5.25%, 12/01/26 Chicago GO, Refunding, Series A, AGMC Insured, 5.00%, 1/01/28 1/01/29 1/01/30 Chicago OHare International Airport Revenue, General, third lien, Series C, AGMC Insured, 5.25%, 1/01/35 Refunding, Series A, AGMC Insured, 5.00%, 1/01/28 Illinois State Finance Authority Revenue, Edward Hospital, Series A, AMBAC Insured, 5.50%, 2/01/40 Southern Illinois HealthCare, AGMC Insured, 5.375%, 3/01/35 franklintempleton.com Semiannual Report | FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Insured Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Illinois (continued) Illinois State GO, AGMC Insured, 5.00%, 3/01/26 $ 4,000,000 $ 4,378,600 AGMC Insured, 5.00%, 3/01/27 11,500,000 12,470,370 Refunding, AGMC Insured, 5.00%, 1/01/23 10,000,000 10,925,600 Regional Transportation Authority Revenue, Series A, AMBAC Insured, 7.20%, 11/01/20 265,000 312,880 Saline Valley Conservancy District Waterworks Revenue, Saline Valley Conservancy District, Refunding, Series A, AMBAC Insured, 5.00%, 1/01/41 7,000,000 7,268,590 St. Clair County School District No. 189 East St. Louis GO, Alternate Revenue Source, Refunding, AMBAC Insured, 5.125%, 1/01/28 7,135,000 7,420,543 178,066,204 Indiana 0.6% Indiana Health and Educational Facility Financing Authority Revenue, Sisters of St. Francis Health Services Inc. Obligated Group, Refunding, Series E, AGMC Insured, 5.25%, 5/15/41 3,750,000 4,011,900 Indianapolis Local Public Improvement Bond Bank Revenue, Waterworks Project, Series A, Assured Guaranty, 5.50%, 1/01/38 8,650,000 9,410,767 13,422,667 Kentucky 0.5% Kentucky State Municipal Power Agency Power System Revenue, Prairie State Project, Series A, NATL Insured, 5.00%, 9/01/37 10,000,000 10,821,500 Louisiana 2.7% Lafayette Public Trust Financing Authority Revenue, Ragin’ Cajun Facilities, Housing and Package Project, Assured Guaranty, 5.00%, 10/01/25 5,500,000 6,240,575 5.50%, 10/01/41 15,000,000 16,550,850 Louisiana Local Government Environmental Facilities and CDA Revenue, LCTCS Facilities Corp. Project, Series B, Assured Guaranty, 5.00%, 10/01/26 2,750,000 2,953,445 Southeastern Louisiana University, Series A, AGMC Insured, 5.00%, 10/01/40 8,545,000 9,240,734 Louisiana State Citizens Property Insurance Corp. Assessment Revenue, Series C-2, Assured Guaranty, 6.75%, 6/01/26 21,000,000 24,669,330 59,654,934 Maine 1.1% Maine State Educational Loan Authority Student Loan Revenue, Supplemental Education Loan Program, Series A-3, Assured Guaranty, 5.875%, 12/01/39 12,620,000 13,761,605 Portland Airport Revenue, General, AGMC Insured, 5.25%, 1/01/35 3,000,000 3,258,960 5.00%, 1/01/40 6,000,000 6,403,440 23,424,005 Maryland 0.4% Maryland State Health and Higher Educational Facilities Authority Revenue, LifeBridge Health Issue, Refunding, Assured Guaranty, 5.00%, 7/01/34 9,000,000 9,330,210 University of Maryland Medical System Issue, Series B, NATL RE, FGIC Insured, 7.00%, 7/01/22 170,000 205,161 9,535,371 120 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Insured Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Massachusetts 2.6% Massachusetts State Development Finance Agency Revenue, Worcester Polytechnic Institute Issue, NATL Insured, 5.00%, 9/01/47 $ $ Massachusetts State Health and Educational Facilities Authority Revenue, CareGroup Issue, Series A, NATL Insured, Pre-Refunded, 5.00%, 7/01/25 Emmanuel College Issue, NATL Insured, 5.00%, 7/01/37 Harvard Pilgrim Health Care Issue, Series A, AGMC Insured, 5.00%, 7/01/18 Simmons College Issue, Series C, NATL Insured, 5.125%, 10/01/28 Michigan 8.1% Birmingham City School District GO, School Building and Site, AGMC Insured, Pre-Refunded, 5.00%, 11/01/33 Detroit GO, Series A-1, NATL Insured, 5.00%, 4/01/21 Detroit Sewage Disposal System Revenue, second lien, Series B, NATL Insured, 5.00%, 7/01/36 senior lien, Refunding, Series A, AGMC Insured, 5.00%, 7/01/32 senior lien, Series B, AGMC Insured, 7.50%, 7/01/33 Detroit Water and Sewerage Department Sewage Disposal System Revenue, senior lien, Refunding, Series A, AGMC Insured, 5.00%, 7/01/39 Detroit Water Supply System Revenue, second lien, Series B, AGMC Insured, 7.00%, 7/01/36 senior lien, Series A, AGMC Insured, 5.00%, 7/01/34 senior lien, Series A, NATL Insured, 5.00%, 7/01/34 Jackson County Hospital Finance Authority Revenue, W.A. Foote Memorial Hospital, Refunding, Series C, Assured Guaranty, 5.00%, 6/01/26 Michigan State Building Authority Revenue, Refunding, Series IA, AGMC Insured, 5.00%, 10/15/36 NATL RE, FGIC Insured, 5.00%, 10/15/36 Michigan State Hospital Finance Authority Revenue, Hospital, Sparrow Obligated Group, Refunding, NATL Insured, 5.00%, 11/15/36 Trinity Health Credit Group, Series A, 6.50%, 12/01/33 Michigan State Strategic Fund Limited Obligation Revenue, Detroit Edison Co. Pollution Control Bonds Project, Refunding, Collateralized Series BB, AMBAC Insured, 7.00%, 5/01/21 Minnesota 0.7% Minneapolis-St. Paul Metropolitan Airports Commission Airport Revenue, sub. bond, Refunding, Series A, AMBAC Insured, 5.00%, 1/01/35 Minnesota Agricultural and Economic Development Board Revenue, Health Care System, Fairview Hospital and Healthcare Services, Refunding, Series A, NATL Insured, 5.75%, 11/15/26 Mississippi 0.5% Mississippi Development Bank Special Obligation Revenue, Municipal Energy Agency, Series A, XLCA Insured, 5.00%, 3/01/36 Missouri 1.0% Bi-State Development Agency Missouri-Illinois Metropolitan District Mass Transit Sales Tax Revenue, Metrolink Cross County Extension Project, Assured Guaranty, 5.00%, 10/01/39 Missouri State Health and Educational Facilities Authority Health Facilities Revenue, St. Lukes Health System, Series B, AGMC Insured, 5.50%, 11/15/35 franklintempleton.com Semiannual Report | FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Insured Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Nebraska 0.1% Lancaster County Hospital Authority Revenue, Bryan Memorial Hospital Project No. 1, NATL Insured, ETM, 6.70%, 6/01/22 $ $ Nevada 1.5% Clark County GO, Series A, AMBAC Insured, 6.50%, 6/01/17 Clark County Passenger Facility Charge Revenue, Las Vegas, McCarran International Airport, Series A, AGMC Insured, 5.25%, 7/01/42 Assured Guaranty, 5.25%, 7/01/39 Reno Hospital Revenue, Washoe Medical Center Project, Refunding, Series C, AGMC Insured, 5.375%, 6/01/39 New Hampshire 0.3% Manchester GARB, General, Refunding, Series A, AGMC Insured, 5.125%, 1/01/30 New Jersey 2.1% New Jersey EDA Revenue, Motor Vehicle Surcharges, Series A, NATL Insured, 5.00%, 7/01/29 Motor Vehicle Surcharges, Series A, NATL Insured, 5.00%, 7/01/34 Municipal Rehabilitation, Series A, AMBAC Insured, 5.00%, 4/01/28 New Jersey State Transportation Trust Fund Authority Revenue, Transportation System, Series A, 6.00%, 12/15/38 Pre-Refunded, 6.00%, 12/15/38 New Jersey State Turnpike Authority Turnpike Revenue, Series C, AMBAC Insured, 6.50%, 1/01/16 ETM, 6.50%, 1/01/16 ETM, 6.50%, 1/01/16 Pre-Refunded, 6.50%, 1/01/16 New York 5.4% Hudson Yards Infrastructure Corp. Revenue, Series A, AGMC Insured, 5.00%, 2/15/47 MTA Revenue, Transportation, Series A, AGMC Insured, 5.00%, 11/15/33 New York City Municipal Water Finance Authority Water and Sewer System Revenue, Second General Resolution, Refunding, Series AA, 5.00%, 6/15/44 Series GG, 5.00%, 6/15/43 New York City Transitional Finance Authority Building Aid Revenue, Fiscal 2012, Series S-1, Sub Series S-1A, 5.25%, 7/15/37 North Carolina 0.4% Raleigh Combined Enterprise System Revenue, 5.00%, 3/01/40 North Dakota 1.5% Cass County Health Care Facilities Revenue, Essentia Health Obligated Group, Series D, Assured Guaranty, 5.00%, 2/15/40 Ohio 3.0% Cleveland Airport System Revenue, Refunding, Series A, AGMC Insured, 5.00%, 1/01/28 Hamilton County Healthcare Revenue, Christ Hospital Project, AGMC Insured, 5.00%, 6/01/42 Jefferson Area Local School District GO, School Facilities Construction and Improvement, NATL RE, FGIC Insured, Pre-Refunded, 5.00%, 12/01/31 122 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Insured Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Ohio (continued) Ohio State Higher Educational Facility Commission Revenue, Summa Health System, 2010 Project, Refunding, Assured Guaranty, 5.25%, 11/15/40 $ $ Ohio State Hospital Facility Revenue, University Hospital Health System, Refunding, Series A, AGMC Insured, 5.00%, 1/15/41 Reynoldsburg City School District GO, School Facilities Construction and Improvement, AGMC Insured, 5.00%, 12/01/31 Oklahoma 0.0%  McGee Creek Authority Water Revenue, NATL Insured, 6.00%, 1/01/23 Oregon 0.2% Medford Hospital Facilities Authority Revenue, Asante Health System, Series A, Assured Guaranty, 5.00%, 8/15/40 Pennsylvania 5.8% Allegheny County Sanitary Authority Sewer Revenue, BAM Insured, 5.25%, 12/01/44 Bucks County Water and Sewer Authority Water System Revenue, AGMC Insured, 5.00%, 12/01/33 12/01/37 12/01/41 Centre County Hospital Authority Hospital Revenue, Mount Nittany Medical Center Project, Assured Guaranty, Pre-Refunded, 5.875%, 11/15/29 6.125%, 11/15/39 6.25%, 11/15/44 Delaware River Port Authority Revenue, Series D, AGMC Insured, 5.00%, 1/01/40 Lackawanna County GO, Series B, AGMC Insured, 5.00%, 9/01/35 Pennsylvania Convention Center Authority Revenue, Series A, FGIC Insured, ETM, 6.00%, 9/01/19 Pennsylvania State Public School Building Authority Lease Revenue, School District of Philadelphia Project, Refunding, Series B, AGMC Insured, 4.75%, 6/01/30 Pennsylvania State Turnpike Commission Turnpike Revenue, AGMC Insured, 6.00%, 12/01/41 Refunding, Series C, Sub Series C-1, Assured Guaranty, 6.25%, 6/01/38 Series A, Assured Guaranty, 5.00%, 6/01/39 Philadelphia Gas Works Revenue, 1998 General Ordinance, Fourth Series, AGMC Insured, 5.00%, 8/01/32 Philadelphia Water and Wastewater Revenue, Series C, AGMC Insured, 5.00%, 8/01/40 Pittsburgh Water and Sewer Authority Revenue, FGIC Insured, ETM, 7.25%, 9/01/14 South Fork Municipal Authority Hospital Revenue, Conemaugh Valley Memorial Hospital, Refunding, Series B, Assured Guaranty, 5.375%, 7/01/35 Rhode Island 1.7% Rhode Island State Clean Water Finance Agency Revenue, Cranston Wastewater Treatment System, NATL Insured, 5.80%, 9/01/22 Rhode Island State EDC Special Facility Revenue, first lien, Rhode Island Airport Corp. Project, CIFG Insured, 5.00%, 7/01/31 franklintempleton.com Semiannual Report | FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Insured Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Rhode Island (continued) Rhode Island State Health and Educational Building Corp. Higher Education Facility Revenue, Board of Governors for Higher Education, University of Rhode Island, Auxiliary Enterprise Issue, Series B, AGMC Insured, 5.00%, 9/15/30 $ $ 9/15/35 9/15/40 Rhode Island State Health and Educational Building Corp. Revenue, Hospital Financing, Lifespan Obligated Group Issue, Refunding, NATL Insured, 5.75%, 5/15/23 South Carolina 2.3% Piedmont Municipal Power Agency Electric Revenue, Refunding, NATL RE, FGIC Insured, 6.25%, 1/01/21 Richland County Hospital Facilities Revenue, Community Provider, Pooled Loan Program, Series A, AGMC Insured, ETM, 7.125%, 7/01/17 SCAGO Educational Facilities Corp. for Pickens School District Revenue, Installment Purchase, School District of Pickens County Project, AGMC Insured, 5.00%, 12/01/31 South Carolina Jobs EDA Hospital Revenue, Palmetto Health, Refunding, Series A, AGMC Insured, 5.00%, 8/01/35 Spartanburg Water System Revenue, Assured Guaranty, 5.00%, 6/01/39 Woodruff Roebuck Water District Water System Revenue, Improvement, Refunding, AGMC Insured, 5.00%, 6/01/40 South Dakota 0.2% Brookings COP, Refunding, AMBAC Insured, 5.10%, 12/01/18 South Dakota Lease Revenue, Series A, AGMC Insured, 6.75%, 12/15/16 Tennessee 0.4% Johnson City Health and Educational Facilities Board Hospital Revenue, Johnson City Medical Center Hospital, Improvement, NATL Insured, ETM, 5.25%, 7/01/28 Series C, NATL Insured, Pre-Refunded, 5.125%, 7/01/25 Texas 5.9% Coastal Bend Health Facilities Development Corp. Revenue, Series B, AMBAC Insured, ETM, 6.30%, 1/01/17 Harris County Hospital District Revenue, senior lien, Refunding, Series A, NATL Insured, 5.25%, 2/15/37 Harris County Houston Sports Authority Revenue, senior lien, Series G, NATL Insured, 5.25%, 11/15/30 North Fort Bend Water Authority Water System Revenue, Assured Guaranty, 5.25%, 12/15/34 Palestine ISD, GO, Anderson County, School Building, Assured Guaranty, 5.50%, 2/15/39 Port Neches-Groves ISD, GO, Jefferson County, Unlimited Tax School Building, Assured Guaranty, 5.00%, 2/15/34 San Antonio Airport System Revenue, Improvement, Passenger Facility Charge, sub. lien, Refunding and Improvement, AGMC Insured, 5.375%, 7/01/40 124 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Insured Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Texas (continued) San Marcos Electric Utility System Revenue, Hays Caldwell and Guadalupe Counties, BAM Insured, 5.00%, 11/01/33 $ $ Tarrant County Health Facilities Development Corp. Health Systems Revenue, Harris Methodist Health System, NATL Insured, ETM, 6.00%, 9/01/24 Texas State Transportation Commission Turnpike System Revenue, first tier, Refunding, Series A, AGMC Insured, 5.00%, 8/15/41 BAM Insured, 5.00%, 8/15/41 Utah 0.0%  Provo Electric System Revenue, Series A, AMBAC Insured, ETM, 10.375%, 9/15/15 Virginia 0.6% Chesterfield County EDA Revenue, Bon Secours Health System Inc., Series C-2, Assured Guaranty, 5.00%, 11/01/42 Middle River Regional Jail Authority Jail Facility Revenue, NATL Insured, 5.00%, 5/15/28 Washington 1.6% King County Sewer Revenue, Refunding, Second Series, AGMC Insured, 5.00%, 1/01/36 Second Series, AGMC Insured, Pre-Refunded, 5.00%, 1/01/36 Snohomish County PUD No. 1 Electric Revenue, Generation System, FGIC Insured, ETM, 6.65%, 1/01/16 Washington State Health Care Facilities Authority Revenue, MultiCare Health System, Series B, Assured Guaranty, 6.00%, 8/15/39 Providence Health and Services, Refunding, Series D, AGMC Insured, 5.25%, 10/01/33 Virginia Mason Medical Center, Series B, NATL Insured, 5.00%, 2/15/27 West Virginia 0.6% Shepherd University Board of Governors Revenue, Residence Facilities Projects, NATL Insured, 5.00%, 6/01/35 West Virginia State Water Development Authority Water Development Revenue, Loan Program II, Refunding, Series A-II, NATL RE, FGIC Insured, 5.00%, 11/01/36 Wisconsin 1.3% Superior Limited Obligation Revenue, Midwest Energy Resources, Refunding, Series E, NATL RE, FGIC Insured, 6.90%, 8/01/21 Wisconsin State General Fund Annual Appropriation Revenue, Series A, 6.00%, 5/01/36 U.S. Territories 2.8% Puerto Rico 1.7% Puerto Rico Commonwealth Aqueduct and Sewer Authority Revenue, senior lien, Series A, Assured Guaranty, 5.125%, 7/01/47 Puerto Rico Sales Tax FICO Sales Tax Revenue, First Subordinate, Series A, Assured Guaranty, 5.00%, 8/01/40 Series C, AGMC Insured, 5.125%, 8/01/42 franklintempleton.com Semiannual Report | FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Insured Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) U.S. Territories (continued) U.S. Virgin Islands 1.1% Virgin Islands PFAR, Matching Fund Loan Notes, senior lien, AGMC Insured, 5.00%, 10/01/29 $ $ Total U.S. Territories Total Municipal Bonds (Cost $2,019,574,688) 98.2% Other Assets, less Liabilities 1.8% Net Assets 100.0% $ See Abbreviations on page 162.  Rounds to less than 0.1% of net assets. 126 | Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN TAX-FREE TRUST Financial Highlights Franklin Massachusetts Tax-Free Income Fund Six Months Ended August 31, 2014 Year Ended February 28, (unaudited) a Class A Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 11.42 $ 12.16 $ 12.02 $ 11.11 $ 11.60 $ 10.94 Income from investment operations b : Net investment income c 0.21 0.42 0.42 0.47 0.47 0.49 Net realized and unrealized gains (losses) 0.42 (0.76 ) 0.14 0.91 (0.46 ) 0.66 Total from investment operations 0.63 (0.34 ) 0.56 1.38 0.01 1.15 Less distributions from: Net investment income (0.22 ) (0.40 ) (0.42 ) (0.47 ) (0.48 ) (0.49 ) Net realized gains — — — (—) d (0.02 ) — Total distributions (0.22 ) (0.40 ) (0.42 ) (0.47 ) (0.50 ) (0.49 ) Net asset value, end of period $ 11.83 $ 11.42 $ 12.16 $ 12.02 $ 11.11 $ 11.60 Total return e 5.54 % (2.75 )% 4.75 % 12.65 % 0.01 % 10.66 % Ratios to average net assets f Expenses 0.67 % 0.66 % 0.65 % 0.66 % 0.66 % 0.67 % Net investment income 3.65 % 3.64 % 3.49 % 4.05 % 4.06 % 4.27 % Supplemental data Net assets, end of period (000’s) $ 432,266 $ 419,556 $ 525,946 $ 461,749 $ 439,506 $ 494,372 Portfolio turnover rate 3.21 % 7.12 % 20.05 % 14.50 % 18.65 % 6.61 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | FRANKLIN TAX-FREE TRUST FINANCIAL HIGHLIGHTS Franklin Massachusetts Tax-Free Income Fund (continued) Six Months Ended August 31, 2014 Year Ended February 28, (unaudited) a Class C Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ Income from investment operations b : Net investment income c Net realized and unrealized gains (losses) ) ) Total from investment operations ) ) Less distributions from: Net investment income ) Net realized gains    () d )  Total distributions ) Net asset value, end of period $ Total return e % )% % % )% % Ratios to average net assets f Expenses % Net investment income % Supplemental data Net assets, end of period (000s) $ Portfolio turnover rate % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. 128 | Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN TAX-FREE TRUST FINANCIAL HIGHLIGHTS Franklin Massachusetts Tax-Free Income Fund (continued) Six Months Ended August 31, 2014 Year Ended February 28, (unaudited) a b Advisor Class Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 11.41 $ 12.16 $ 12.02 $ 11.11 $ 11.60 $ 11.08 Income from investment operations c : Net investment income d 0.22 0.43 0.44 0.48 0.48 0.33 Net realized and unrealized gains (losses) 0.42 (0.77 ) 0.14 0.91 (0.46 ) 0.52 Total from investment operations 0.64 (0.34 ) 0.58 1.39 0.02 0.85 Less distributions from: Net investment income (0.22 ) (0.41 ) (0.44 ) (0.48 ) (0.49 ) (0.33 ) Net realized gains — — — (—) e (0.02 ) — Total distributions (0.22 ) (0.41 ) (0.44 ) (0.48 ) (0.51 ) (0.33 ) Net asset value, end of period $ 11.83 $ 11.41 $ 12.16 $ 12.02 $ 11.11 $ 11.60 Total return f 5.68 % (2.74 )% 4.85 % 12.76 % 0.12 % 7.69 % Ratios to average net assets g Expenses 0.57 % 0.56 % 0.55 % 0.56 % 0.56 % 0.57 % Net investment income 3.75 % 3.74 % 3.59 % 4.15 % 4.16 % 4.37 % Supplemental data Net assets, end of period (000’s) $ 7,429 $ 4,574 $ 9,135 $ 7,743 $ 4,007 $ 4,012 Portfolio turnover rate 3.21 % 7.12 % 20.05 % 14.50 % 18.65 % 6.61 % a For the year ended February 29. b For the period July 1, 2009 (effective date) to February 28, 2010. c The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. d Based on average daily shares outstanding. e Amount rounds to less than $0.01 per share. f Total return is not annualized for periods less than one year. g Ratios are annualized for periods less than one year. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | FRANKLIN TAX-FREE TRUST Statement of Investments, August 31, 2014 (unaudited) Franklin Massachusetts Tax-Free Income Fund Principal Amount Value Municipal Bonds 98.4% Massachusetts 98.4% Boston Water and Sewer Commission Revenue, General, Refunding, Senior Series A, 4.00%, 11/01/28 $ 4,400,000 $ 4,888,576 City of Quincy GO, Muni Purpose Loan, Refunding, 4.00%, 6/01/32 2,565,000 2,753,271 Dudley-Charlton Regional School District GO, Series B, NATL RE, FGIC Insured, 5.25%, 5/01/19 3,140,000 3,618,881 Martha’s Vineyard Land Bank Revenue, AMBAC Insured, 4.875%, 5/01/22 2,000,000 2,005,840 5.00%, 5/01/34 7,000,000 7,016,660 Massachusetts Bay Transportation Authority Revenue, General Transportation System, Series C, NATL RE, FGIC Insured, 5.25%, 3/01/15 2,000,000 2,050,620 Massachusetts Bay Transportation Authority Sales Tax Revenue, Senior, Refunding, Series A, 5.25%, 7/01/30 4,000,000 5,127,120 Massachusetts State College Building Authority Project Revenue, Refunding, Series B, XLCA Insured, 5.50%, 5/01/39 5,000,000 6,898,050 Series A, Assured Guaranty, 5.00%, 5/01/33 10,000,000 10,839,300 Series B, 5.00%, 5/01/40 4,625,000 5,176,994 Massachusetts State Department of Transportation Metropolitan Highway System Revenue, Commonwealth Contract Assistance Secured, Series B, 5.00%, 1/01/35 16,165,000 17,988,412 Massachusetts State Development Finance Agency Revenue, Boston College Issue, Series P, NATL Insured, 4.75%, 7/01/42 11,000,000 11,630,520 Boston University Issue, Series T-1, AMBAC Insured, 5.00%, 10/01/35 3,600,000 3,723,228 Boston University Issue, Series T-1, AMBAC Insured, 5.00%, 10/01/39 18,630,000 19,227,278 Brandeis University Issue, Series N, 5.00%, 10/01/39 5,000,000 5,440,850 The Broad Institute Issue, Series A, 5.375%, 4/01/41 15,000,000 16,863,450 Massachusetts College of Pharmacy and Allied Health Sciences Issue, Series E, Assured Guaranty, 5.00%, 7/01/31 5,000,000 5,365,650 Massachusetts College of Pharmacy and Allied Health Sciences Issue, Series E, Assured Guaranty, 5.00%, 7/01/37 5,035,000 5,295,813 Northeastern University, Series A, 5.00%, 3/01/44 5,000,000 5,579,850 Partners Healthcare System Issue, Refunding, Series L, 5.00%, 7/01/41 5,000,000 5,612,800 Sterling and Francine Clark Art Institute Issue, 5.00%, 7/01/41 12,900,000 14,081,511 Western New England College Issue, Refunding, Series A, Assured Guaranty, 5.00%, 9/01/33 12,200,000 12,356,526 WGBH Educational Foundation Issue, Refunding, Series A, Assured Guaranty, 5.00%, 1/01/36 15,945,000 16,909,991 Worcester Polytechnic Institute Issue, 4.00%, 9/01/49 4,825,000 4,864,469 Worcester Polytechnic Institute Issue, Refunding, NATL Insured, 5.00%, 9/01/37 12,850,000 13,553,666 Massachusetts State Educational Financing Authority Education Loan Revenue, Issue I, 6.00%, 1/01/28 7,645,000 8,465,920 Refunding, Series A, 5.50%, 1/01/22 3,000,000 3,376,830 Massachusetts State GO, Consolidated Loan, Series A, AGMC Insured, Pre-Refunded, 5.00%, 3/01/24 5,000,000 5,120,150 Series C, AMBAC Insured, 5.00%, 8/01/37 10,000,000 10,995,300 Massachusetts State Health and Educational Facilities Authority Revenue, Cable Housing and Health Services Issue, Series A, NATL Insured, 5.25%, 7/01/23 935,000 935,879 Cape Cod Healthcare Obligated Group, Assured Guaranty, 6.00%, 11/15/28 3,000,000 3,472,200 Cape Cod Healthcare Obligated Group, Assured Guaranty, 5.125%, 11/15/35 3,150,000 3,405,150 Children’s Hospital Issue, Series M, 5.25%, 12/01/39 7,000,000 7,892,220 Emmanuel College Issue, NATL Insured, 5.00%, 7/01/37 10,000,000 10,375,100 Lesley University Issue, Series A, Assured Guaranty, 5.25%, 7/01/39 9,350,000 10,358,958 Partners Healthcare System Issue, Refunding, Series J-1, 5.00%, 7/01/39 4,345,000 4,871,397 Southcoast Health System Obligated Group, Series D, 5.00%, 7/01/39 5,500,000 5,800,575 Sterling and Francine Clark Art Institute Issue, Series B, 5.00%, 7/01/40 10,000,000 10,965,900 Massachusetts State HFA, MFHR, Section 8 Assisted, Series A, ETM, 7.00%, 4/01/21 430,000 550,207 130 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Massachusetts Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) Massachusetts (continued) Massachusetts State HFAR, Housing, Refunding, Series A, 3.25%, 12/01/27 $ $ Housing, Refunding, Series A, 3.50%, 12/01/31 Housing, Series C, 5.125%, 12/01/39 Housing, Series C, 5.35%, 12/01/49 Housing, Series D, 5.05%, 6/01/40 Housing, Series F, 2.875%, 12/01/27 Housing, Series F, 3.15%, 12/01/32 Housing, Series F, 3.45%, 12/01/37 SF Housing, Series 159, 4.05%, 12/01/32 SF Housing, Series 162, 3.15%, 12/01/32 Massachusetts State Port Authority Revenue, Series A, AGMC Insured, 4.50%, 7/01/32 AGMC Insured, 4.50%, 7/01/37 AMBAC Insured, Pre-Refunded, 5.00%, 7/01/35 Massachusetts State School Building Authority Dedicated Sales Tax Revenue, Senior, Series B, 5.00%, 10/15/41 Series A, AMBAC Insured, 4.75%, 8/15/32 Massachusetts State Special Obligation Dedicated Tax Revenue, Refunding, NATL RE, FGIC Insured, 5.50%, 1/01/25 1/01/34 Massachusetts State Transportation Fund Revenue, Accelerated Bridge Program, Series A, 4.00%, 6/01/31 Massachusetts State Water Pollution Abatement Trust Revenue, 2012, Pooled Loan Program, Series 6, 5.50%, 8/01/30 2012, Pooled Loan Program, Series 7, 5.125%, 2/01/31 Refunding, 5.00%, 8/01/23 State Revolving Fund, Refunding, 5.00%, 8/01/24 Massachusetts State Water Pollution Abatement Trust Water Pollution Abatement Revenue, MWRA Program, Refunding, Sub Series A, 5.75%, 8/01/29 Massachusetts State Water Resources Authority Revenue, General, Refunding, Series B, AGMC Insured, 5.25%, 8/01/28 Series A, AGMC Insured, 4.50%, 8/01/46 Metropolitan Boston Transit Parking Corp. Systemwide Parking Revenue, senior lien, 5.00%, 7/01/41 Refunding, 5.25%, 7/01/36 Monson GO, AMBAC Insured, 5.25%, 11/01/23 Springfield GO, State Qualified Municipal Purpose Loan, AGMC Insured, 4.50%, 8/01/26 University of Massachusetts Building Authority Project Revenue, Senior Series 1, AMBAC Insured, Pre-Refunded, 5.25%, 11/01/29 Worcester GO, Assured Guaranty, 5.00%, 11/01/37 Municipal Purpose Loan, 3.25%, 11/01/25 Municipal Purpose Loan, 3.50%, 11/01/26 Total Municipal Bonds (Cost $463,387,427) 98.4% Other Assets, less Liabilities 1.6% Net Assets 100.0% $ See Abbreviations on page 162. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | FRANKLIN TAX-FREE TRUST Financial Highlights Franklin New Jersey Tax-Free Income Fund Six Months Ended August 31, 2014 Year Ended February 28, (unaudited) a Class A Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ Income from investment operations b : Net investment income c Net realized and unrealized gains (losses) ) ) Total from investment operations ) Less distributions from: Net investment income ) Net realized gains     () d  Total distributions ) Net asset value, end of period $ Total return e % )% Ratios to average net assets f Expenses % Net investment income % Supplemental data Net assets, end of period (000s) $ Portfolio turnover rate % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. 132 | Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN TAX-FREE TRUST FINANCIAL HIGHLIGHTS Franklin New Jersey Tax-Free Income Fund (continued) Six Months Ended August 31, 2014 Year Ended February 28, (unaudited) a Class C Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 11.89 $ 12.76 $ 12.68 $ 11.60 $ 12.11 $ 11.39 Income from investment operations b : Net investment income c 0.21 0.40 0.40 0.45 0.45 0.46 Net realized and unrealized gains (losses) 0.22 (0.89 ) 0.07 1.09 (0.51 ) 0.70 Total from investment operations 0.43 (0.49 ) 0.47 1.54 (0.06 ) 1.16 Less distributions from: Net investment income (0.21 ) (0.38 ) (0.39 ) (0.46 ) (0.45 ) (0.44 ) Net realized gains — (—) d — Total distributions (0.21 ) (0.38 ) (0.39 ) (0.46 ) (0.45 ) (0.44 ) Net asset value, end of period $ 12.11 $ 11.89 $ 12.76 $ 12.68 $ 11.60 $ 12.11 Total return e 3.66 % (3.80 )% 3.77 % 13.52 % (0.53 )% 10.35 % Ratios to average net assets f Expenses 1.18 % 1.18 % 1.18 % 1.18 % 1.18 % 1.18 % Net investment income 3.48 % 3.33 % 3.14 % 3.75 % 3.71 % 3.87 % Supplemental data Net assets, end of period (000’s) $ 238,142 $ 247,538 $ 331,573 $ 296,302 $ 276,916 $ 292,947 Portfolio turnover rate 3.10 % 9.73 % 13.02 % 8.01 % 12.97 % 9.93 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | FRANKLIN TAX-FREE TRUST FINANCIAL HIGHLIGHTS Franklin New Jersey Tax-Free Income Fund (continued) Six Months Ended August 31, 2014 Year Ended February 28, (unaudited) a Advisor Class Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 11.77 $ 12.63 $ 12.55 $ 11.49 $ 11.99 $ 11.29 Income from investment operations b : Net investment income c 0.25 0.47 0.48 0.53 0.52 0.53 Net realized and unrealized gains (losses) 0.21 (0.87 ) 0.08 1.07 (0.49 ) 0.69 Total from investment operations 0.46 (0.40 ) 0.56 1.60 0.03 1.22 Less distributions from: Net investment income (0.25 ) (0.46 ) (0.48 ) (0.54 ) (0.53 ) (0.52 ) Net realized gains — (—) d — Total distributions (0.25 ) (0.46 ) (0.48 ) (0.54 ) (0.53 ) (0.52 ) Net asset value, end of period $ 11.98 $ 11.77 $ 12.63 $ 12.55 $ 11.49 $ 11.99 Total return e 3.95 % (3.12 )% 4.50 % 14.20 % 0.21 % 10.98 % Ratios to average net assets f Expenses 0.53 % 0.53 % 0.53 % 0.53 % 0.53 % 0.53 % Net investment income 4.13 % 3.98 % 3.79 % 4.40 % 4.36 % 4.52 % Supplemental data Net assets, end of period (000’s) $ 86,103 $ 63,162 $ 81,557 $ 63,827 $ 25,378 $ 13,791 Portfolio turnover rate 3.10 % 9.73 % 13.02 % 8.01 % 12.97 % 9.93 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Amount rounds to less than $0.01 per share. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. 134 | Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN TAX-FREE TRUST Statement of Investments, August 31, 2014 (unaudited) Franklin New Jersey Tax-Free Income Fund Principal Amount Value Municipal Bonds 97.2% Delaware 0.5% Delaware River and Bay Authority Revenue, Series A, 5.00%, 1/01/42 $ 6,000,000 $ 6,676,920 New Jersey 74.7% Atlantic County Improvement Authority Luxury Tax Revenue, Convention Center Project, NATL Insured, ETM, 7.40%, 7/01/16 3,700,000 4,021,012 Bergen County Improvement Authority School District Revenue GO, Wyckoff Township Board of Education Project, Pre-Refunded, 5.00%, 4/01/32 3,400,000 3,495,540 Bergen County Utilities Authority Water PCR, System, AMBAC Insured, 5.00%, 12/15/31 3,000,000 3,117,030 Bernards Township School District GO, NATL Insured, Pre-Refunded, 5.00%, 7/15/30 10,038,000 10,456,383 Cape May County Industrial PCFA Revenue, Atlantic City Electric Co. Project, Refunding, Series A, NATL Insured, 6.80%, 3/01/21 5,400,000 6,595,128 Egg Harbor Township School District GO, NATL Insured, Pre-Refunded, 5.00%, 4/01/30 3,027,000 3,110,273 Hudson County Improvement Authority Lease Revenue, County Secured, County Services Building Project, AGMC Insured, 5.00%, 4/01/32 3,895,000 4,188,839 Hudson County Improvement Authority Parking Revenue, County-Guaranteed, Harrison Parking Facility Redevelopment Project, Series C, Assured Guaranty, 5.125%, 1/01/34 2,000,000 2,159,300 Middlesex County COP, NATL Insured, zero cpn., 6/15/24 1,000,000 735,910 Middlesex County Improvement Authority Lease Revenue, County Guaranteed, Regional Educational Services Commission Projects, 5.25%, 12/15/33 3,000,000 3,366,510 Middlesex County Improvement Authority Revenue, Administration Building Residential Project, FNMA Insured, 5.25%, 7/01/21 675,000 676,249 5.35%, 7/01/34 1,575,000 1,576,906 Morristown Parking Authority Revenue, Guaranteed Parking, NATL Insured, 5.00%, 8/01/30 1,815,000 1,912,211 8/01/33 2,630,000 2,755,924 New Jersey EDA Revenue, Cigarette Tax, Refunding, 5.00%, 6/15/24 7,000,000 7,943,950 Cigarette Tax, Refunding, 5.00%, 6/15/28 3,000,000 3,316,950 Cigarette Tax, Refunding, 5.00%, 6/15/29 1,000,000 1,098,490 Cigarette Tax, Refunding, Assured Guaranty, 5.00%, 6/15/22 10,000,000 11,507,600 Montclair State University Student Housing Project, Provident Group, Montclair Properties LLC, Series A, 5.875%, 6/01/42 17,950,000 19,669,790 Motor Vehicle Surcharges, Series A, NATL Insured, 5.00%, 7/01/27 5,000,000 5,028,350 Motor Vehicle Surcharges, Series A, NATL Insured, 5.00%, 7/01/29 12,500,000 12,550,500 Motor Vehicle Surcharges, Series A, NATL Insured, 5.00%, 7/01/34 10,000,000 10,032,400 Municipal Rehabilitation, Series A, AMBAC Insured, 5.00%, 4/01/28 15,000,000 15,030,150 School Facilities Construction, Refunding, Series K, NATL RE, FGIC Insured, 5.25%, 12/15/21 10,000,000 11,863,700 School Facilities Construction, Refunding, Series N-1, NATL RE, FGIC Insured, 5.50%, 9/01/27 8,660,000 10,649,375 School Facilities Construction, Refunding, Series NN, 5.00%, 3/01/30 5,000,000 5,515,950 School Facilities Construction, Series KK, 5.00%, 3/01/38 5,000,000 5,367,400 School Facilities Construction, Series L, AGMC Insured, Pre-Refunded, 5.00%, 3/01/30 3,500,000 3,583,230 School Facilities Construction, Series NN, 5.00%, 3/01/28 5,000,000 5,550,700 School Facilities Construction, Series O, Pre-Refunded, 5.125%, 3/01/28 5,000,000 5,121,950 School Facilities Construction, Series U, AMBAC Insured, 5.00%, 9/01/37 1,790,000 1,873,414 School Facilities Construction, Series U, AMBAC Insured, Pre-Refunded, 5.00%, 9/01/37 3,210,000 3,632,243 School Facilities Construction, Series Y, 5.00%, 9/01/33 6,000,000 6,481,080 School Facilities Construction, Series Z, Assured Guaranty, 5.50%, 12/15/34 1,040,000 1,186,744 School Facilities Construction, Series Z, Assured Guaranty, Pre-Refunded, 5.50%, 12/15/34 1,960,000 2,344,121 School Facilities, Series U, 5.00%, 9/01/37 1,720,000 1,800,152 School Facilities, Series U, Pre-Refunded, 5.00%, 9/01/37 3,280,000 3,711,451 franklintempleton.com Semiannual Report | FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin New Jersey Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) New Jersey (continued) New Jersey EDA State Lease Revenue, Liberty State Park Lease Rental, Refunding, AMBAC Insured, 5.75%, 3/15/20 $ $ New Jersey EDA Water Facilities Revenue, New Jersey-American Water Co. Inc. Project, Refunding, Series A, 5.70%, 10/01/39 Series B, 5.00%, 10/01/39 New Jersey EDA, GO Lease Revenue, Rutgers University, 5.00%, 6/15/46 College Avenue Redevelopment Project, 5.00%, 6/15/38 New Jersey Environmental Infrastructure Trust Revenue, Refunding, Series A-R, 4.00%, 9/01/25 New Jersey Health Care Facilities Financing Authority Revenue, Atlantic Health System Hospital Corp. Issue, 6.00%, 7/01/41 Atlantic Health System Hospital Corp. Issue, Series A, 5.00%, 7/01/27 AtlantiCare Regional Medical Center Issue, Refunding, 5.00%, 7/01/25 AtlantiCare Regional Medical Center Issue, Refunding, 5.00%, 7/01/37 Barnabas Health Issue, Refunding, Series A, 5.625%, 7/01/32 Hackensack University Medical Center, Refunding, Assured Guaranty, 5.25%, 1/01/31 Hackensack University Medical Center, Refunding, Assured Guaranty, 5.25%, 1/01/36 Holy Name Hospital Issue, 5.00%, 7/01/36 Hunterdon Medical Center Issue, Series A, 5.125%, 7/01/35 Meridian Health System Obligated Group Issue, Refunding, 5.00%, 7/01/27 Meridian Health System Obligated Group Issue, Tranche I, Assured Guaranty, 5.00%, 7/01/38 Meridian Health System Obligated Group Issue, Tranche II, Assured Guaranty, 5.00%, 7/01/38 Robert Wood Johnson University Hospital Issue, Series A, 5.50%, 7/01/43 South Jersey Hospital Issue, 5.00%, 7/01/36 South Jersey Hospital Issue, 5.00%, 7/01/46 St. Barnabas Health Care System Issue, Series A, 5.00%, 7/01/29 St. Lukes Warren Hospital Obligated Group Issue, Refunding, 5.00%, 8/15/31 St. Lukes Warren Hospital Obligated Group Issue, Refunding, 5.00%, 8/15/34 St. Peters University Hospital Obligated Group Issue, Refunding, 6.00%, 7/01/26 St. Peters University Hospital Obligated Group Issue, Refunding, 6.25%, 7/01/35 Virtua Health Issue, Series A, Assured Guaranty, 5.50%, 7/01/38 New Jersey Health Care Facilities Financing Authority State Contract Revenue, Hospital Asset Transformation Program, Series A, 5.75%, 10/01/31 5.25%, 10/01/38 New Jersey Institute of Technology GO, Series A, 5.00%, 7/01/42 New Jersey State COP, Equipment Lease Purchase, Series A, 5.25%, 6/15/29 New Jersey State Educational Facilities Authority Revenue, The College of New Jersey Issue, Refunding, Series D, AGMC Insured, 5.00%, 7/01/28 The College of New Jersey Issue, Refunding, Series D, AGMC Insured, 5.00%, 7/01/35 Georgian Court University, Refunding, Series D, 5.00%, 7/01/27 Georgian Court University, Refunding, Series D, 5.00%, 7/01/33 Kean University Issue, Refunding, Series A, 5.50%, 9/01/36 Kean University Issue, Series B, NATL Insured, Pre-Refunded, 5.00%, 7/01/30 Kean University Issue, Series D, AGMC Insured, 5.00%, 7/01/39 Kean University Issue, Series D, NATL RE, FGIC Insured, 5.00%, 7/01/39 Montclair State University Issue, Refunding, Series A, 5.00%, 7/01/44 Montclair State University Issue, Refunding, Series A, AMBAC Insured, 5.00%, 7/01/31 Montclair State University Issue, Refunding, Series A, AMBAC Insured, 5.00%, 7/01/36 136 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin New Jersey Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) New Jersey (continued) New Jersey State Educational Facilities Authority Revenue, (continued) Montclair State University Issue, Series A, 5.00%, 7/01/39 $ 5,000,000 $ 5,685,600 Montclair State University Issue, Series J, 5.25%, 7/01/38 2,000,000 2,163,640 Princeton University, Refunding, Series A, 5.00%, 7/01/30 5,000,000 5,152,500 Princeton University, Refunding, Series B, 5.00%, 7/01/44 15,000,000 17,689,800 Princeton University, Refunding, Series E, 5.00%, 7/01/33 5,000,000 5,471,850 Princeton University, Series B, 5.00%, 7/01/39 15,000,000 17,257,800 Princeton University, Series B, 4.375%, 7/01/41 10,000,000 10,753,000 Ramapo College of New Jersey Issue, Series B, 5.00%, 7/01/37 1,000,000 1,098,980 Ramapo College of New Jersey Issue, Series B, 5.00%, 7/01/42 1,000,000 1,091,120 The Richard Stockton College of New Jersey Issue, Refunding, Series A, 5.375%, 7/01/38 5,000,000 5,567,500 The Richard Stockton College of New Jersey Issue, Refunding, Series F, AMBAC Insured, 5.00%, 7/01/28 2,370,000 2,410,574 Rowan University Issue, Refunding, Series D, AMBAC Insured, 5.00%, 7/01/24 1,755,000 1,800,893 Seton Hall University Issue, Refunding, Series E, 6.25%, 7/01/37 5,000,000 5,790,350 Stevens Institute of Technology Issue, Refunding, Series A, 5.00%, 7/01/34 4,750,000 4,986,835 Stevens Institute of Technology Issue, Refunding, Series I, 5.00%, 7/01/18 410,000 411,078 Stevens Institute of Technology Issue, Refunding, Series I, 5.00%, 7/01/28 865,000 866,367 Stevens Institute of Technology Issue, Series I, ETM, 5.00%, 7/01/18 355,000 372,544 Stevens Institute of Technology Issue, Series I, ETM, 5.00%, 7/01/28 710,000 796,137 The William Paterson University of New Jersey Issue, Series C, Assured Guaranty, 5.00%, 7/01/38 5,500,000 5,880,105 a New Jersey State Health Care Facilities Financing Authority Revenue, Robert Wood Johnson University Hospital Issue, Series A, 5.00%, 7/01/43 3,650,000 4,079,167 New Jersey State Higher Education Assistance Authority Student Loan Revenue, Refunding, Series 1, 5.875%, 12/01/33 2,140,000 2,352,566 Refunding, Series 1A, 5.00%, 12/01/25 3,470,000 3,785,839 Refunding, Series 1A, 5.00%, 12/01/26 1,690,000 1,839,126 Refunding, Series 1A, 5.125%, 12/01/27 4,140,000 4,519,679 Refunding, Series 1A, 5.25%, 12/01/28 4,145,000 4,537,407 Series 2, 5.00%, 12/01/26 2,740,000 2,983,750 Series 2, 5.00%, 12/01/27 1,995,000 2,166,630 Series 2, 5.00%, 12/01/28 2,005,000 2,170,453 Series 2, 5.00%, 12/01/30 1,500,000 1,621,170 Series 2, 5.00%, 12/01/36 1,000,000 1,083,270 Series A, 5.625%, 6/01/30 14,500,000 16,248,845 Series A, Assured Guaranty, 6.125%, 6/01/30 9,405,000 10,118,840 New Jersey State Housing and Mortgage Finance Agency MFHR, Series I, 5.75%, 11/01/38 2,490,000 2,594,256 New Jersey State Housing and Mortgage Finance Agency SFHR, Series AA, 6.50%, 10/01/38 2,620,000 2,717,359 New Jersey State Transportation Trust Fund Authority Revenue, Capital Appreciation, Transportation System, Series A, zero cpn., 12/15/29 5,000,000 2,559,700 Capital Appreciation, Transportation System, Series A, zero cpn., 12/15/32 10,000,000 4,331,200 Capital Appreciation, Transportation System, Series C, AGMC Insured, zero cpn., 12/15/33 10,000,000 4,098,600 Transportation Program, Series AA, 5.25%, 6/15/31 11,500,000 13,102,755 Transportation System, Series A, 6.00%, 12/15/38 16,110,000 18,935,855 Transportation System, Series A, 5.50%, 6/15/41 5,000,000 5,605,100 Transportation System, Series A, AGMC Insured, 5.00%, 12/15/34 15,000,000 15,652,950 Transportation System, Series A, AMBAC Insured, 5.00%, 12/15/34 10,000,000 10,438,500 Transportation System, Series A, Pre-Refunded, 6.00%, 12/15/38 8,890,000 10,818,774 Transportation System, Series B, 5.00%, 6/15/42 7,000,000 7,428,820 franklintempleton.com Semiannual Report | FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin New Jersey Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) New Jersey (continued) New Jersey State Turnpike Authority Turnpike Revenue, Growth and Income Securities, Series B, AMBAC Insured, zero cpn. to 1/01/15, 5.15% thereafter, 1/01/35 $ 7,500,000 $ 7,781,925 Refunding, Series I, 5.00%, 1/01/35 5,000,000 5,509,250 Series E, 5.25%, 1/01/40 30,000,000 33,517,800 Series H, 5.00%, 1/01/36 14,000,000 15,450,120 North Hudson Sewerage Authority Gross Revenue, Lease Certificates, Refunding, Series A, 5.00%, 6/01/42 17,800,000 19,545,468 Passaic County Improvement Authority Parking Facilities Revenue, 200 Hospital Plaza Corp. Project, 5.00%, 5/01/42 3,200,000 3,439,232 Rutgers State University GO, Series F, 5.00%, 5/01/39 20,000,000 21,862,600 Series L, 5.00%, 5/01/43 20,985,000 23,753,131 Salem County PCFA, PCR, Atlantic City Electric Co. Project, Refunding, Series A, 4.875%, 6/01/29 5,000,000 5,407,100 South Jersey Transportation Authority Transportation System Revenue, Refunding, Series A, 5.00%, 11/01/27 2,000,000 2,202,280 11/01/28 2,000,000 2,171,280 11/01/29 2,000,000 2,161,080 Sussex County Municipal Utilities Authority Wastewater Facilities Revenue, Capital Appreciation, Series B, AGMC Insured, zero cpn., 12/01/35 2,815,000 954,229 12/01/36 2,810,000 893,243 12/01/37 2,815,000 843,487 12/01/38 2,810,000 791,999 Upper Freehold Regional School District GO, NATL Insured, Pre-Refunded, 5.00%, 2/15/35 8,730,000 9,684,364 938,216,421 New York 9.2% Port Authority of New York and New Jersey Revenue, Consolidated, One Hundred Fifty-Third Series, Refunding, 5.00%, 7/15/38 8,850,000 9,821,818 One Hundred Forty-Eighth Series, AGMC Insured, 5.00%, 8/15/34 10,000,000 11,044,900 One Hundred Forty-Eighth Series, AGMC Insured, 5.00%, 8/15/37 5,000,000 5,424,200 One Hundred Forty-Fourth Series, 5.00%, 10/01/29 5,000,000 5,414,000 One Hundred Forty-Ninth Series, 5.00%, 11/15/31 10,000,000 11,161,500 One Hundred Seventy-First Series, Refunding, 5.00%, 7/15/30 12,200,000 13,956,922 One Hundred Seventy-Ninth Series, 5.00%, 12/01/38 15,000,000 17,131,800 One Hundred Sixtieth Series, Refunding, 5.00%, 9/15/36 15,000,000 16,530,900 One Hundred Sixty-First Series, 5.00%, 10/15/33 10,000,000 11,316,000 One Hundred Sixty-Sixth Series, Refunding, 5.25%, 7/15/36 5,000,000 5,759,700 Port Authority of New York and New Jersey Special Project Revenue, JFK International Air Terminal LLC Project, NATL Insured, 5.75%, 12/01/22 8,000,000 8,021,200 115,582,940 Pennsylvania 2.6% Delaware River Joint Toll Bridge Commission Bridge Revenue, Series A, NATL Insured, 5.00%, 7/01/35 1,625,000 1,733,713 Pre -Refunded, 5.00%, 7/01/35 3,375,000 3,794,377 Delaware River Port Authority Revenue, 5.00%, 1/01/37 10,000,000 11,252,000 Series E, 5.00%, 1/01/35 14,000,000 15,274,280 32,054,370 138 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin New Jersey Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) U.S. Territories 10.2% Puerto Rico 9.8% Puerto Rico Commonwealth GO, Public Improvement, Refunding, AGMC Insured, 5.125%, 7/01/30 $ $ Refunding, Series A-4, AGMC Insured, 5.00%, 7/01/31 Series B, Pre-Refunded, 5.00%, 7/01/35 b Puerto Rico Electric Power Authority Power Revenue, Series RR, FGIC Insured, Pre-Refunded, 5.00%, 7/01/35 Series WW, 5.50%, 7/01/38 Series XX, 5.25%, 7/01/40 Puerto Rico Industrial Tourist Educational Medical and Environmental Control Facilities Financing Authority Educational Facilities Revenue, University Plaza Project, Series A, NATL Insured, 5.00%, 7/01/33 Puerto Rico Infrastructure Financing Authority Revenue, Ports Authority Project, Series B, 5.25%, 12/15/26 Puerto Rico Sales Tax FICO Sales Tax Revenue, first subordinate, Series A, 5.75%, 8/01/37 first subordinate, Series A, 5.50%, 8/01/42 first subordinate, Series A, 6.00%, 8/01/42 first subordinate, Series C, 5.50%, 8/01/40 Senior Series C, 5.25%, 8/01/40 U.S. Virgin Islands 0.4% Virgin Islands PFAR, Gross Receipts Taxes Loan Note, Radian Insured, 5.00%, 10/01/33 Total U.S. Territories Total Municipal Bonds (Cost $1,166,929,364) 97.2% Other Assets, less Liabilities 2.8% Net Assets 100.0% $ See Abbreviations on page 162. a Security purchased on a when-issued basis. See Note 1(b). b At August 31, 2014, pursuant to the Funds policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | FRANKLIN TAX-FREE TRUST Financial Statements Statements of Assets and Liabilities August 31, 2014 (unaudited) Franklin Franklin Federal Franklin Federal Franklin Double Intermediate-Term Limited-Term High Yield Tax-Free Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund Assets: Investments in securities: Cost $ 290,852,701 $ 3,932,785,802 $ 1,124,483,397 $ 7,234,254,753 Value $ 253,457,840 $ 4,202,658,379 $ 1,144,071,196 $ 7,899,177,953 Cash 10,446,827 71,052,021 324,113 407,876,265 Receivables: Investment securities sold 1,251,389 — — 870,000 Capital shares sold 12,218 12,193,771 2,011,684 13,161,124 Interest 3,672,100 43,394,980 9,775,066 94,163,451 Other assets 119 1,340 393 2,588 Total assets 268,840,493 4,329,300,491 1,156,182,452 8,415,251,381 Liabilities: Payables: Investment securities purchased — — 7,317,027 75,589,710 Capital shares redeemed 970,841 6,610,180 2,058,198 19,539,221 Management fees 120,950 1,636,561 399,587 3,124,256 Distribution fees 40,716 399,968 116,761 1,021,145 Transfer agent fees 39,994 231,074 50,935 737,174 Distributions to shareholders 140,689 1,278,609 251,052 4,146,417 Accrued expenses and other liabilities 28,751 11,813 41,400 217,973 Total liabilities 1,341,941 10,168,205 10,234,960 104,375,896 Net assets, at value $ 267,498,552 $ 4,319,132,286 $ 1,145,947,492 $ 8,310,875,485 Net assets consist of: Paid-in capital $ 367,648,193 $ 4,108,514,431 $ 1,127,204,543 $ 8,179,106,011 Undistributed net investment income 1,036,182 1,155,480 785,611 20,361,331 Net unrealized appreciation (depreciation) (37,394,861 ) 269,872,577 19,587,799 664,923,200 Accumulated net realized gain (loss) (63,790,962 ) (60,410,202 ) (1,630,461 ) (553,515,057 ) Net assets, at value $ 267,498,552 $ 4,319,132,286 $ 1,145,947,492 $ 8,310,875,485 140 | Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN TAX-FREE TRUST FINANCIAL STATEMENTS Statements of Assets and Liabilities (continued) August 31, 2014 (unaudited) Franklin Franklin Federal Franklin Federal Franklin Double Intermediate-Term Limited-Term High Yield Tax-Free Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund Class A: Net assets, at value $ 220,789,695 $ 1,771,871,276 $ 933,012,012 $ 5,123,588,444 Shares outstanding 22,485,404 142,786,120 88,809,411 486,413,420 Net asset value per share a $ 9.82 $ 12.41 $ 10.51 $ 10.53 Maximum offering price per share (net asset value per share ÷ 95.75%, 97.75%, 97.75% and 95.75%, respectively) $ 10.26 $ 12.70 $ 10.75 $ 11.00 Class C: Net assets, at value $ 41,968,891 $ 452,341,348 — $ 1,078,260,460 Shares outstanding 4,254,920 36,357,417 — 100,719,383 Net asset value and maximum offering price per share a $ 9.86 $ 12.44 — $ 10.71 Advisor Class: Net assets, at value $ 4,739,966 $ 2,094,919,662 $ 212,935,480 $ 2,109,026,581 Shares outstanding 481,939 168,465,029 20,279,975 199,460,066 Net asset value and maximum offering price per share $ 9.84 $ 12.44 $ 10.50 $ 10.57 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | FRANKLIN TAX-FREE TRUST FINANCIAL STATEMENTS Statements of Assets and Liabilities (continued) August 31, 2014 (unaudited) Franklin Franklin Franklin Insured Massachusetts New Jersey Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Assets: Investments in securities: Cost $ 2,019,574,688 $ 463,387,427 $ 1,166,929,364 Value $ 2,164,229,786 $ 493,625,975 $ 1,220,319,637 Cash 20,631,203 3,323,331 30,050,405 Receivables: Capital shares sold 134,575 658,721 1,013,342 Interest 26,146,660 5,360,089 12,988,597 Other assets 768 162 431 Total assets 2,211,142,992 502,968,278 1,264,372,412 Liabilities: Payables: Investment securities purchased — — 4,018,176 Capital shares redeemed 5,076,716 741,795 2,897,113 Management fees 846,141 208,635 491,060 Distribution fees 321,902 70,341 209,779 Transfer agent fees 143,653 28,011 95,104 Distributions to shareholders 1,036,623 278,734 782,182 Accrued expenses and other liabilities 118,825 22,431 56,850 Total liabilities 7,543,860 1,349,947 8,550,264 Net assets, at value $ 2,203,599,132 $ 501,618,331 $ 1,255,822,148 Net assets consist of: Paid-in capital $ 2,117,141,331 $ 490,041,471 $ 1,243,311,043 Undistributed net investment income 4,185,409 589,477 2,217,898 Net unrealized appreciation (depreciation) 144,655,098 30,238,548 53,390,273 Accumulated net realized gain (loss) (62,382,706 ) (19,251,165 ) (43,097,066 ) Net assets, at value $ 2,203,599,132 $ 501,618,331 $ 1,255,822,148 142 | Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN TAX-FREE TRUST FINANCIAL STATEMENTS Statements of Assets and Liabilities (continued) August 31, 2014 (unaudited) Franklin Franklin Franklin Insured Massachusetts New Jersey Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Class A: Net assets, at value $ $ $ Shares outstanding Net asset value per share a $ $ $ Maximum offering price per share (net asset value per share ÷ 95.75%,) $ $ $ Class C: Net assets, at value $ $ $ Shares outstanding Net asset value and maximum offering price per share a $ $ $ Advisor Class: Net assets, at value $ $ $ Shares outstanding Net asset value and maximum offering price per share $ $ $ a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | FRANKLIN TAX-FREE TRUST FINANCIAL STATEMENTS Statements of Operations for the six months ended August 31, 2014 (unaudited) Franklin Franklin Franklin Federal Federal Franklin Double Intermediate- Limited-Term High Yield Tax-Free Term Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund Investment income: Interest $ 9,060,058 $ 68,429,416 $ 9,811,339 $ 208,548,258 Expenses: Management fees (Note 3a) 773,117 9,467,671 3,597,237 18,323,625 Distribution fees: (Note 3c) Class A 116,520 893,584 721,086 2,573,078 Class C 150,002 1,467,176 — 3,471,174 Transfer agent fees: (Note 3e) Class A 93,215 747,721 190,229 1,680,467 Class C 17,608 189,480 — 348,747 Advisor Class 1,806 803,603 39,046 624,773 Custodian fees 1,294 16,863 5,005 34,712 Reports to shareholders 18,733 127,225 21,377 288,583 Registration and filing fees 30,135 140,996 54,752 248,603 Professional fees 18,143 30,377 19,813 149,652 Trustees’ fees and expenses 1,303 8,552 2,252 20,614 Other 15,693 97,370 48,622 707,406 Total expenses 1,237,569 13,990,618 4,699,419 28,471,434 Expenses waived/paid by affiliates (Note 3f) — — (1,312,330 ) — Net expenses 1,237,569 13,990,618 3,387,089 28,471,434 Net investment income 7,822,489 54,438,798 6,424,250 180,076,824 Realized and unrealized gains (losses): Net realized gain (loss) from investments (26,389,751 ) (12,999,701 ) (1,024,151 ) (19,054,672 ) Net change in unrealized appreciation (depreciation) on investments 28,824,510 80,575,139 3,638 327,899,303 Net realized and unrealized gain (loss) 2,434,759 67,575,438 (1,020,513 ) 308,844,631 Net increase (decrease) in net assets resulting from operations $ 10,257,248 $ 122,014,236 $ 5,403,737 $ 488,921,455 144 | Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN TAX-FREE TRUST FINANCIAL STATEMENTS Statements of Operations (continued) for the six months ended August 31, 2014 (unaudited) Franklin Franklin Franklin Insured Massachusetts New Jersey Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Investment income: Interest $ 52,251,722 $ 10,734,885 $ 29,657,437 Expenses: Management fees (Note 3a) 5,127,291 1,238,623 2,957,766 Distribution fees: (Note 3c) Class A 875,647 214,954 480,102 Class C 1,065,181 201,765 791,667 Transfer agent fees: (Note 3e) Class A 409,547 85,215 234,640 Class C 71,758 12,300 59,526 Advisor Class 10,552 1,087 16,580 Custodian fees 9,597 2,126 5,583 Reports to shareholders 71,388 11,705 31,180 Registration and filing fees 69,157 19,690 22,614 Professional fees 51,903 18,104 21,413 Trustees’ fees and expenses 6,171 1,275 3,432 Other 62,373 16,175 38,722 Total expenses 7,830,565 1,823,019 4,663,225 Net investment income 44,421,157 8,911,866 24,994,212 Realized and unrealized gains (losses): Net realized gain (loss) from investments (10,110,578 ) (4,370,023 ) (20,939,262 ) Net change in unrealized appreciation (depreciation) on investments 75,274,247 22,196,546 43,957,613 Net realized and unrealized gain (loss) 65,163,669 17,826,523 23,018,351 Net increase (decrease) in net assets resulting from operations $ 109,584,826 $ 26,738,389 $ 48,012,563 franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | FRANKLIN TAX-FREE TRUST FINANCIAL STATEMENTS Statements of Changes in Net Assets Franklin Federal Franklin Double Intermediate-Term Tax-Free Income Fund Tax-Free Income Fund Six Months Ended Six Months Ended August 31, 2014 Year Ended August 31, 2014 Year Ended (unaudited) February 28, 2014 (unaudited) February 28, 2014 Increase (decrease) in net assets: Operations: Net investment income $ 7,822,489 $ 24,801,624 $ 54,438,798 $ 104,076,552 Net realized gain (loss) from investments (26,389,751 ) (30,249,145 ) (12,999,701 ) (23,344,484 ) Net change in unrealized appreciation (depreciation) on investments 28,824,510 (98,412,208 ) 80,575,139 (101,859,297 ) Net increase (decrease) in net assets resulting from operations 10,257,248 (103,859,729 ) 122,014,236 (21,127,229 ) Distributions to shareholders from: Net investment income: Class A (6,911,297 ) (20,591,558 ) (23,730,120 ) (55,999,654 ) Class C (1,183,313 ) (3,295,261 ) (4,785,221 ) (10,924,668 ) Advisor Class (135,586 ) (476,276 ) (26,316,067 ) (35,693,521 ) Total distributions to shareholders (8,230,196 ) (24,363,095 ) (54,831,408 ) (102,617,843 ) Capital share transactions: (Note 2) Class A (63,118,210 ) (212,864,101 ) (3,661,787 ) (434,202,030 ) Class C (9,532,009 ) (45,408,962 ) (8,012,000 ) (77,074,643 ) Advisor Class (667,528 ) (6,775,581 ) 264,869,848 686,468,135 Total capital share transactions (73,317,747 ) (265,048,644 ) 253,196,061 175,191,462 Net increase (decrease) in net assets (71,290,695 ) (393,271,468 ) 320,378,889 51,446,390 Net assets: Beginning of period 338,789,247 732,060,715 3,998,753,397 3,947,307,007 End of period $ 267,498,552 $ 338,789,247 $ 4,319,132,286 $ 3,998,753,397 Undistributed net investment income included in net assets: End of period $ 1,036,182 $ 1,443,889 $ 1,155,480 $ 1,548,090 146 | Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN TAX-FREE TRUST FINANCIAL STATEMENTS Statements of Changes in Net Assets (continued) Franklin Federal Limited-Term Franklin High Yield Tax-Free Income Fund Tax-Free Income Fund Six Months Ended Six Months Ended August 31, 2014 Year Ended August 31, 2014 Year Ended (unaudited) February 28, 2014 (unaudited) February 28, 2014 Increase (decrease) in net assets: Operations: Net investment income $ 6,424,250 $ 13,324,146 $ 180,076,824 $ 403,149,874 Net realized gain (loss) from investments (1,024,151 ) 175,379 (19,054,672 ) (239,073,701 ) Net change in unrealized appreciation (depreciation) on investments 3,638 (3,603,564 ) 327,899,303 (571,611,548 ) Net increase (decrease) in net assets resulting from operations 5,403,737 9,895,961 488,921,455 (407,535,375 ) Distributions to shareholders from: Net investment income: Class A (4,784,201 ) (11,009,041 ) (119,409,353 ) (250,275,056 ) Class C — — (21,562,563 ) (46,366,828 ) Advisor Class (1,123,528 ) (1,860,794 ) (44,954,233 ) (91,162,719 ) Total distributions to shareholders (5,907,729 ) (12,869,835 ) (185,926,149 ) (387,804,603 ) Capital share transactions: (Note 2) Class A (43,799,069 ) 202,080,079 (81,492,502 ) (1,038,781,188 ) Class B — — — (422,960 ) Class C — — (4,456,343 ) (292,046,584 ) Advisor Class 29,457,796 74,832,596 298,975,654 (241,499,831 ) Total capital share transactions (14,341,273 ) 276,912,675 213,026,809 (1,572,750,563 ) Net increase (decrease) in net assets (14,845,265 ) 273,938,801 516,022,115 (2,368,090,541 ) Net assets: Beginning of period 1,160,792,757 886,853,956 7,794,853,370 10,162,943,911 End of period $ 1,145,947,492 $ 1,160,792,757 $ 8,310,875,485 $ 7,794,853,370 Undistributed net investment income included in net assets: End of period $ 785,611 $ 269,090 $ 20,361,331 $ 26,210,656 franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | FRANKLIN TAX-FREE TRUST FINANCIAL STATEMENTS Statements of Changes in Net Assets (continued) Franklin Insured Franklin Massachusetts Tax-Free Income Fund Tax-Free Income Fund Six Months Ended Six Months Ended August 31, 2014 Year Ended August 31, 2014 Year Ended (unaudited) February 28, 2014 (unaudited) February 28, 2014 Increase (decrease) in net assets: Operations: Net investment income $ 44,421,157 $ 100,593,411 $ 8,911,866 $ 19,477,550 Net realized gain (loss) from investments (10,110,578 ) (33,887,257 ) (4,370,023 ) (11,915,165 ) Net change in unrealized appreciation (depreciation) on investments 75,274,247 (126,294,534 ) 22,196,546 (29,219,409 ) Net increase (decrease) in net assets resulting from operations 109,584,826 (59,588,380 ) 26,738,389 (21,657,024 ) Distributions to shareholders from: Net investment income: Class A (37,931,743 ) (81,522,827 ) (7,979,910 ) (16,109,085 ) Class C (5,659,673 ) (13,362,543 ) (973,676 ) (2,168,600 ) Advisor Class (997,095 ) (2,219,822 ) (103,326 ) (242,092 ) Total distributions to shareholders (44,588,511 ) (97,105,192 ) (9,056,912 ) (18,519,777 ) Capital share transactions: (Note 2) Class A (101,150,755 ) (545,755,568 ) (2,551,164 ) (72,722,670 ) Class B — (383,713 ) — — Class C (25,083,354 ) (186,317,373 ) (2,053,119 ) (22,518,228 ) Advisor Class 3,803,822 (21,923,978 ) 2,650,719 (3,917,811 ) Total capital share transactions (122,430,287 ) (754,380,632 ) (1,953,564 ) (99,158,709 ) Net increase (decrease) in net assets (57,433,972 ) (911,074,204 ) 15,727,913 (139,335,510 ) Net assets: Beginning of period 2,261,033,104 3,172,107,308 485,890,418 625,225,928 End of period $ 2,203,599,132 $ 2,261,033,104 $ 501,618,331 $ 485,890,418 Undistributed net investment income included in net assets: End of period $ 4,185,409 $ 4,352,763 $ 589,477 $ 734,523 148 | Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN TAX-FREE TRUST FINANCIAL STATEMENTS Statements of Changes in Net Assets (continued) Franklin New Jersey Tax-Free Income Fund Six Months Ended August 31, 2014 Year Ended (unaudited) February 28, 2014 Increase (decrease) in net assets: Operations: Net investment income $ 24,994,212 $ 55,184,542 Net realized gain (loss) from investments (20,939,262 ) (20,730,399 ) Net change in unrealized appreciation (depreciation) on investments 43,957,613 (96,341,509 ) Net increase (decrease) in net assets resulting from operations 48,012,563 (61,887,366 ) Distributions to shareholders from: Net investment income: Class A (19,634,179 ) (41,541,891 ) Class C (4,282,650 ) (9,040,613 ) Advisor Class (1,413,793 ) (2,703,744 ) Total distributions to shareholders (25,330,622 ) (53,286,248 ) Capital share transactions: (Note 2) Class A (59,513,288 ) (220,351,567 ) Class B — (519,178 ) Class C (13,729,504 ) (61,287,445 ) Advisor Class 21,529,553 (12,706,308 ) Total capital share transactions (51,713,239 ) (294,864,498 ) Net increase (decrease) in net assets (29,031,298 ) (410,038,112 ) Net assets: Beginning of period 1,284,853,446 1,694,891,558 End of period $ 1,255,822,148 $ 1,284,853,446 Undistributed net investment income included in net assets: End of period $ 2,217,898 $ 2,554,308 franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | FRANKLIN TAX-FREE TRUST Notes to Financial Statements (unaudited) 1. Organization and Significant Accounting Policies Franklin Tax-Free Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of twenty four separate funds, seven of which are included in this report (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). The financial statements of the remaining funds in the Trust are presented separately. The classes of shares offered within each of the Funds are indicated below. Effective March 1, 2013, all Class B shares were converted to Class A. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. Class A & Advisor Class Franklin Federal Limited-Term Tax-Free Income Fund Class A, Class C & Advisor Class Franklin Double Tax-Free Income Fund Franklin Federal Intermediate-Term Tax-Free Income Fund Franklin High Yield Tax-Free Income Fund Franklin Insured Tax-Free Income Fund Franklin Massachusetts Tax-Free Income Fund Franklin New Jersey Tax-Free Income Fund The following summarizes the Funds’ significant accounting policies. a. Financial Instrument Valuation The Funds’ investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trust’s Board of Trustees (the Board), the Funds’ administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds’ valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds’ pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. b. Securities Purchased on a When-Issued Basis Certain funds purchase securities on a when-issued basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the funds will generally 150 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) purchase these securities with the intention of holding the securities, they may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. c. Income Taxes It is each funds policy to qualify as a regulated investment company under the Internal Revenue Code. Each fund intends to distribute to shareholders substantially all of its income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. Each fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of August 31, 2014, and for all open tax years, each fund has determined that no liability for unrecognized tax benefits is required in each funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividends from net investment income are normally declared daily; these dividends may be reinvested or paid monthly to shareholders. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. e. Insurance The scheduled payments of interest and principal for each insured municipal security in the Trust are insured by either a new issue insurance policy or a secondary insurance policy. Some municipal securities in the Funds are secured by collateral guaranteed by an agency of the U.S. government. Depending on the type of coverage, premiums for insurance are either added to the cost basis of the security or paid by a third party. Insurance companies typically insure municipal bonds that tend to be of very high quality, with the majority of underlying municipal bonds rated A or better. However, an event involving an insurer could have an adverse effect on the value of the securities insured by that insurance company. There can be no assurance the insurer will be able to fulfill its obligations under the terms of the policy. f. Accounting Estimates The preparation of financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. g. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. franklintempleton.com Semiannual Report | FRANKLIN TAX-FREE TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 2. Shares of Beneficial Interest At August 31, 2014, there were an unlimited number of shares authorized (without par value). Transactions in the Funds’ shares were as follows: Franklin Federal Franklin Double Intermediate-Term Tax-Free Income Fund Tax-Free Income Fund Shares Amount Shares Amount Class A Shares: Six Months ended August 31, 2014 Shares sold 11,725 $ 125,668 15,671,855 $ 192,394,554 Shares issued in reinvestment of distributions 630,679 6,117,101 1,721,493 21,166,688 Shares redeemed (7,193,072 ) (69,360,979 ) (17,672,637 ) (217,223,029 ) Net increase (decrease) (6,550,668 ) $ (63,118,210 ) (279,289 ) $ (3,661,787 ) Year ended February 28, 2014 Shares sold 89,045 $ 919,381 47,978,543 $ 582,835,363 Shares issued in reinvestment of distributions 1,740,727 18,490,256 4,118,192 49,997,946 Shares redeemed (22,290,762 ) (232,273,738 ) (88,041,839 ) (1,067,035,339 ) Net increase (decrease) (20,460,990 ) $ (212,864,101 ) (35,945,104 ) $ (434,202,030 ) Class C Shares: Six Months ended August 31, 2014 Shares sold 2,566 $ 24,998 2,674,512 $ 32,916,725 Shares issued in reinvestment of distributions 109,014 1,061,644 314,662 3,878,626 Shares redeemed (1,097,471 ) (10,618,651 ) (3,643,518 ) (44,807,351 ) Net increase (decrease) (985,891 ) $ (9,532,009 ) (654,344 ) $ (8,012,000 ) Year ended February 28, 2014 Shares sold 39,885 $ 428,946 9,210,350 $ 112,241,169 Shares issued in reinvestment of distributions 275,174 2,937,098 723,768 8,808,142 Shares redeemed (4,583,899 ) (48,775,006 ) (16,354,384 ) (198,123,954 ) Net increase (decrease) (4,268,840 ) $ (45,408,962 ) (6,420,266 ) $ (77,074,643 ) Advisor Class Shares: Six Months ended August 31, 2014 Shares sold 68,907 $ 660,348 31,651,199 $ 389,763,194 Shares issued in reinvestment of distributions 10,203 99,078 1,797,261 22,150,058 Shares redeemed (147,264 ) (1,426,954 ) (11,956,993 ) (147,043,404 ) Net increase (decrease) (68,154 ) $ (667,528 ) 21,491,467 $ 264,869,848 Year ended February 28, 2014 Shares sold 115,372 $ 1,287,864 94,095,836 $ 1,146,604,504 Shares issued in reinvestment of distributions 33,938 364,110 2,264,321 27,522,835 Shares redeemed (802,146 ) (8,427,555 ) (40,310,145 ) (487,659,204 ) Net increase (decrease) (652,836 ) $ (6,775,581 ) 56,050,012 $ 686,468,135 152 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Franklin Federal Franklin Limited-Term High Yield Tax-Free Income Fund Tax-Free Income Fund Shares Amount Shares Amount Class A Shares: Six Months ended August 31, 2014 Shares sold 8,545,510 $ 89,676,552 30,523,323 $ 314,991,004 Shares issued in reinvestment of distributions 394,083 4,136,758 9,826,466 101,790,730 Shares redeemed (13,112,770 ) (137,612,379 ) (48,214,351 ) (498,274,236 ) Net increase (decrease) (4,173,177 ) $ (43,799,069 ) (7,864,562 ) $ (81,492,502 ) Year ended February 28, 2014 Shares sold 53,830,197 $ 563,796,058 59,469,325 $ 608,899,547 Shares issued in reinvestment of distributions 901,683 9,452,483 20,840,626 212,045,170 Shares redeemed (35,433,429 ) (371,168,462 ) (183,662,490 ) (1,859,725,905 ) Net increase (decrease) 19,298,451 $ 202,080,079 (103,352,539 ) $ (1,038,781,188 ) Class B Shares: Year ended February 28, 2014 a Shares redeemed (38,210 ) $ (422,960 ) Class C Shares: Six Months ended August 31, 2014 Shares sold 6,492,608 $ 68,114,447 Shares issued in reinvestment of distributions 1,730,775 18,218,415 Shares redeemed (8,658,695 ) (90,789,205 ) Net increase (decrease) (435,312 ) $ (4,456,343 ) Year ended February 28, 2014 Shares sold 11,402,805 $ 118,998,075 Shares issued in reinvestment of distributions 3,785,401 39,120,725 Shares redeemed (43,840,751 ) (450,165,384 ) Net increase (decrease) (28,652,545 ) $ (292,046,584 ) Advisor Class Shares: Six Months ended August 31, 2014 Shares sold 5,124,764 $ 53,749,766 43,984,434 $ 455,136,520 Shares issued in reinvestment of distributions 32,253 338,306 3,743,119 38,927,176 Shares redeemed (2,348,207 ) (24,630,276 ) (18,849,284 ) (195,088,042 ) Net increase (decrease) 2,808,810 $ 29,457,796 28,878,269 $ 298,975,654 Year ended February 28, 2014 Shares sold 12,386,673 $ 129,639,690 101,830,003 $ 1,040,634,829 Shares issued in reinvestment of distributions 55,791 584,302 7,486,430 76,268,110 Shares redeemed (5,285,056 ) (55,391,396 ) (134,514,922 ) (1,358,402,770 ) Net increase (decrease) 7,157,408 $ 74,832,596 (25,198,489 ) $ (241,499,831 ) a Effective March 1, 2013, all Class B shares were converted to Class A. franklintempleton.com Semiannual Report | FRANKLIN TAX-FREE TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 2. Shares of Beneficial Interest (continued) Franklin Insured Franklin Massachusetts Tax-Free Income Fund Tax-Free Income Fund Shares Amount Shares Amount Class A Shares: Six Months ended August 31, 2014 Shares sold 158,789 $ 1,943,920 1,609,033 $ 18,676,360 Shares issued in reinvestment of distributions 2,640,620 32,312,268 552,203 6,442,938 Shares redeemed (11,104,779 ) (135,406,943 ) (2,380,556 ) (27,670,462 ) Net increase (decrease) (8,305,370 ) $ (101,150,755 ) (219,320 ) $ (2,551,164 ) Year ended February 28, 2014 Shares sold 637,933 $ 7,676,017 14,263,643 $ 161,644,051 Shares issued in reinvestment of distributions 5,766,058 69,110,330 1,132,404 12,939,425 Shares redeemed (52,027,743 ) (622,541,915 ) (21,877,246 ) (247,306,146 ) Net increase (decrease) (45,623,752 ) $ (545,755,568 ) (6,481,199 ) $ (72,722,670 ) Class B Shares: Year ended February 28, 2014 a Shares redeemed (30,217 ) $ (383,713 ) Class C Shares: Six Months ended August 31, 2014 Shares sold 21,967 $ 272,276 206,884 $ 2,426,100 Shares issued in reinvestment of distributions 407,351 5,051,601 68,737 810,420 Shares redeemed (2,462,017 ) (30,407,231 ) (451,080 ) (5,289,639 ) Net increase (decrease) (2,032,699 ) $ (25,083,354 ) (175,459 ) $ (2,053,119 ) Year ended February 28, 2014 Shares sold 144,968 $ 1,774,098 604,890 $ 7,099,778 Shares issued in reinvestment of distributions 976,889 11,875,249 157,770 1,822,479 Shares redeemed (16,506,125 ) (199,966,720 ) (2,744,307 ) (31,440,485 ) Net increase (decrease) (15,384,268 ) $ (186,317,373 ) (1,981,647 ) $ (22,518,228 ) Advisor Class Shares: Six Months ended August 31, 2014 Shares sold 805,083 $ 9,851,931 275,368 $ 3,207,013 Shares issued in reinvestment of distributions 67,229 822,487 6,470 75,547 Shares redeemed (562,991 ) (6,870,596 ) (54,580 ) (631,841 ) Net increase (decrease) 309,321 $ 3,803,822 227,258 $ 2,650,719 Year ended February 28, 2014 Shares sold 1,107,166 $ 13,193,385 151,905 $ 1,749,306 Shares issued in reinvestment of distributions 151,481 1,817,018 12,833 146,853 Shares redeemed (3,098,210 ) (36,934,381 ) (515,095 ) (5,813,970 ) Net increase (decrease) (1,839,563 ) $ (21,923,978 ) (350,357 ) $ (3,917,811 ) a Effective March 1, 2013, all Class B shares were converted to Class A. 154 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Franklin New Jersey Tax-Free Income Fund Shares Amount Class A Shares: Six Months ended August 31, 2014 Shares sold 3,256,852 $ 38,490,232 Shares issued in reinvestment of distributions 1,350,624 16,002,101 Shares redeemed (9,646,248 ) (114,005,621 ) Net increase (decrease) (5,038,772 ) $ (59,513,288 ) Year ended February 28, 2014 Shares sold 12,546,810 $ 149,726,572 Shares issued in reinvestment of distributions 2,820,702 33,503,802 Shares redeemed (34,038,745 ) (403,581,941 ) Net increase (decrease) (18,671,233 ) $ (220,351,567 ) Class B Shares: Year ended February 28, 2014 a Shares redeemed (40,834 ) $ (519,178 ) Class C Shares: Six Months ended August 31, 2014 Shares sold 896,194 $ 10,712,052 Shares issued in reinvestment of distributions 286,184 3,429,789 Shares redeemed (2,333,146 ) (27,871,345 ) Net increase (decrease) (1,150,768 ) $ (13,729,504 ) Year ended February 28, 2014 Shares sold 2,277,360 $ 27,788,100 Shares issued in reinvestment of distributions 602,945 7,239,344 Shares redeemed (8,052,649 ) (96,314,889 ) Net increase (decrease) (5,172,344 ) $ (61,287,445 ) Advisor Class Shares: Six Months ended August 31, 2014 Shares sold 2,431,190 $ 28,785,985 Shares issued in reinvestment of distributions 87,746 1,040,819 Shares redeemed (701,219 ) (8,297,251 ) Net increase (decrease) 1,817,717 $ 21,529,553 Year ended February 28, 2014 Shares sold 1,999,455 $ 23,639,531 Shares issued in reinvestment of distributions 156,692 1,862,620 Shares redeemed (3,246,445 ) (38,208,459 ) Net increase (decrease) (1,090,298 ) $ (12,706,308 ) a Effective March 1, 2013, all Class B shares were converted to Class A. franklintempleton.com Semiannual Report | FRANKLIN TAX-FREE TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 3. Transactions with Affiliates Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Franklin Advisers, Inc. (Advisers) Investment manager Franklin Templeton Services, LLC (FT Services) Administrative manager Franklin Templeton Distributors, Inc. (Distributors) Principal underwriter Franklin Templeton Investor Services, LLC (Investor Services) Transfer agent a. Management Fees The Funds, except the Franklin Federal Limited-Term Tax-Free Income Fund, pay an investment management fee to Advisers based on the month-end net assets of each of the funds as follows: Annualized Fee Rate Net Assets 0.625 % Up to and including $100 million 0.500 % Over $100 million, up to and including $250 million 0.450 % Over $250 million, up to and including $7.5 billion 0.440 % Over $7.5 billion, up to and including $10 billion 0.430 % Over $10 billion, up to and including $12.5 billion 0.420 % Over $12.5 billion, up to and including $15 billion 0.400 % Over $15 billion, up to and including $17.5 billion 0.380 % Over $17.5 billion, up to and including $20 billion 0.360 % In excess of $20 billion The Franklin Federal Limited-Term Tax-Free Income Fund pays an investment management fee to Advisers based on the average daily net assets of the Fund as follows: Annualized Fee Rate Net Assets 0.700 % Up to and including $100 million 0.650 % Over $100 million, up to and including $250 million 0.625 % Over $250 million, up to and including $500 million 0.600 % In excess of $500 million b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Funds. The fee is paid by Advisers based on the Funds’ average daily net assets, and is not an additional expense of the Funds. c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Funds’ Class A reimbursement distribution plans, the Funds reimburse Distributors for costs incurred in connection with the servicing, sale and distribution of each fund’s shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plans, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the funds’ Class C compensation distribution plans, the funds pay Distributors for costs incurred in connection with the servicing, sale and distribution of each 156 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) funds shares up to the maximum annual plan rate. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31 for each fund. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Franklin Franklin Franklin Federal Federal Franklin Double Intermediate- Limited-Term High Yield Tax-Free Term Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund Reimbursement Plans: Class A % Compensation Plans: Class C % %  % Franklin Franklin Franklin Insured Massachusetts New Jersey Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Reimbursement Plans: Class A % % % Compensation Plans: Class C % % % d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Funds. These charges are deducted from the proceeds of sales of fund shares prior to investment or from redemption proceeds prior to remittance, as applica- ble. Distributors has advised the Funds of the following commission transactions related to the sales and redemptions of the Funds shares for the period: Franklin Franklin Franklin Federal Federal Franklin Double Intermediate- Limited-Term High Yield Tax-Free Term Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund Sales charges retained net of commissions paid to unaffiliated broker/dealers $  $ $ $ CDSC retained $ 4 $ $ $ Franklin Franklin Franklin Insured Massachusetts New Jersey Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Sales charges retained net of commissions paid to unaffiliated broker/dealers $  $ $ CDSC retained $ $ $ e. Transfer Agent Fees Each class of shares pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reim- burses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes aggregate net assets. franklintempleton.com Semiannual Report | FRANKLIN TAX-FREE TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 3. Transactions with Affiliates (continued) e. Transfer Agent Fees (continued) For the period ended August 31, 2014, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services: Franklin Franklin Franklin Federal Federal Franklin Double Intermediate- Limited-Term High Yield Tax-Free Term Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund Transfer agent fees $ Franklin Franklin Franklin Insured Massachusetts New Jersey Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Transfer agent fees $ $ $ f. Waiver and Expense Reimbursements Advisers has contractually agreed in advance to waive or limit its fees and to assume as its own expense certain expenses other- wise payable by the Franklin Federal Limited-Term Tax-Free Income Fund so that the expenses (excluding distribution fees, and acquired fund fees and expenses, for each class of the Fund do not exceed 0.48%, (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until June 30, 2015. 4. Income Taxes For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At February 28, 2014, capital loss carryforwards were as follows: Franklin Franklin Franklin Federal Federal Franklin Double Intermediate- Limited-Term High Yield Tax-Free Term Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund Capital loss carryforwards subject to expiration: $    Capital loss carryforwards not subject to expiration: Short term  Long term Total capital loss carryforwards $ 158 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Franklin Franklin Franklin Insured Massachusetts New Jersey Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Capital loss carryforwards subject to expiration: $ $  $    Capital loss carryforwards not subject to expiration: Short term Long term Total capital loss carryforwards $ $ $ At August 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Franklin Franklin Federal Federal Franklin Double Intermediate- Limited-Term High Yield Tax-Free Term Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) $ $ $ Franklin Franklin Franklin Insured Massachusetts New Jersey Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Cost of investments $ $ $ Unrealized appreciation $ $ $ Unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ $ Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of bond discounts and wash sales. franklintempleton.com Semiannual Report | FRANKLIN TAX-FREE TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 5. Investment Transactions Purchases and sales of investments (excluding short term securities) for the period ended August 31, 2014, were as follows: Franklin Franklin Franklin Federal Federal Franklin Double Intermediate- Limited-Term High Yield Tax-Free Term Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Income Fund Purchases $ 1,051,712 $ 472,377,004 $ 174,756,969 $ 216,381,629 Sales $ 74,548,249 $ 64,676,578 $ 98,539,800 $ 387,500,777 Franklin Franklin Franklin Insured Massachusetts New Jersey Tax-Free Tax-Free Tax-Free Income Fund Income Fund Income Fund Purchases $ — $ 15,597,537 $ 38,290,058 Sales $ 122,919,564 $ 16,081,266 $ 96,727,375 6. Credit Risk and Defaulted Securities At August 31, 2014, the Franklin Double Tax-Free Income Fund and the Franklin High Yield Tax-Free Income Fund had 36.70% and 17.50%, respectively, of their portfolio invested in high yield or other securities rated below investment grade. These securities may be more sensitive to economic conditions causing greater price volatility and are potentially subject to a greater risk of loss due to default than higher rated securities. The Franklin High Yield Tax-Free Income Fund held defaulted securities and/or other securities for which the income has been deemed uncollectible. At August 31, 2014, the aggregate value of these securities was $12,657,307, representing 0.15% of the Fund’s net assets. The Funds discontinue accruing income on securities for which income has been deemed uncollectible and provide an estimate for losses on interest receivable. The securities have been identified on the accompanying Statement of Investments. 7. Concentration of Risk Franklin Double Tax-Free Income Fund, Franklin Massachusetts Tax-Free Income Fund and Franklin New Jersey Tax-Free Income Fund invest a large percentage of its total assets in obligations of issuers within its respective state and U.S. territories. Such concentration may subject the funds to risks associated with industrial or regional matters, and economic, political or legal developments occurring within those states and U.S. territories. In addition, investments in these securities are sensitive to interest rate changes and credit risk of the issuer and may subject the funds to increased market volatility. The market for these investments may be limited, which may make them difficult to buy or sell. 8. Credit Facility The Funds, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which matures on February 13, 2015. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Funds shall, in addition to interest charged on any borrowings made by the Funds and other costs incurred by the Funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon their relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statements of Operations. During the period ended August 31, 2014, the Funds did not use the Global Credit Facility. 160 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 9. Fair Value Measurements The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of August 31, 2014, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Double Tax-Free Income Fund Assets: Investments in Securities: Municipal Bonds $  $ $  $ Franklin Federal Intermediate-Term Tax-Free Income Fund Assets: Investments in Securities: Municipal Bonds $  $ $  $ Short Term Investments   Total Investments in Securities $  $ $  $ Franklin Federal Limited-Term Tax-Free Income Fund Assets: Investments in Securities: Municipal Bonds $  $ $  $ Short Term Investments   Total Investments in Securities $  $ $  $ Franklin High Yield Tax-Free Income Fund Assets: Investments in Securities: Municipal Bonds $  $ $ $ Short Term Investments   Total Investments in Securities $  $ $ $ Franklin Insured Tax-Free Income Fund Assets: Investments in Securities: Municipal Bonds $  $ $  $ Franklin Massachusetts Tax-Free Income Fund Assets: Investments in Securities: Municipal Bonds $  $ $  $ franklintempleton.com Semiannual Report | FRANKLIN TAX-FREE TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 9. Fair Value Measurements (continued) Level 1 Level 2 Level 3 Total Franklin New Jersey Tax-Free Income Fund Assets: Investments in Securities: Municipal Bonds $  $ $  $ A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 10. Subsequent Events The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. Abbreviations Selected Portfolio 1915 Act Improvement Bond Act of 1915 ID Improvement District ACA American Capital Access Holdings Inc. IDA Industrial Development Authority/Agency AD Assessment District IDAR Industrial Development Authority Revenue AGMC Assured Guaranty Municipal Corp. IDB Industrial Development Bond/Board AMBAC American Municipal Bond Assurance Corp. IDBR Industrial Development Board Revenue BAM Build America Mutual Assurance Co. ISD Independent School District BAN Bond Anticipation Note MAC Municipal Assurance Corp. BHAC Berkshire Hathaway Assurance Corp. MFHR Multi-Family Housing Revenue CDA Community Development Authority/Agency MFMR Multi-Family Mortgage Revenue CDD Community Development District MFR Multi-Family Revenue CDR Community Development Revenue MTA Metropolitan Transit Authority CFD Community Facilities District NATL National Public Financial Guarantee Corp. CIFG CDC IXIS Financial Guaranty NATL RE National Public Financial Guarantee Corp. Reinsured COP Certificate of Participation PBA Public Building Authority EDA Economic Development Authority PCC Pollution Control Corp. EDC Economic Development Corp. PCFA Pollution Control Financing Authority EDR Economic Development Revenue PCR Pollution Control Revenue ETM Escrow to Maturity PFA Public Financing Authority FGIC Financial Guaranty Insurance Co. PFAR Public Financing Authority Revenue FHLMC Federal Home Loan Mortgage Corp. PSF Permanent School Fund FICO Financing Corp. PUD Public Utility District FNMA Federal National Mortgage Association RDA Redevelopment Agency/Authority FRN Floating Rate Note SF Single Family GARB General Airport Revenue Bonds SFHR Single Family Housing Revenue GO General Obligation SFMR Single Family Mortgage Revenue HDA Housing Development Authority/Agency UHSD Unified/Union High School District HFA Housing Finance Authority/Agency USD Unified/Union School District HFAR Housing Finance Authority Revenue XLCA XL Capital Assurance 162 | Semiannual Report franklintempleton.com FRANKLIN TAX-FREE TRUST Shareholder Information Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. franklintempleton.com Semiannual Report | This page intentionally left blank. Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. The audit committee financial expert is John B. Wilson, and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. N/A Item 5. Audit Committee of Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. N/A Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Shareholder Report on Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Shareholder Report on Form N-CSR. Item 12. Exhibits. (a)(1) Code of Ethics (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN TAX-FREE TRUST By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date October 24, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date October 24, 2014 By /s/ Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date
